 
 
IB 
Union Calendar No. 291 
112th CONGRESS 2d Session 
H. R. 2309 
[Report No. 112–363, Parts I and II] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 23, 2011 
Mr. Issa (for himself and Mr. Ross of Florida) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
 
January 17, 2012 
Reported from the Committee on Oversight and Government Reform with an amendment 
Strike out all after the enacting clause and insert the part printed in italic 
 
 
January 17, 2012 
Referral to the Committee on Rules extended for a period ending not later than March 1, 2012 
 
 
March 1, 2012 
Referral to the Committee on Rules extended for a period ending not later than March 30, 2012 
 
 
March 29, 2012 
Reported from the Committee on Rules with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in boldface roman 
For text of introduced bill, see copy of bill as introduced on June 23, 2011 
 
A BILL 
To restore the financial solvency of the United States Postal Service and to ensure the efficient and affordable nationwide delivery of mail. 
 
 
1.Short title; table of contents; references 
(a)Short titleThis Act may be cited as the Postal Reform Act of 2011. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents; references. 
Title I—Postal Service Modernization 
Subtitle A—Commission on Postal Reorganization 
Sec. 101. Short title. 
Sec. 102. Definitions. 
Sec. 103. Commission on Postal Reorganization. 
Sec. 104. Recommendations for closures and consolidations. 
Sec. 105. Implementation of closures and consolidations. 
Sec. 106. Congressional consideration of final CPR reports. 
Sec. 107. Nonappealability of decisions. 
Sec. 108. Rules of construction. 
Sec. 109. GAO study and report. 
Subtitle B—Other provisions 
Sec. 111. Implementation of discretionary non-mail delivery days. 
Sec. 112. Efficient and flexible universal postal service. 
Sec. 113. Enhanced reporting on Postal Service efficiency. 
Sec. 114. Applicability of procedures relating to closures and consolidations. 
Title II—Postal Service Financial Responsibility and Management Assistance Authority 
Subtitle A—Establishment and Organization 
Sec. 201. Purposes. 
Sec. 202. Establishment of the Authority. 
Sec. 203. Membership and qualification requirements. 
Sec. 204. Organization. 
Sec. 205. Executive Director and staff. 
Sec. 206. Funding. 
Subtitle B—Powers of the Authority 
Sec. 211. Powers. 
Sec. 212. Exemption from liability for claims. 
Sec. 213. Treatment of actions arising under this title. 
Sec. 214. Delivery point modernization. 
Subtitle C—Establishment and Enforcement of Financial Plan and Budget for the Postal Service 
Sec. 221. Development of financial plan and budget for the Postal Service. 
Sec. 222. Supplementary borrowing authority during a control period. 
Sec. 223. Process for submission and approval of financial plan and budget. 
Sec. 224. Responsibilities of the Authority. 
Sec. 225. Effect of finding noncompliance with financial plan and budget. 
Sec. 226. Recommendations regarding financial stability, etc. 
Sec. 227. Special rules for fiscal year in which control period commences. 
Sec. 228. Assistance in achieving financial stability, etc. 
Sec. 229. Obtaining reports. 
Sec. 230. Reports and comments. 
Subtitle D—Termination of a Control Period  
Sec. 231. Termination of control period, etc. 
Sec. 232. Congressional consideration of recommendation. 
Title III—Postal Service Workforce 
Subtitle A—General Provisions 
Sec. 301. Modifications relating to determination of pay comparability. 
Sec. 302. Limitation on postal contributions under FEGLI and FEHBP. 
Sec. 303. Repeal of provision relating to overall value of fringe benefits. 
Sec. 304. Applicability of reduction-in-force procedures. 
Sec. 305. Modifications relating to collective bargaining. 
Sec. 306. One-time transfer of net surplus postal retirement contributions. 
Subtitle B—Postal Service Workers’ Compensation Reform 
Sec. 311. Postal Service workers’ compensation reform. 
Title IV—Postal Service Revenue 
Sec. 401. Adequacy, efficiency, and fairness of postal rates. 
Sec. 402. Repeal of rate preferences for qualified political committees. 
Sec. 403. Rate preferences for nonprofit advertising. 
Sec. 404. Streamlined review of qualifying service agreements for competitive products. 
Sec. 405. Submission of service agreements for streamlined review. 
Sec. 406. Transparency and accountability for service agreements. 
Sec. 407. Nonpostal services. 
Sec. 408. Reimbursement of Alaska bypass mail costs. 
Sec. 409. Appropriations modernization. 
Sec. 410. Retiree health care benefit payment deferral. 
Title V—Postal Contracting Reform 
Sec. 501. Contracting provisions. 
Sec. 502. Technical amendment to definition. 
(c)ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 39, United States Code. 
IPostal Service Modernization 
ACommission on Postal Reorganization 
101.Short titleThis subtitle may be cited as the Commission on Postal Reorganization Act or the CPR Act . 
102.DefinitionsFor purposes of this title— 
(1)the term Postal Service means the United States Postal Service; 
(2)the term postal retail facility means a post office, post office branch, post office classified station, or other facility which is operated by the Postal Service, and the primary function of which is to provide retail postal services; 
(3)the term mail processing facility means a processing and distribution center, processing and distribution facility, network distribution center, or other facility which is operated by the Postal Service, and the primary function of which is to sort and process mail; 
(4)the term district office means the central office of an administrative field unit with responsibility for postal operations in a designated geographic area (as defined under regulations, directives, or other guidance of the Postal Service, as in effect on June 23, 2011); 
(5)the term area office means the central office of an administrative field unit with responsibility for postal operations in a designated geographic area which is comprised of designated geographic areas as referred to in paragraph (4); 
(6)the term baseline year means the fiscal year last ending before the date of the enactment of this Act; and 
(7)the term Member of Congress has the meaning given such term by section 2106 of title 5, United States Code. 
103.Commission on Postal Reorganization 
(a)EstablishmentThere shall be established, not later than 90 days after the date of the enactment of this Act, an independent commission to be known as the Commission on Postal Reorganization (hereinafter in this section referred to as the Commission). 
(b)DutiesThe Commission shall carry out the duties specified for it in this subtitle. 
(c)Members 
(1)In generalThe Commission shall be composed of 5 members who shall be appointed by the President, and of whom— 
(A)1 shall be appointed from among individuals recommended by the Speaker of the House of Representatives; 
(B)1 shall be appointed from among individuals recommended by the majority leader of the Senate; 
(C)1 shall be appointed from among individuals recommended by the minority leader of the House of Representatives; 
(D)1 shall be appointed from among individuals recommended by the minority leader of the Senate; and 
(E)1 shall be appointed from among individuals recommended by the Comptroller General. 
(2)Qualifications 
(A)In generalMembers of the Commission shall be chosen to represent the public interest generally, and shall not be representatives of specific interests using the Postal Service. 
(B)IneligibilityAn individual may not be appointed to serve as a member of the Commission if such individual is a Member of Congress or served as an employee of the Postal Service or the Postal Regulatory Commission, or of a labor organization representing employees of the Postal Service or the Postal Regulatory Commission, during the 3-year period ending on the date of such appointment. 
(3)Political affiliationNot more than 3 members of the Commission may be of the same political party. 
(d)TermsEach member of the Commission shall be appointed for the life of the Commission and may be removed only for cause. 
(e)VacanciesA vacancy in the Commission shall be filled in the same manner as the original appointment. 
(f)ChairmanThe President shall, at the time of making appointments under subsection (c), designate one of the members to serve as chairman of the Commission. 
(g)Compensation and travel expenses 
(1)Compensation 
(A)In generalExcept as provided in subparagraph (B), each member of the Commission shall be paid at a rate equal to the daily equivalent of $40,000 per year for each day (including travel time) during which the member is engaged in the actual performance of duties vested in the Commission. 
(B)ExceptionAny member of the Commission who is a full-time officer or employee of the United States may not receive additional pay, allowances, or benefits by reason of such member’s service on the Commission. 
(2)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions of subchapter I of chapter 57 of title 5, United States Code. 
(h)DirectorThe Commission shall have a Director who shall be appointed by the Commission. The Director shall be paid at the rate of basic pay for level IV of the Executive Schedule under section 5315 of title 5, United States Code. An appointment under this subsection shall be subject to the requirements of subsection (c)(2). 
(i)Additional personnelWith the approval of the Commission, the Director may appoint and fix the pay of such additional personnel as the Director considers appropriate. Such additional personnel may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that an individual so appointed may not receive pay at a rate of basic pay in excess of the rate of basic pay payable to the Director. An individual appointed under this subsection shall serve at the pleasure of the Director. 
(j)Provisions relating to details 
(1)In generalUpon request of the Director, the head of any Federal department or agency may detail any of the personnel of such department or agency to the Commission to assist the Commission in carrying out its duties under this subtitle. Notwithstanding any other provision of law, to provide continuity in the work of the Commission, such details may be extended beyond 1 year at the request of the Director. 
(2)Numerical limitationNot more than 1/3 of the personnel of the Commission may consist of the number of individuals on detail from the Postal Service and the Postal Regulatory Commission combined. 
(3)Other limitationsA person may not be detailed to the Commission from the Postal Service or the Postal Regulatory Commission if such person participated personally and substantially on any matter, within the Postal Service or the Postal Regulatory Commission, concerning the preparation of recommendations for closures or consolidations of postal facilities under this subtitle. No employee of the Postal Service or the Postal Regulatory Commission (including a detailee to the Postal Service or the Postal Regulatory Commission) may— 
(A)prepare any report concerning the effectiveness, fitness, or efficiency of the performance, on the staff of the Commission, of any person detailed from the Postal Service or the Postal Regulatory Commission to such staff; 
(B)review the preparation of such a report; or 
(C)approve or disapprove such a report. 
(k)Other authorities 
(1)Experts and consultantsThe Commission may procure by contract, to the extent funds are available, temporary or intermittent services under section 3109 of title 5, United States Code. 
(2)Leasing, etcThe Commission may lease space and acquire personal property to the extent funds are available. 
(l)Authorization of appropriationsIn order to carry out this section, there are authorized to be appropriated out of the Postal Service Fund $20,000,000, which funds shall remain available until expended. 
(m)Financial reporting 
(1)Audit and expendituresThe Commission shall be responsible for issuing annual financial statements and for establishing and maintaining adequate controls over its financial reporting. 
(2)Internal auditsThe Commission shall maintain an adequate internal audit of its financial transactions. 
(3)Annual certificationThe Commission shall obtain an annual certification for each fiscal year from an independent, certified public accounting firm of the accuracy of its financial statements. 
(4)Comptroller GeneralThe accounts and operations of the Commission shall be audited by the Comptroller General and reports thereon made to the Congress to the extent and at such times as the Comptroller General may determine. 
(n)TerminationThe Commission shall terminate 60 days after submitting its final reports under section 104(d)(3). 
104.Recommendations for closures and consolidations 
(a)Plan for the closure or consolidation of postal retail facilities 
(1)In generalNot later than 120 days after the date of the enactment of this Act, the Postal Service, in consultation with the Postal Regulatory Commission, shall develop and submit to the Commission on Postal Reorganization a plan for the closure or consolidation of such postal retail facilities as the Postal Service considers necessary and appropriate so that the total annual costs attributable to the operation of postal retail facilities will be, for each fiscal year beginning at least 2 years after the date on which the Commission transmits to Congress its final report under subsection (d)(3)(A) relating to this subsection, at least $1,000,000,000 less than the corresponding total annual costs for the baseline year. 
(2)ContentsThe plan shall include— 
(A)a list of the postal retail facilities proposed for closure or consolidation under this subtitle; 
(B)a proposed schedule under which— 
(i)closures and consolidations of postal retail facilities would be carried out under this subtitle; and 
(ii)all closures and consolidations of postal retail facilities under this subtitle would be completed by not later than 2 years after the date on which the Commission transmits to Congress its final report under subsection (d)(3)(A) relating to such plan; 
(C)the estimated total annual cost savings attributable to the proposed closures and consolidations described in the plan; 
(D)the criteria and process used to develop the information described in subparagraphs (A) and (B); 
(E)the methodology and assumptions used to derive the estimates described in subparagraph (C); and 
(F)any changes to the processing, transportation, delivery, or other postal operations anticipated as a result of the proposed closures and consolidations described in the plan. 
(3)ConsistencyThe methodology and assumptions used to derive the cost estimates described in paragraph (2)(C) shall be consistent with the methodology and assumptions which would have been used by the Postal Service if those closures and consolidations had instead taken effect in the baseline year. 
(b)Plan for the closure or consolidation of mail processing facilities 
(1)In generalNot later than 300 days after the date of the enactment of this Act, the Postal Service, in consultation with the Inspector General of the United States Postal Service, shall develop and submit to the Commission on Postal Reorganization a plan for the closure or consolidation of such mail processing facilities as the Postal Service considers necessary and appropriate so that— 
(A)the total annual costs attributable to the operation of mail processing facilities will be, for each fiscal year beginning at least 2 years after the date on which the Commission transmits to Congress its final report under subsection (d)(3)(A) relating to this subsection, at least $2,000,000,000 less than the corresponding total annual costs for the baseline year; and 
(B)the Postal Service has, for fiscal years beginning at least 2 years after the date on which the Commission transmits to Congress its final report under subsection (d)(3)(A) relating to this subsection, no more than 10 percent excess mail processing capacity. 
(2)ContentsThe plan shall include— 
(A)a list of the mail processing facilities proposed for closure or consolidation under this subtitle; 
(B)a proposed schedule under which— 
(i)closures and consolidations of mail processing facilities would be carried out under this subtitle; and 
(ii)all closures and consolidations of mail processing facilities under this subtitle would be completed by not later than 2 years after the date on which the Commission transmits to Congress its final report under subsection (d)(3)(A) relating to such plan; 
(C)the estimated total annual cost savings attributable to the proposed closures and consolidations described in the plan; 
(D)the criteria and process used to develop the information described in subparagraphs (A) and (B); 
(E)the methodology and assumptions used to derive the estimates described in subparagraph (C); and 
(F)any changes to the processing, transportation, delivery, or other postal operations anticipated as a result of the proposed closures and consolidations described in the plan. 
(3)ConsistencyThe methodology and assumptions used to derive the cost estimates described in paragraph (2)(C) shall be consistent with the methodology and assumptions which would have been used by the Postal Service if those closures and consolidations had instead taken effect in the baseline year. 
(4)Excess mail processing capacityThe Commission shall cause to be published in the Federal Register notice of a proposed definition of excess mail processing capacity for purposes of this section within 120 days after the date of the enactment of this Act, and shall provide a period of 30 days for public comment on the proposed definition. Not later than 180 days after the date of the enactment of this Act, the Commission shall issue and cause to be published in the Federal Register a final definition of excess mail processing capacity for purposes of this section. Such definition shall include an estimate of the total amount of excess mail processing capacity in mail processing facilities as of the date of the enactment of this Act. 
(5)Underutilized mail processing facilitiesIn developing a plan under this subsection, the Postal Service may include the estimated total cost savings that would result from moving mail processing operations to any mail processing facility that, as of the date of introduction of this Act— 
(A)is not currently used by the Postal Service; and 
(B)is capable of processing mail to the Postal Service’s standards. 
(c)Plan for the closure or consolidation of area and district offices 
(1)In generalNot later than 300 days after the date of the enactment of this Act, the Postal Service, in consultation with the Inspector General of the United States Postal Service, shall develop and submit to the Commission on Postal Reorganization a plan for the closure or consolidation of such area and district offices as the Postal Service considers necessary and appropriate so that the combined total number of area and district offices will be, for each fiscal year beginning at least 2 years after the date on which the Commission transmits to Congress its final report under subsection (d)(3)(A) relating to this subsection, at least 30 percent less than the corresponding combined total for the baseline year. 
(2)ContentsThe plan shall include— 
(A)a list of the area and district offices proposed for closure or consolidation under this subtitle; 
(B)a proposed schedule under which— 
(i)closures and consolidations of area and district offices would be carried out under this subtitle; and 
(ii)all closures and consolidations of area and district offices under this subtitle would be completed by not later than 2 years after the date on which the Commission transmits to Congress its final report under subsection (d)(3)(A) relating to such plan; 
(C)the estimated total annual cost savings attributable to the proposed closures and consolidations described in the plan; 
(D)the criteria and process used to develop the information described in subparagraphs (A) and (B); 
(E)the methodology and assumptions used to derive the estimates described in subparagraph (C); and 
(F)any changes to the processing, transportation, delivery, or other postal operations anticipated as a result of the proposed closures and consolidations described in the plan. 
(3)ConsistencyThe methodology and assumptions used to derive the cost estimates described in paragraph (2)(C) shall be consistent with the methodology and assumptions which would have been used by the Postal Service if those closures and consolidations had instead taken effect in the baseline year. 
(d)Review and recommendations of the Commission 
(1)Initial reports 
(A)In generalAfter receiving the plan of the Postal Service under subsection (a), (b), or (c), the Commission on Postal Reorganization shall transmit to Congress and publish in the Federal Register a report under this paragraph, which shall contain the Commission’s findings based on a review and analysis of such plan, together with the Commission’s initial recommendations for closures and consolidations of postal facilities, mail processing facilities, or area and district offices (as the case may be). 
(B)Explanation of changesThe Commission shall explain and justify in its report any recommendations made by the Commission that are different from those contained in the Postal Service plan to which such report pertains. 
(C)DeadlinesA report of the Commission under this paragraph shall be transmitted and published, in accordance with subparagraph (A), within— 
(i)if the report pertains to the plan under subsection (a), 60 days after the date on which the Commission receives such plan; or 
(ii)if the report pertains to the plan under subsection (b) or (c), 90 days after the date on which the Commission receives such plan. 
(2)Public hearings 
(A)In generalAfter receiving the plan of the Postal Service under subsection (a), (b), or (c), the Commission on Postal Reorganization shall conduct at least 5 public hearings on such plan. The hearings shall be conducted in geographic areas chosen so as to reflect a broadly representative range of needs and interests. 
(B)TestimonyAll testimony before the Commission at a public hearing conducted under this paragraph shall be given under oath. 
(C)DeadlinesAll hearings under this paragraph shall be completed within 60 days after the date as of which the Commission satisfies the requirements of paragraph (1) with respect to such plan. 
(3)Final reports 
(A)In generalAfter satisfying the requirements of paragraph (2) with respect to the plan of the Postal Service under subsection (a), (b), or (c) (as the case may be), the Commission shall transmit to Congress and publish in the Federal Register a report under this paragraph containing a summary of the hearings conducted with respect to such plan, together with the Commission’s final recommendations for closures and consolidations of postal facilities, mail processing facilities, or area and district offices (as the case may be). 
(B)ApprovalRecommendations under subparagraph (A) shall not be considered to be final recommendations unless they are made with— 
(i)except as provided in clause (ii), the concurrence of at least 4 members of the Commission; or 
(ii)to the extent that the requirements of subsection (b)(1)(A) or (c)(1) are not met, the concurrence of all sitting members, but only if the shortfall (relative to the requirements of subsection (b)(1)(A) or (c)(1), as the case may be) does not exceed 25 percent. 
(C)ContentsA report under this paragraph shall include— 
(i)the information required by paragraph (2) of subsection (a), (b), or (c) (as the case may be); and 
(ii)a description of the operations that will be affected by the closure or consolidation and the facilities or offices which will be performing or ceasing to perform such operations as a result of such closure or consolidation. 
(D)DeadlinesA report of the Commission under this paragraph shall be transmitted and published, in accordance with subparagraph (A), within 60 days after the date as of which the Commission satisfies the requirements of paragraph (2) with respect to the plan involved. 
(e)Limitation relating to postal retail facilities identified for closure or consolidation 
(1)ApplicabilityThis subsection applies to any plan of the Postal Service under subsection (a) and any report of the Commission under subsection (d) (whether initial or final) pertaining to such plan. 
(2)LimitationOf the total number of postal retail facilities recommended for closure or consolidation (combined) under any plan or report to which this subsection applies, the number of such facilities that are within the K or L cost ascertainment grouping (combined) shall account for not more than 10 percent of such total number. 
(3)ReferencesFor purposes of this subsection— 
(A)any reference to a cost ascertainment grouping shall be considered to refer to a cost ascertainment grouping as described in section 123.11 of the Postal Operations Manual (as in effect on June 23, 2011); and 
(B)any reference to a particular category (designated by a letter) of a cost ascertainment grouping shall be considered to refer to such category, as described in such section 123.11 (as in effect on the date specified in subparagraph (A)). 
(f)Annual reports 
(1)In generalThere shall be included in the next 5 annual reports submitted under section 2402 of title 39, United States Code, beginning with the report covering any period of time occurring after the date of enactment of this Act, the following (shown on a State-by-State basis):  
(A)In connection with closures and consolidations taking effect in the year covered by the report, the total number of individuals separated from employment with the Postal Service, including, if separation occurs in a year other than the year in which the closing or consolidation occurs, the year in which separation occurs.  
(B)Of the total numbers under subparagraph (A)— 
(i)the number and percentage comprising preference eligibles or veterans; and 
(ii)the number and percentage comprising individuals other than preference eligibles or veterans. 
(C)Of the total numbers under subparagraph (A), the number and percentage reemployed in a position within the general commuting area of the facility or office involved (including, if reemployment occurs in a year other than the year in which the closing or consolidation occurs, the year in which reemployment occurs)— 
(i)with the Postal Service; or 
(ii)with an employer other than the Postal Service. 
(D)The methodology and assumptions used to derive the estimates described in subparagraph (B). 
(E)The criteria and process used to develop the information described in subparagraph (C). 
(2)DefinitionsFor purposes of this subsection— 
(A)the term preference eligible has the meaning given such term in section 2108(3) of title 5, United States Code; and 
(B)the term veteran has the meaning given such term in section 101(2) of title 38, United States Code.  
105.Implementation of closures and consolidations 
(a)In generalSubject to subsection (b), the Postal Service shall— 
(1)close or consolidate (as the case may be) the facilities and offices recommended by the Commission in each of its final reports under section 104(d)(3); and 
(2)carry out those closures and consolidations in accordance with the timetable recommended by the Commission in such report, except that in no event shall any such closure or consolidation be completed later than 2 years after the date on which such report is submitted to Congress. 
(b)Congressional disapproval 
(1)In generalThe Postal Service may not carry out any closure or consolidation recommended by the Commission in a final report if a joint resolution disapproving the recommendations of the Commission is enacted, in accordance with section 106, before the earlier of— 
(A)the end of the 30-day period beginning on the date on which the Commission transmits those recommendations to Congress under section 104(d)(3); or 
(B)the adjournment of the Congress sine die for the session during which such report is transmitted. 
(2)Days of sessionFor purposes of paragraph (1) and subsections (a) and (c) of section 106, the days on which either House of Congress is not in session because of an adjournment of more than 7 days to a day certain shall be excluded in the computation of a period. 
106.Congressional consideration of final CPR reports 
(a)Terms of the resolutionFor purposes of this subtitle, the term joint resolution, as used with respect to a report under section 104(d)(3), means only a joint resolution— 
(1)which is introduced within the 10-day period beginning on the date on which such report is received by Congress; 
(2)the matter after the resolving clause of which is as follows: That Congress disapproves the recommendations of the Commission on Postal Reorganization, submitted by such Commission on __, and pertaining to the closure or consolidation of __., the first blank space being filled in with the appropriate date and the second blank space being filled in with postal retail facilities, mail processing facilities, or area and district offices (as the case may be); 
(3)the title of which is as follows: Joint resolution disapproving the recommendations of the Commission on Postal Reorganization.; and 
(4)which does not have a preamble. 
(b)ReferralA resolution described in subsection (a) that is introduced in the House of Representatives or the Senate shall be referred to the appropriate committees of the House of Representatives or the Senate, respectively. 
(c)DischargeIf the committee to which a resolution described in subsection (a) is referred has not reported such resolution (or an identical resolution) by the end of the 20-day period beginning on the date on which the Commission transmits the report (to which such resolution pertains) to Congress under section 104(d)(3), such committee shall, at the end of such period, be discharged from further consideration of such resolution, and such resolution shall be placed on the appropriate calendar of the House involved. 
(d)Consideration 
(1)In generalOn or after the third day after the date on which the committee to which such a resolution is referred has reported, or has been discharged (under subsection (c)) from further consideration of, such a resolution, it is in order (even though a previous motion to the same effect has been disagreed to) for any Member of the respective House to move to proceed to the consideration of the resolution. A Member may make the motion only on the day after the calendar day on which the Member announces to the House concerned the Member’s intention to make the motion, except that, in the case of the House of Representatives, the motion may be made without such prior announcement if the motion is made by direction of the committee to which the resolution was referred. All points of order against the resolution (and against consideration of the resolution) are waived. The motion is highly privileged in the House of Representatives and is privileged in the Senate and is not debatable. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the resolution is agreed to, the respective House shall immediately proceed to consideration of the joint resolution without intervening motion, order, or other business, and the resolution shall remain the unfinished business of the respective House until disposed of. 
(2)DebateDebate on the resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 2 hours, which shall be divided equally between those favoring and those opposing the resolution. An amendment to the resolution is not in order. A motion further to limit debate is in order and not debatable. A motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the resolution is not in order. A motion to reconsider the vote by which the resolution is agreed to or disagreed to is not in order. 
(3)Vote on final passageImmediately following the conclusion of the debate on a resolution described in subsection (a) and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the appropriate House, the vote on final passage of the resolution shall occur. 
(4)AppealsAppeals from the decisions of the Chair relating to the application of the rules of the Senate or the House of Representatives, as the case may be, to the procedure relating to a resolution described in subsection (a) shall be decided without debate. 
(e)Consideration by other House 
(1)In generalIf, before the passage by one House of a resolution of that House described in subsection (a), that House receives from the other House a resolution (described in subsection (a)) relating to the same report, then the following procedures shall apply: 
(A)The resolution of the other House shall not be referred to a committee and may not be considered in the House receiving it except in the case of final passage as provided in subparagraph (B)(ii). 
(B)With respect to the resolution described in subsection (a) (relating to the report in question) of the House receiving the resolution— 
(i)the procedure in that House shall be the same as if no resolution (relating to the same report) had been received from the other House; but 
(ii)the vote on final passage shall be on the resolution of the other House. 
(2)Disposition of a resolutionUpon disposition of the resolution received from the other House, it shall no longer be in order to consider the resolution that originated in the receiving House. 
(f)Rules of the Senate and HouseThis section is enacted by Congress— 
(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a resolution described in subsection (a), and it supersedes other rules only to the extent that it is inconsistent with such rules; and 
(2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House. 
107.Nonappealability of decisions 
(a)To PRCThe closing or consolidation of any facility or office under this subtitle may not be appealed to the Postal Regulatory Commission under section 404(d) or any other provision of title 39, United States Code, or be the subject of an advisory opinion issued by the Postal Regulatory Commission under section 3661 of such title. 
(b)Judicial reviewNo process, report, recommendation, or other action of the Commission on Postal Reorganization shall be subject to judicial review. 
108.Rules of construction 
(a)Continued availability of authority To close or consolidate postal facilities 
(1)In generalNothing in this subtitle shall be considered to prevent the Postal Service from closing or consolidating any postal facilities, in accordance with otherwise applicable provisions of law, either before or after the implementation of any closures or consolidations under this subtitle. 
(2)Coordination ruleNo appeal or determination under section 404(d) of title 39, United States Code, or any other provision of law shall delay, prevent, or otherwise affect any closure or consolidation under this subtitle. 
(b)Inapplicability of certain provisions 
(1)In generalThe provisions of law identified in paragraph (2)— 
(A)shall not apply to any closure or consolidation carried out under this subtitle; and 
(B)shall not be taken into account for purposes of carrying out section 103 or 104. 
(2)Provisions identifiedThe provisions of law under this paragraph are— 
(A)section 101(b) of title 39, United States Code; and 
(B)section 404(d) of title 39, United States Code. 
109.GAO study and report 
(a)StudyNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study on the effects, with respect to the unemployment rate of minority communities, of the proposed closures and consolidations of postal retail facilities, mail processing facilities, and area or district offices under this subtitle. 
(b)ReportUpon completion of the study required under subsection (a), the Comptroller General of the United States shall submit a report to Congress regarding the findings of such study.  
BOther provisions 
111.Implementation of discretionary non-mail delivery days 
(a)In generalSection 404 is amended by inserting after subsection (e) the following: 
 
(f) 
(1)The Postmaster General may, with respect to any year for which 6-day delivery is otherwise required, declare up to 12 non-mail delivery days. Not later than 1 month before the beginning of the year, the Postmaster General shall submit to the Board of Governors a report listing the non-mail delivery days in such year. 
(2)A non-mail delivery day under this subsection shall be a day other than— 
(A)a Sunday; 
(B)a legal public holiday listed in section 6103(a) of title 5 or any other day declared to be a holiday by Federal statute or Executive order; or 
(C)during the 30-day period that ends on the date of a regularly scheduled general election for Federal office. 
(3)Any day which is declared under this subsection to be a non-mail delivery day— 
(A)shall, for purposes of mail delivery and such other postal operations as the Postal Service may by regulation prescribe, be treated as if it were a Sunday; except that 
(B)an employee of the Postal Service (other than one who is prevented from working on such day by reason of this subsection) shall be entitled to the same pay and benefits for that day as if this subsection had not been enacted. 
(4) 
(A)The 6-day mail delivery requirement shall not apply with respect to a week in which a non-mail delivery day under this subsection occurs. 
(B)The authority to declare a non-mail delivery day under this subsection shall be considered to be within the right of the Postal Service to determine the methods, means, and personnel by which postal operations are to be conducted. 
(5)Not less than 6 months after the date of enactment of this subsection, the Postal Service may submit a proposal under section 3661 for a nationwide change in service to reduce mail delivery from 6 days to 5 days each week. Notwithstanding any other provision of law, the Postal Service shall maintain 6-day delivery service as the standard mail delivery schedule until 90 days following the rendering of an advisory opinion on 5-day delivery by the Postal Regulatory Commission.. 
112.Efficient and flexible universal postal service 
(a)Postal policy 
(1)In generalSection 101(b) is amended to read as follows: 
 
(b)The Postal Service shall provide effective and regular postal services to rural areas, communities, and small towns where post offices are not self-sustaining.. 
(2)Conforming amendments Clause (iii) of section 404(d)(2)(A) is amended to read as follows: 
 
(iii)whether such closing or consolidation is consistent with the policy of the Government, as stated in section 101(b), that the Postal Service shall provide effective and regular postal services to rural areas, communities, and small towns where post offices are not self-sustaining;.   
(b)General dutyParagraph (3) of section 403(b) is amended to read as follows: 
 
(3)to ensure that postal patrons throughout the Nation will, consistent with reasonable economies of postal operations, have ready access to essential postal services.. 
(c)PRC review of determinations To close or consolidate a post office 
(1)Deadline for reviewSection 404(d)(5) is amended by striking 120 days and inserting 60 days. 
(2)Exclusion from reviewSection 404(d) is amended by adding at the end the following: 
 
(7) 
(A)The appeals process set forth in paragraph (5) shall not apply to a determination of the Postal Service to close a post office if there is located, within 2 miles of such post office, a qualified contract postal unit. 
(B)For purposes of this paragraph— 
(i)the term contract postal unit means a store or other place of business which— 
(I)is not owned or operated by the Postal Service; and 
(II)in addition to its usual operations, provides postal services to the general public under contract with the Postal Service; and 
(ii)the term qualified contract postal unit, as used in connection with a post office, means a contract postal unit which— 
(I)begins to provide postal services to the general public during the period— 
(aa)beginning 1 year before the date on which the closure or consolidation of such post office is scheduled to take effect; and 
(bb)ending on the 15th day after the date on which the closure or consolidation of such post office is scheduled to take effect; and 
(II)has not, pursuant to subparagraph (A), served as the basis for exempting any other post office from the appeals process set forth in paragraph (5). 
(C) 
(i)If the contract postal unit (which is providing postal services that had been previously provided by the post office that was closed) does not continue to provide postal services, as required by subparagraph (B)(i)(II), for at least the 2-year period beginning on the date on which such post office was closed, the contract postal unit shall be subject to a closure determination by the Postal Service to decide whether a post office must be reopened within the area (delimited by the 2-mile radius referred to in subparagraph (A)). 
(ii)A decision under clause (i) not to reopen a post office may be appealed to the Postal Regulatory Commission under procedures which the Commission shall by regulation prescribe. Such procedures shall be based on paragraph (5), except that, for purposes of this clause, paragraph (5)(C) shall be applied by substituting in violation of section 101(b), leaving postal patrons without effective and regular access to postal services for unsupported by substantial evidence on the record.. 
(3)ApplicabilityThe amendments made by this subsection shall not apply with respect to any appeal, notice of which is received by the Postal Regulatory Commission before the date of the enactment of this Act (determined applying the rules set forth in section 404(d)(6) of title 39, United States Code). 
(d)Expedited procedures 
(1)In generalSection 3661 is amended by adding at the end the following: 
 
(d) 
(1)The Commission shall issue its opinion within 90 days after the receipt of any proposal (as referred to in subsection (b)) concerning— 
(A)the closing or consolidation of postal retail facilities (as that term is defined in section 102(2) of the Postal Reform Act of 2011) to a degree that will generally affect service on a nationwide or substantially nationwide basis; or 
(B)an identical or substantially identical proposal on which the Commission issued an opinion within the preceding 5 years. 
(2)If necessary in order to comply with the 90-day requirement under paragraph (1), the Commission may apply expedited procedures which the Commission shall by regulation prescribe.. 
(2)RegulationsThe Postal Regulatory Commission shall prescribe any regulations necessary to carry out the amendment made by paragraph (1) within 90 days after the date of the enactment of this Act. 
(3)ApplicabilityThe amendment made by this subsection shall apply with respect to any proposal received by the Postal Regulatory Commission on or after the earlier of— 
(A)the 90th day after the date of the enactment of this Act; or 
(B)the effective date of the regulations under paragraph (2). 
113.Enhanced reporting on Postal Service efficiencySection 3652(a) is amended— 
(1)in paragraph (1), by striking and after the semicolon; 
(2)in paragraph (2), by striking the period at the end and inserting ; and; and 
(3)by adding after paragraph (2) the following: 
 
(3)which shall provide the overall change in Postal Service productivity and the resulting effect of such change on overall Postal Service costs during such year, using such methodologies as the Commission shall by regulation prescribe..  
114.Applicability of procedures relating to closures and consolidations 
(a)In generalSection 404(d) is amended by adding after paragraph (7) (as added by section 112(c)(2)) the following:  
 
(8)For purposes of this subsection, the term post office means a post office and any other facility described in section 102(2) of the Postal Reform Act of 2011. . 
(b)Effective dateThe amendment made by subsection (a) shall be effective with respect to any closure or consolidation, the proposed effective date of which occurs on or after the 60th day following the date of enactment of this Act. 
IIPostal Service Financial Responsibility and Management Assistance Authority 
AEstablishment and Organization 
201.Purposes 
(a)PurposesThe purposes of this title are as follows: 
(1)To eliminate budget deficits and cash shortages of the Postal Service through strategic financial planning, sound budgeting, accurate revenue forecasts, and careful spending. 
(2)To ensure the universal service mandate detailed in section 101 of title 39, United States Code, is maintained during a period of fiscal emergency. 
(3)To conduct necessary investigations and studies to determine the fiscal status and operational efficiency of the Postal Service. 
(4)To assist the Postal Service in— 
(A)restructuring its organization and workforce to bring expenses in line with diminishing revenue and generate sufficient profits for capital investment and repayment of debt; 
(B)meeting all fiscal obligations to the Treasury of the United States; and 
(C)ensuring the appropriate and efficient delivery of postal services. 
(5)To provide the Postal Service with a temporary increase in its borrowing authority to enable the Postal Service to complete necessary restructuring. 
(6)To ensure the long-term financial, fiscal, and economic vitality and operational efficiency of the Postal Service. 
(b)Reservation of powersNothing in this title may be construed— 
(1)to relieve any obligations existing as of the date of the enactment of this Act of the Postal Service to the Treasury of the United States; or 
(2)to limit the authority of Congress to exercise ultimate legislative authority over the Postal Service. 
202.Establishment of the Authority 
(a)EstablishmentThere shall be established, upon the commencement of any control period, an entity to be known as the Postal Service Financial Responsibility and Management Assistance Authority (hereinafter in this title referred to as the Authority). 
(b)Control period 
(1)Commencement of a control period 
(A)In generalFor the purposes of this title, a control period commences whenever the Postal Service has been in default to the Treasury of the United States, with respect to any debts, obligations, loans, bonds, notes, or other form of borrowing, or any scheduled payments to any fund in the Treasury of the United States, for a period of at least 30 days. 
(B)Advisory periodFor purposes of the first control period, the Authority shall operate exclusively in an advisory period for two full fiscal years after the commencement of the control period. At the completion of the second full fiscal year or any year thereafter during the length of the control period, if the Postal Service’s annual deficit is greater than $2,000,000,000, the Authority shall be fully in force according to the provisions of this title. During an advisory period— 
(i)the Authority is not authorized to employ any staff and the Postal Service shall designate a Level-Two Postal Service Executive as a liaison with the members of the Authority; 
(ii)any provision of this title that requires the Authority or the Postal Service to take any action shall be considered only to take effect in the event the Authority comes into full force and that effective date shall be considered to be the date of the commencement of the control period for the purposes any provision not mention in this subparagraph; and 
(iii)the Postal Service shall have access to the funds available under section 222 according to applicable provisions of this Act, subject to the approval of the Postal Service Board of Governors without the approval of the Authority. 
(2)Treatment of authorities and responsibilities of the Board of Governors, etc. during a control periodDuring a control period— 
(A)all authorities and responsibilities of the Board of Governors, and the individual Governors, of the Postal Service under title 39, United States Code, and any other provision of law shall be assumed by the Authority; and 
(B)the Board of Governors, and the individual Governors, may act in an advisory capacity only. 
(3)Treatment of certain Postal Service executives during a control period 
(A)DefinitionFor the purposes of this section, the term Level-Two Postal Service Executive includes the Postmaster General, the Deputy Postmaster General, and all other officers or employees of the Postal Service in level two of the Postal Career Executive Service (or the equivalent). 
(B)TreatmentNotwithstanding any other provision of law or employment contract, during a control period— 
(i)all Level-Two Postal Service Executives shall serve at the pleasure of the Authority; 
(ii)the duties and responsibilities of all Level-Two Postal Service Executives, as well as the terms and conditions of their employment (including their compensation), shall be subject to determination or redetermination by the Authority; 
(iii)total compensation of a Level-Two Postal Service Executive may not, for any year in such control period, exceed the annual rate of basic pay payable for level I of the Executive Schedule under section 5312 of title 5, United States Code, for such year; for purposes of this clause, the term total compensation means basic pay, bonuses, awards, and all other monetary compensation; 
(iv)the percentage by which the rate of basic pay of a Level-Two Postal Service Executive is increased during any year in such control period may not exceed the percentage change in the Consumer Price Index for All Urban Consumers, un­ad­just­ed for seasonal variation, for the most recent 12-month period available, except that, in the case of a Level-Two Postal Service Executive who has had a significant change in job responsibilities, a greater change shall be allowable if approved by the Authority; 
(v)apart from basic pay, a Level-Two Postal Service Executive may not be afforded any bonus, award, or other monetary compensation for any fiscal year in the control period if expenditures of the Postal Service for such fiscal year exceeded revenues of the Postal Service for such fiscal year (determined in accordance with generally accepted accounting principles); and 
(vi)no deferred compensation may be paid, accumulated, or recognized in the case of any Level-Two Postal Service Executive, with respect to any year in a control period, which is not generally paid, accumulated, or recognized in the case of employees of the United States (outside of the Postal Service) in level I of the Executive Schedule under section 5312 of title 5, United States Code, with respect to such year. 
(C)Bonus authoritySection 3686 of title 39, United States Code, shall, during the period beginning on the commencement date of the control period and ending on the termination date of the control period— 
(i)be suspended with respect to all Level-Two Postal Service Executives; but 
(ii)remain in effect for all other officers and employees of the Postal Service otherwise covered by this section. 
(4)Termination of a control periodSubject to subtitle D, a control period terminates upon certification by the Authority, with the concurrence of the Secretary of the Treasury and the Director of the Office of Personnel Management, that— 
(A)for 2 consecutive fiscal years (occurring after the date of the enactment of this Act), expenditures of the Postal Service did not exceed revenues of the Postal Service (as determined in accordance with generally accepted accounting principles); 
(B)the Authority has approved a Postal Service financial plan and budget that shows expenditures of the Postal Service not exceeding revenues of the Postal Service (as so determined) for the fiscal year to which such budget pertains and each of the next 3 fiscal years; and 
(C)the Postal Service financial plan and budget (as referred to in subparagraph (B)) includes plans— 
(i)for the repayment of any supplementary debt under section 222, in equal annual installments over a period of not more than 5 years; and 
(ii)to properly fund Postal Service pensions and retiree health benefits in accordance with law. 
203.Membership and qualification requirements 
(a)Membership 
(1)In generalThe Authority shall consist of 5 members appointed by the President who meet the qualifications described in subsection (b), except that the Authority may take any action under this title at any time after the President has appointed 4 of its members. 
(2)RecommendationsOf the 5 members so appointed— 
(A)1 shall be appointed from among individuals recommended by the Speaker of the House of Representatives; 
(B)1 shall be appointed from among individuals recommended by the majority leader of the Senate; 
(C)1 shall be appointed from among individuals recommended by the minority leader of the House of Representatives; 
(D)1 shall be appointed from among individuals recommended by the minority leader of the Senate; and 
(E)1 shall be appointed from among individuals recommended by the Comptroller General. 
(3)Political affiliationNo more than 3 members of the Authority may be of the same political party. 
(4)ChairThe President shall designate 1 of the members of the Authority as the Chair of the Authority. 
(5)Sense of Congress regarding deadline for appointmentIt is the sense of Congress that the President should appoint the members of the Authority as soon as practicable after the date on which a control period commences, but no later than 30 days after such date. 
(6)Term of service 
(A)In generalExcept as provided in subparagraph (B), each member of the Authority shall be appointed for a term of 3 years. 
(B)Appointment for term following initial termAs designated by the President at the time of appointment for the term immediately following the initial term, of the members appointed for the term immediately following the initial term— 
(i)1 member shall be appointed for a term of 1 year; 
(ii)2 members shall be appointed for a term of 2 years; and 
(iii)2 members shall be appointed for a term of 3 years. 
(C)RemovalThe President may remove any member of the Authority only for cause. 
(D)No compensation for serviceMembers of the Authority shall serve without pay, but may receive reimbursement for any reasonable and necessary expenses incurred by reason of service on the Authority. 
(b)Qualification requirements 
(1)In generalAn individual meets the qualifications for membership on the Authority if the individual— 
(A)has significant knowledge and expertise in finance, management, and the organization or operation of businesses having more than 500 employees; and 
(B)represents the public interest generally, is not a representative of specific interests using or belonging to the Postal Service, and does not have any business or financial interest in any enterprise in the private sector of the economy engaged in the delivery of mail matter. 
(2)Specific conditionsAn individual shall not be considered to satisfy paragraph (1)(B) if, at any time during the 5-year period ending on the date of appointment, such individual— 
(A)has been an officer, employee, or private contractor with the Postal Service or the Postal Regulatory Commission; or 
(B)has served as an employee or contractor of a labor organization representing employees of the Postal Service or the Postal Regulatory Commission. 
204.Organization 
(a)Adoption of by-Laws for conducting businessAs soon as practicable after the appointment of its members, the Authority shall adopt by-laws, rules, and procedures governing its activities under this title, including procedures for hiring experts and consultants. Upon adoption, such by-laws, rules, and procedures shall be submitted by the Authority to the Postmaster General, the President, and Congress. 
(b)Certain activities requiring approval of majority of membersUnder its by-laws, the Authority may conduct its operations under such procedures as it considers appropriate, except that an affirmative vote of a majority of the members of the Authority shall be required in order for the Authority to— 
(1)approve or disapprove a financial plan and budget as described by subtitle C; 
(2)implement recommendations on financial stability and management responsibility under section 226; 
(3)take any action under authority of section 202(b)(3)(B)(i); or 
(4)initiate the establishment of a new workers’ compensation system for the Postal Service in accordance with section 311.  
205.Executive Director and staff 
(a)Executive DirectorThe Authority shall have an Executive Director who shall be appointed by the Chair with the consent of the Authority. The Executive Director shall be paid at a rate determined by the Authority, except that such rate may not exceed the rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code. 
(b)StaffWith the approval of the Authority, the Executive Director may appoint and fix the pay of such additional personnel as the Executive Director considers appropriate, except that no individual appointed by the Executive Director may be paid at a rate greater than the rate of pay for the Executive Director. Personnel appointed under this subsection shall serve at the pleasure of the Executive Director. 
(c)Inapplicability of certain civil service lawsThe Executive Director and staff of the Authority may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates. 
(d)Staff of Federal agenciesUpon request of the Chair, the head of any Federal department or agency may detail, on a reimbursable or nonreimbursable basis, any of the personnel of such department or agency to the Authority to assist it in carrying out its duties under this title. 
206.Funding 
(a)In generalThere are authorized to be appropriated, out of the Postal Service Fund, such sums as may be necessary for the Authority. In requesting an appropriation under this section for a fiscal year, the Authority shall prepare and submit to the Congress under section 2009 of title 39, United States Code, a budget of the Authority’s expenses, including expenses for facilities, supplies, compensation, and employee benefits not to exceed $10,000,000. In years in which a control period commences, the Authority shall submit a budget within 30 days of the appointment of the members of the Authority. 
(b)Amendment to section 2009Section 2009 is amended in the next to last sentence— 
(1)by striking , and (3) and inserting , (3); and 
(2)by striking the period and inserting , and (4) the Postal Service Financial Responsibility and Management Assistance Authority requests to be appropriated, out of the Postal Service Fund, under section 206 of the Postal Reform Act of 2011.. 
BPowers of the Authority 
211.Powers 
(a)Powers of members and agentsAny member or agent of the Authority may, if authorized by the Authority, take any action which the Authority is authorized by this section to take. 
(b)Obtaining official data from the Postal ServiceNotwithstanding any other provision of law, the Authority may secure copies of such records, documents, information, or data from any entity of the Postal Service necessary to enable the Authority to carry out its responsibilities under this title. At the request of the Authority, the Authority shall be granted direct access to such information systems, records, documents, information, or data as will enable the Authority to carry out its responsibilities under this title. The head of the relevant entity of the Postal Service shall provide the Authority with such information and assistance (including granting the Authority direct access to automated or other information systems) as the Authority requires under this subsection. 
(c)Gifts, bequests, and devisesThe Authority may accept, use, and dispose of gifts, bequests, or devises of services or property, both real and personal, for the purpose of aiding or facilitating the work of the Authority. Gifts, bequests, or devises of money and proceeds from sales of other property received as gifts, bequests, or devises shall be deposited in such account as the Authority may establish and shall be available for disbursement upon order of the Chair. 
(d)Administrative support servicesUpon the request of the Authority, the Administrator of General Services may provide to the Authority, on a reimbursable basis, the administrative support services necessary for the Authority to carry out its responsibilities under this title. 
(e)Authority To enter into contractsThe Executive Director may enter into such contracts as the Executive Director considers appropriate (subject to the approval of the Chair) to carry out the Authority’s responsibilities under this title. 
(f)Civil actions To enforce powersThe Authority may seek judicial enforcement of its authority to carry out its responsibilities under this title. 
(g)Penalties 
(1)Administrative disciplineAny officer or employee of the Postal Service who, by action or inaction, fails to comply with any directive or other order of the Authority under section 226(c) shall be subject to appropriate administrative discipline, including suspension from duty without pay or removal from office, by order of either the Postmaster General or the Authority. 
(2)Reporting requirementWhenever an officer or employee of the Postal Service takes or fails to take any action which is noncompliant with any directive or other order of the Authority under section 226(c), the Postmaster General shall immediately report to the Authority all pertinent facts, together with a statement of any actions taken by the Postmaster General or proposed by the Postmaster General to be taken under paragraph (1). 
(h)Sense of CongressIt is the sense of Congress that, in making determinations that affect prior collective bargaining agreements and prior agreements on workforce reduction, any rightsizing effort within the Postal Service that results in a decrease in the number of postal employees should ensure that such employees can receive their full pensions, are fully compensated, and that the collective bargaining agreements and prior agreements on workforce reduction that they entered into with Postal Service management are fully honored. 
212.Exemption from liability for claimsThe Authority and its members may not be liable for any obligation of or claim against the Postal Service resulting from actions taken to carry out this title. 
213.Treatment of actions arising under this title 
(a)Jurisdiction established in United States Court of Appeals for the District of Columbia CircuitA person (including the Postal Service) adversely affected or aggrieved by an order or decision of the Authority may, within 30 days after such order or decision becomes final, institute proceedings for review thereof by filing a petition in the United States Court of Appeals for the District of Columbia Circuit. The court shall review the order or decision in accordance with section 706 of title 5, United States Code, and chapter 158 and section 2112 of title 28, United States Code. Judicial review shall be limited to the question of whether the Authority acted in excess of its statutory authority, and determinations of the Authority with respect to the scope of its statutory authority shall be upheld if based on a permissible construction of the statutory authority. 
(b)Prompt appeal to the Supreme CourtNotwithstanding any other provision of law, review by the Supreme Court of the United States of a decision of the Court of Appeals which is issued pursuant to subsection (a) may be had only if the petition for such review is filed within 10 days after the entry of such decision. 
(c)Timing of reliefNo order of any court granting declaratory or injunctive relief against the Authority, including relief permitting or requiring the obligation, borrowing, or expenditure of funds, shall take effect during the pendency of the action before such court, during the time appeal may be taken, or (if appeal is taken) during the period before the court has entered its final order disposing of such action. 
(d)Expedited considerationIt shall be the duty of the United States Court of Appeals for the District of Columbia and the Supreme Court of the United States to advance on the docket and to expedite to the greatest possible extent the disposition of any matter brought under subsection (a). 
214.Delivery point modernization 
(a)DefinitionsFor purposes of this section— 
(1)the term delivery point means a mailbox or other receptacle to which mail is delivered;  
(2)the term primary mode of delivery means the typical method by which the Postal Service delivers letter mail to the delivery point of a postal patron; 
(3)the term door delivery means a primary mode of mail delivery whereby mail is placed into a slot or receptacle at or near the postal patron’s door or is hand delivered to a postal patron, but does not include curbside or centralized delivery; 
(4)the term centralized delivery means a primary mode of mail delivery whereby mail receptacles are grouped or clustered at a single location; and  
(5)the term curbside delivery means a primary mode of mail delivery whereby a mail receptacle is situated at the edge of a roadway or curb. 
(b)Reduction in total number of delivery pointsThe Authority shall, during the first control period commencing under this title, take such measures as may be necessary and appropriate so that— 
(1)in each fiscal year beginning at least 2 years after the commencement date of such first control period— 
(A)the total number of delivery points for which door delivery is the primary mode of mail delivery does not exceed 25 percent of the corresponding number for the fiscal year last ending before such commencement date; and 
(B)the total annual costs attributable to door delivery, centralized delivery, and curbside delivery combined will be at least $3,500,000,000 less than the corresponding total annual costs for the fiscal year last ending before such commencement date; and 
(2)in each fiscal year beginning at least 4 years after the commencement date of such first control period, the total number of delivery points for which door delivery is the primary mode of mail delivery does not exceed 10 percent of the corresponding number for the fiscal year last ending before such commencement date.In making any decision under this subsection involving the continuation or termination of door delivery with respect to any locality or addresses within a locality, the Authority shall consider rates of poverty, population density, historical value, whether such locality is in a registered historic district (as that term is defined in section 47(c)(3)(B) of the Internal Revenue Code of 1986), whether such address is another place on the National Register of Historic Places, and other appropriate factors. 
(c)Order of precedenceIn order to carry out subsection (b)— 
(1)in making conversions from door delivery to other primary modes of delivery— 
(A)conversion shall be to centralized delivery; except 
(B)if subparagraph (A) is impractical, conversion shall be to curbside delivery; and 
(2)in the case of delivery points established after the commencement date of the first control period under this title— 
(A)centralized delivery shall be the primary mode of delivery; except 
(B)if subparagraph (A) is impractical, curbside delivery shall be the primary mode of delivery.  
(d)Waiver for physical hardshipThe Postal Service shall establish and maintain a waiver program under which, upon application, door delivery may be continued or provided in any case in which— 
(1)centralized or curbside delivery would, but for this subsection, otherwise be the primary mode of delivery; and  
(2)door delivery is necessary in order to avoid causing significant physical hardship to a postal patron. 
(e)Centralized delivery placementIt is the sense of the Congress that the Postal Service should negotiate with State and local governments, businesses, local associations, and property owners to place centralized delivery units in locations that maximize delivery efficiency, ease of use for postal patrons, and respect for private property rights. 
(f)Voucher program 
(1)In generalThe Postal Service may, in accordance with such standards and procedures as the Postal Service shall by regulation prescribe, provide for a voucher program under which— 
(A)upon application, the Postal Service may defray all or any portion of the costs associated with conversion from door delivery under this section which would otherwise be borne by postal patrons; and 
(B)the Postal Service Competitive Products Fund is made available for that purpose. 
(2)Conforming amendmentSection 2011(a)(2) is amended— 
(A)in subparagraph (A), by striking and after the semicolon; 
(B)in subparagraph (B), by striking the period and inserting ; and; and 
(C)by adding at the end the following:  
 
(C)vouchers under the program described in section 214(f)(1) of the Postal Reform Act of 2011.. 
(g)Audits 
(1)In generalThe Inspector General of the United States Postal Service— 
(A)shall conduct an annual audit to determine whether the Postal Service is in compliance with the requirements of subsection (b); and  
(B)shall make such recommendations as the Inspector General considers appropriate to improve the administration of such subsection. 
(2)SubmissionThe audit and recommendations under paragraph (1) shall be submitted by the Inspector General to— 
(A)the Committee on Oversight and Government Reform of the House of Representatives; and 
(B)the Committee on Homeland Security and Governmental Affairs of the Senate. 
(3)InformationUpon request, the Postal Service shall furnish such information as the Inspector General may require in order to carry out this subsection. 
(h)Savings report 
(1)In generalIn the event that a reduction in door delivery points is required under this section, the Authority shall submit a report to Congress, not later than 1 year after the date on which such reductions commence, describing the cost savings realized to the date of such submission and the estimated additional cost savings anticipated as a result of such reductions occurring after such submission. The report shall include— 
(A)the measures taken to achieve the realized savings and the assumptions and methodologies used to compute the estimated cost savings; and 
(B)information with respect to what additional measures might be necessary to achieve the cost savings required under this section. 
(2)Reduction limitationNotwithstanding any other provision of this Act, if the Authority determines that the measures described pursuant to subparagraphs (A) and (B) of paragraph (1) are not feasible, not cost effective, or otherwise detrimental to the mail delivery policy of the Postal Service, the Authority shall submit a report to Congress stating any legislative changes recommended for door delivery modernization procedures under this section, including increasing flexibility of this section’s requirements or the postponement of further conversion. 
CEstablishment and Enforcement of Financial Plan and Budget for the Postal Service 
221.Development of financial plan and budget for the Postal Service 
(a)Development of financial plan and budgetFor each fiscal year for which the Postal Service is in a control period, the Postmaster General shall develop and submit to the Authority a financial plan and budget for the Postal Service in accordance with this section. 
(b)Contents of financial plan and budgetA financial plan and budget for the Postal Service for a fiscal year shall specify the budget for the Postal Service as required by section 2009 of title 39, United States Code, for the applicable fiscal year and the next 3 fiscal years, in accordance with the following requirements: 
(1)The financial plan and budget shall meet the requirements described in subsection (c) to promote the financial stability of the Postal Service. 
(2)The financial plan and budget shall— 
(A)include the Postal Service’s annual budget program (under section 2009 of title 39, United States Code) and the Postal Service’s plan commonly referred to as its Integrated Financial Plan; 
(B)describe lump-sum expenditures by all categories traditionally used by the Postal Service; 
(C)describe capital expenditures (together with a schedule of projected capital commitments and cash outlays of the Postal Service and proposed sources of funding); 
(D)contain estimates of overall debt (both outstanding and anticipated to be issued); and 
(E)contain cash flow and liquidity forecasts for the Postal Service at such intervals as the Authority may require. 
(3)The financial plan and budget shall include a statement describing methods of estimations and significant assumptions. 
(4)The financial plan and budget shall include any other provisions and shall meet such other criteria as the Authority considers appropriate to meet the purposes of this title, including provisions for— 
(A)changes in personnel policies and levels for each component of the Postal Service; and 
(B)management initiatives to promote productivity, improvement in the delivery of services, or cost savings. 
(c)Requirements To promote financial stability 
(1)In generalThe requirements to promote the financial stability of the Postal Service applicable to the financial plan and budget for a fiscal year are as follows: 
(A)In each fiscal year (following the first full fiscal year) in a control period, budgeted expenditures of the Postal Service for the fiscal year involved may not exceed budgeted revenues of the Postal Service for the fiscal year involved. 
(B)In each fiscal year in a control period, the Postal Service shall make continuous, substantial progress towards long-term fiscal solvency and shall have substantially greater net income than in the previous fiscal year. 
(C)The Postal Service shall provide for the orderly liquidation of any supplementary debt under section 222. 
(D)The financial plan and budget shall assure the continuing long-term financial stability of the Postal Service, as indicated by factors such as the efficient management of the Postal Service’s workforce and the effective provision of services by the Postal Service. 
(2)Application of sound budgetary practicesIn meeting the requirement described in paragraph (1) with respect to a financial plan and budget for a fiscal year, the Postal Service shall apply sound budgetary practices, including reducing costs and other expenditures, improving productivity, increasing revenues, or a combination of such practices. 
(3)Assumptions based on current lawIn meeting the requirements described in paragraph (1) with respect to a financial plan and budget for a fiscal year, the Postal Service shall base estimates of revenues and expenditures on Federal law as in effect at the time of the preparation of such financial plan and budget. 
222.Supplementary borrowing authority during a control period 
(a)In generalUpon the commencement of a control period, subject to the approval of the Authority, the Postal Service is authorized to borrow money and issue and sell such obligations as may be necessary to carry out the purposes of this title, to the same extent, in the same manner, and subject to the same terms and conditions as if the maximum amount allowable under the provisions of section 2005(a)(2) of title 39, United States Code, for the fiscal year involved were equal to the maximum amount which (but for this section) would otherwise be allowable under such provisions, increased by $10,000,000,000. The authorization to issue obligations under this section shall extend for a period of not more than 10 years beginning on the date of commencement of a control period, as described in section 202(b). At the end of such a 10-year period, the Postal Service shall dispose of real property of the Postal Service generating sufficient proceeds to repay any outstanding obligation incurred under this subsection in its entirety. 
(b)ExclusionThe last sentence of section 2005(a)(1) of title 39, United States Code, shall not apply with respect to any amounts borrowed or obligations issued or sold under authority of this section (which, but for subsection (a), would not otherwise have been allowable). 
(c)DepositAny amounts received under this section shall be deposited in the Postal Service Fund. 
(d)CollateralFor the purposes of funds acquired under subsection (a), the Postal Service shall provide an appropriate level of collateral in the form of pledged Postal Service property assets. For each fiscal year in which there remain funds made available to the Postal Service under subsection (a), the Postal Service shall dispose of real property equal to an amount that is at least 10 percent of the total funds obligated by the Postal Service under subsection (a), and the proceeds of such disposal shall be used to repay any outstanding obligation made by the Postal Service under subsection (a) in its entirety. 
223.Process for submission and approval of financial plan and budget 
(a)In generalFor each fiscal year for which the Postal Service is in a control period, the Postmaster General shall submit to the Authority— 
(1)by February 1 before the start of such fiscal year, a preliminary financial plan and budget under section 221 for such fiscal year; and 
(2)by August 1 before the start of such fiscal year, a final financial plan and budget under section 221 for such fiscal year. 
(b)Review by AuthorityUpon receipt of a financial plan and budget under subsection (a) (whether preliminary or final), the Authority shall promptly review such financial plan and budget. In conducting the review, the Authority may request any additional information it considers necessary and appropriate to carry out its duties under this subtitle. 
(c)Approval of Postmaster General’s financial plan and budget 
(1)In generalIf the Authority determines that the final financial plan and budget for the fiscal year submitted by the Postmaster General under subsection (a) meets the requirements of section 221— 
(A)the Authority shall approve the financial plan and budget and shall provide the Postmaster General, the President, and Congress with a notice certifying its approval; and 
(B)the Postmaster General shall promptly submit the annual budget program to the Office of Management and Budget pursuant to section 2009 of title 39, United States Code. 
(2)Deemed approval after 30 days 
(A)In generalIf the Authority has not provided the Postmaster General, the President, and Congress with a notice certifying approval under paragraph (1)(A) or a statement of disapproval under subsection (d) before the expiration of the 30-day period which begins on the date the Authority receives the financial plan and budget from the Postmaster General under subsection (a), the Authority shall be deemed to have approved the financial plan and budget and to have provided the Postmaster General, the President, and Congress with the notice certifying approval under paragraph (1)(A). 
(B)Explanation of failure to respondIf subparagraph (A) applies with respect to a financial plan and budget, the Authority shall provide the Postmaster General, the President and Congress with an explanation for its failure to provide the notice certifying approval or the statement of disapproval during the 30-day period described in such subparagraph. 
(d)Disapproval of Postmaster General’s budgetIf the Authority determines that the final financial plan and budget for the fiscal year submitted by the Postmaster General under subsection (a) does not meet the requirements applicable under section 221, the Authority shall disapprove the financial plan and budget, and shall provide the Postmaster General, the President, and Congress with a statement containing— 
(1)the reasons for such disapproval; 
(2)the amount of any shortfall in the budget or financial plan; and 
(3)any recommendations for revisions to the budget the Authority considers appropriate to ensure that the budget is consistent with the financial plan and budget. 
(e)Authority review of Postmaster General’s revised final financial plan and budget 
(1)Submission of Postmaster General’s revised final financial plan and budgetNot later than 15 days after receiving the statement from the Authority under subsection (d), the Postmaster General shall promptly adopt a revised final financial plan and budget for the fiscal year which addresses the reasons for the Authority’s disapproval cited in the statement, and shall submit such financial plan and budget to the Authority. 
(2)Approval of Postmaster General’s revised final financial plan and budgetIf, after reviewing the revised final financial plan and budget for a fiscal year submitted by the Postmaster General under paragraph (1) in accordance with the procedures described in this section, the Authority determines that the revised final financial plan and budget meets the requirements applicable under section 221— 
(A)the Authority shall approve the financial plan and budget and shall provide the Postmaster General, the President, and Congress with a notice certifying its approval; and 
(B)the Postmaster General shall promptly submit the annual budget program to the Office of Management and Budget pursuant to section 2009 of title 39, United States Code. 
(3)Disapproval of Postmaster General’s revised final financial plan and budget 
(A)In generalIf, after reviewing the revised final financial plan and budget for a fiscal year submitted by the Postmaster General under paragraph (1) in accordance with the procedures described in this subsection, the Authority determines that the revised final financial plan and budget does not meet the applicable requirements under section 221, the Authority shall— 
(i)disapprove the financial plan and budget; 
(ii)provide the Postmaster General, the President, and Congress with a statement containing the reasons for such disapproval and describing the amount of any shortfall in the financial plan and budget; and 
(iii)approve and recommend a financial plan and budget for the Postal Service which meets the applicable requirements under section 221, and submit such financial plan and budget to the Postmaster General, the President, and Congress. 
(B)Submission to OMBUpon receipt of the recommended financial plan and budget under subparagraph (A)(iii), the Postmaster General shall promptly submit the recommended annual budget program to the Office of Management and Budget pursuant to section 2009 of title 39, United States Code. 
(4)Deemed approval after 15 days 
(A)In generalIf the Authority has not provided the Postmaster General, the President, and Congress with a notice certifying approval under paragraph (2)(A) or a statement of disapproval under paragraph (3) before the expiration of the 15-day period which begins on the date the Authority receives the revised final financial plan and budget submitted by the Postmaster General under paragraph (1), the Authority shall be deemed to have approved the revised final financial plan and budget and to have provided the Postmaster General, the President, and Congress with the notice certifying approval described in paragraph (2)(A). 
(B)Explanation of failure to respondIf subparagraph (A) applies with respect to a financial plan and budget, the Authority shall provide the Postmaster General, the President and Congress with an explanation for its failure to provide the notice certifying approval or the statement of disapproval during the 15-day period described in such subparagraph. 
(f)Deadline for transmission of financial plan and budget by AuthorityNotwithstanding any other provision of this section, not later than September 30th before each fiscal year which is in a control period, the Authority shall— 
(1)provide Congress with a notice certifying its approval of the Postmaster General’s initial financial plan and budget for the fiscal year under subsection (c); 
(2)provide Congress with a notice certifying its approval of the Postmaster General’s revised final financial plan and budget for the fiscal year under subsection (e)(2); or 
(3)submit to Congress an approved and recommended financial plan and budget of the Authority for the Postal Service for the fiscal year under subsection (e)(3)(A)(iii). 
(g)Revisions to financial plan and budget 
(1)Permitting Postmaster General to submit revisionsThe Postmaster General may submit proposed revisions to the financial plan and budget for a control period to the Authority at any time during the year. 
(2)Process for review, approval, disapproval, and Postmaster General actionExcept as provided in paragraph (3), the procedures described in subsections (b), (c), (d), and (e) shall apply with respect to a proposed revision to a financial plan and budget in the same manner as such procedures apply with respect to the original financial plan and budget. 
(3)Exception for revisions not affecting spendingTo the extent that a proposed revision to a financial plan and budget adopted by the Postmaster General pursuant to this subsection does not increase the amount of spending with respect to any account of the Postal Service, the revision shall become effective upon the Authority’s approval of such revision. 
224.Responsibilities of the Authority 
(a)In generalThe Authority shall direct the exercise of the powers of the Postal Service, including— 
(1)determining its overall strategies (both long-term and short-term); 
(2)determining its organizational structure, particularly for senior management at the level of vice president and higher; 
(3)hiring, monitoring, compensating, and, when necessary, replacing senior management at the level of vice president and higher, as well as ensuring adequate succession planning for these positions; 
(4)approving major policies, particularly those that have an important effect on the Postal Service’s financial position and the provision of universal postal service; 
(5)approving corporate budgets, financial and capital plans, operational and service performance standards and targets, human resources strategies, collective bargaining strategies, negotiation parameters, and collective bargaining agreements, and the compensation structure for nonbargaining employees; 
(6)approving substantial capital projects and any substantial disposition of capital assets, such as surplus property; 
(7)approving changes in rates and classifications, new products and services, policy regarding other substantial matters before the Postal Regulatory Commission, and any appeals of its decisions or orders to the Federal courts; 
(8)approving the Postal Service Annual Report, Annual Comprehensive Statement, and strategic plans, performance plans, and performance program reports under chapter 28 of title 39, United States Code; 
(9)formulating and communicating organizational policy and positions on legislative and other public policy matters to Congress and the public; 
(10)ensuring organizational responsiveness to oversight by Congress, the Postal Regulatory Commission, the Treasury of the United States, and other audit entities; 
(11)ensuring adequate internal controls and selecting, monitoring, and compensating an independent public accounting firm to conduct an annual audit of the Postal Service; and 
(12)carrying out any responsibility, not otherwise listed in this subsection, that was the responsibility of the Board of Governors at any time during the 5-year period ending on the date of the enactment of this Act. 
(b)Review of Postal Service proposals 
(1)Submission of Postal Service proposals to the AuthorityDuring a control period, the Postmaster General shall submit to the Authority any proposal that has a substantial effect on any item listed in subsection (a). 
(2)Prompt review by AuthorityUpon receipt of a proposal from the Postmaster General under paragraph (1), the Authority shall promptly review the proposal to determine whether it is consistent with the applicable financial plan and budget approved under this title. 
(3)Actions by Authority 
(A)ApprovalIf the Authority determines that a proposal is consistent with the applicable financial plan and budget, the Authority shall notify the Postmaster General that it approves the proposal. 
(B)Finding of inconsistencyIf the Authority determines that a proposal is significantly inconsistent with the applicable financial plan and budget, the Authority shall— 
(i)notify the Postmaster General of its finding; 
(ii)provide the Postmaster General with an explanation of the reasons for its finding; and 
(iii)to the extent the Authority considers appropriate, provide the Postmaster General with recommendations for modifications to the proposal. 
(4)Deemed approvalIf the Authority does not notify the Postmaster General that it approves or disapproves a proposal submitted under this subsection during the 7-day period which begins on the date the Postmaster General submits the proposal to the Authority, the Authority shall be deemed to have approved the proposal in accordance with paragraph (3)(A). At the option of the Authority, the previous sentence shall be applied as if the reference in such sentence to 7-day period were a reference to 14-day period if, during the 7-day period referred to in the preceding sentence, the Authority so notifies the Postmaster General. 
(c)Effect of approved financial plan and budget on contracts and leases 
(1)Mandatory prior approval for certain contracts and leases 
(A)In generalIn the case of a contract or lease described in subparagraph (B) which is proposed to be entered into, renewed, modified, or extended by the Postal Service during a control period, the Postmaster General (or the appropriate officer or agent of the Postal Service) shall submit the proposed contract or lease to the Authority. The Authority shall review each contract or lease submitted under this subparagraph, and the Postmaster General (or the appropriate officer or agent of the Postal Service) may not enter into the contract or lease unless the Authority determines that the proposed contract or lease is consistent with the financial plan and budget for the fiscal year. 
(B)Contracts and leases describedA contract or lease described in this subparagraph is— 
(i)a labor contract entered into through collective bargaining; or 
(ii)such other type of contract or lease as the Authority may specify for purposes of this subparagraph. 
(2)Authority to review other contracts after execution 
(A)In generalIn addition to the prior approval of certain contracts and leases, the Postal Service shall submit to the Authority— 
(i)any Level-Two Post Career Executive Service employee contract that is in effect during a control period; and 
(ii)any collective bargaining agreement entered into by the Postal Service that is in effect during a control period.Any such contract or agreement shall be submitted to the Authority upon the commencement of a control period and at such other times as the Authority may require. 
(B)Review by authorityThe Authority shall review each contract submitted under subparagraph (A) to determine if the contract is consistent with the financial plan and budget for the fiscal year. If the Authority determines that the contract is not consistent with the financial plan and budget, the Authority shall take such actions as are within the Authority’s powers to revise the contract. 
225.Effect of finding noncompliance with financial plan and budget 
(a)Submission of reportsNot later than 30 days after the expiration of each quarter of each fiscal year beginning in a control period, the Postmaster General shall submit reports to the Authority describing the actual revenues obtained and expenditures made by the Postal Service during the quarter with its cash flows during the quarter, and comparing such actual revenues, expenditures, and cash flows with the most recent projections for these items. 
(b)Additional informationIf the Authority determines, based on reports submitted by the Postmaster General under subsection (a), independent audits, or such other information as the Authority may obtain, that the revenues or expenditures of the Postal Service during a control period are not consistent with the financial plan and budget for the year, the Authority shall require the Postmaster General to provide such additional information as the Authority determines to be necessary to explain the inconsistency. 
(c)Certification of variance 
(1)In generalAfter requiring the Postmaster General to provide additional information under subsection (b), the Authority shall certify to the Postmaster General, the President, the Secretary of the Treasury, and Congress that the Postal Service is at variance with the financial plan and budget unless— 
(A)the additional information provides an explanation for the inconsistency which the Authority finds reasonable and appropriate; or 
(B) 
(i)the Postal Service adopts or implements remedial action (including revising the financial plan and budget pursuant to section 223(g)) to correct the inconsistency which the Authority finds reasonable and appropriate, taking into account the terms of the financial plan and budget; and 
(ii)the Postmaster General agrees to submit the reports described in subsection (a) on a monthly basis for such period as the Authority may require. 
(2)Special rule for inconsistencies attributable to acts of Congress 
(A)Determination by authorityIf the Authority determines that the revenues or expenditures of the Postal Service during a control period are not consistent with the financial plan and budget for the year as approved by the Authority under section 223 as a result of the terms and conditions of any law enacted by Congress which affects the Postal Service, the Authority shall so notify the Postmaster General. 
(B)CertificationIn the case of an inconsistency described in subparagraph (A), the Authority shall certify to the Postmaster General, the President, the Secretary of the Treasury, and Congress that the Postal Service is at variance with the financial plan and budget unless the Postal Service adopts or implements remedial action (including revising the financial plan and budget pursuant to section 202(e)) to correct the inconsistency which the Authority finds reasonable and appropriate, taking into account the terms of the financial plan and budget. 
(d)Effect of certificationIf the Authority certifies to the Secretary of the Treasury that a variance exists, the Authority or the Secretary may withhold access by the Postal Service to additional supplementary debt authorized by this title. 
226.Recommendations regarding financial stability, etc 
(a)In generalThe Authority may at any time submit recommendations to the Postmaster General, the President, and Congress on actions the Postal Service or any other entity of the Federal Government should take to ensure compliance by the Postal Service with a financial plan and budget or to otherwise promote the financial stability, management responsibility, and service delivery efficiency of the Postal Service, including recommendations relating to— 
(1)the management of the Postal Service’s financial affairs, including cash forecasting, information technology, placing controls on expenditures for personnel, reducing benefit costs, reforming procurement practices, and placing other controls on expenditures; 
(2)the relationship between the Postal Service and other entities of the Federal Government; 
(3)the structural relationship of subdivisions within the Postal Service; 
(4)the modification of existing revenue structures, or the establishment of additional revenue structures; 
(5)the establishment of alternatives for meeting obligations to pay for the pensions and retirement benefits of current and future Postal Service retirees; 
(6)modifications of services which are the responsibility of and are delivered by the Postal Service; 
(7)modifications of the types of services which are delivered by entities other than the Postal Service under alternative service delivery mechanisms; 
(8)the effects of Federal Government laws and court orders on the operations of the Postal Service; 
(9)the increased use of a personnel system for employees of the Postal Service which is based upon employee performance standards; and 
(10)the improvement of personnel training and proficiency, the adjustment of staffing levels, and the improvement of training and performance of management and supervisory personnel. 
(b)Response to recommendations for actions within authority of Postal Service 
(1)In generalIn the case of any recommendations submitted under subsection (a) during a control period which are within the authority of the Postal Service to adopt, not later than 90 days after receiving the recommendations, the Postmaster General shall submit a statement to the Authority, the President, and Congress which provides notice as to whether the Postal Service will adopt the recommendations. 
(2)Implementation plan required for adopted recommendationsIf the Postmaster General notifies the Authority and Congress under paragraph (1) that the Postal Service will adopt any of the recommendations submitted under subsection (a), the Postmaster General shall include in the statement a written plan to implement the recommendation which includes— 
(A)specific performance measures to determine the extent to which the Postal Service has adopted the recommendation; and 
(B)a schedule for auditing the Postal Service’s compliance with the plan. 
(3)Explanations required for recommendations not adoptedIf the Postmaster General notifies the Authority, the President, and Congress under paragraph (1) that the Postal Service will not adopt any recommendation submitted under subsection (a) which the Postal Service has authority to adopt, the Postmaster General shall include in the statement explanations for the rejection of the recommendations. 
(c)Implementation of rejected recommendations by Authority 
(1)In generalIf the Postmaster General notifies the Authority, the President, and Congress under subsection (b)(1) that the Postal Service will not adopt any recommendation submitted under subsection (a) which the Postal Service has authority to adopt, the Authority may by a majority vote of its members take such action concerning the recommendation as it deems appropriate, after consulting with the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate. 
(2)Effective dateThis subsection shall apply with respect to recommendations of the Authority made after the expiration of the 6-month period which begins on the date of the commencement of a control period. 
227.Special rules for fiscal year in which control period commences 
(a)Adoption of transition budgetNotwithstanding any provision of section 223 to the contrary, in the case of a fiscal year in which a control period commences, the following rules shall apply: 
(1)Not later than 45 days after the appointment of its members, the Authority shall review the proposed Integrated Financial Plan for the Postal Service for such fiscal year and shall submit any recommendations for modifications to such plan to promote the financial stability of the Postal Service to the Postmaster General, the President, and Congress. 
(2)Not later than 15 days after receiving the recommendations of the Authority submitted under paragraph (1), the Postmaster General shall promptly adopt a revised budget for the fiscal year (in this section referred to as the transition budget), and shall submit the transition budget to the Authority, the President, and Congress. 
(3)Not later than 15 days after receiving the transition budget from the Postmaster General under paragraph (2), the Authority shall submit a report to the Postmaster General, the President, and Congress analyzing the budget (taking into account any items or provisions disapproved by the Postmaster General) and shall include in the report such recommendations for revisions to the transition budget as the Authority considers appropriate to promote the financial stability of the Postal Service during the fiscal year. 
(b)Financial plan and budget 
(1)Deadline for submissionFor purposes of section 223, the Postmaster General shall submit the financial plan and budget for the applicable fiscal year as soon as practicable after the commencement of a control period (in accordance with guidelines established by the Authority). 
(2)Adoption by Postmaster GeneralIn accordance with the procedures applicable under section 223 (including procedures providing for review by the Authority) the Postmaster General shall adopt the financial plan and budget for the applicable fiscal year (including the transition budget incorporated in the financial plan and budget).  
(3)Transition budget as temporary financial plan and budgetUntil the approval of the financial plan and budget for the applicable fiscal year by the Authority under this subsection, the transition budget established under subsection (a) shall serve as the financial plan and budget adopted under this subtitle for purposes of this Act (and any provision of law amended by this Act) for the applicable fiscal year. 
228.Assistance in achieving financial stability, etcIn addition to any other actions described in this title, the Authority may undertake cooperative efforts to assist the Postal Service in achieving financial stability and management efficiency, including— 
(1)assisting the Postal Service in avoiding defaults, eliminating and liquidating deficits, maintaining sound budgetary practices, and avoiding interruptions in the delivery of services; 
(2)assisting the Postal Service in improving the delivery of services, the training and effectiveness of personnel of the Postal Service, and the efficiency of management and supervision; and 
(3)making recommendations to the President for transmission to Congress on changes to this Act or other Federal laws, or other actions of the Federal Government, which would assist the Postal Service in complying with an approved financial plan and budget under subtitle B. 
229.Obtaining reportsThe Authority may require the Postmaster General, the Chief Financial Officer of the Postal Service, and the Inspector General of the Postal Service, to prepare and submit such reports as the Authority considers appropriate to assist it in carrying out its responsibilities under this title, including submitting copies of any reports regarding revenues, expenditures, budgets, costs, plans, operations, estimates, and other financial or budgetary matters of the Postal Service. 
230.Reports and comments 
(a)Annual reports to CongressNot later than 30 days after the last day of each fiscal year which is a control year, the Authority shall submit a report to Congress describing— 
(1)the progress made by the Postal Service in meeting the objectives of this title during the fiscal year; 
(2)the assistance provided by the Authority to the Postal Service in meeting the purposes of this title for the fiscal year; and 
(3)any other activities of the Authority during the fiscal year. 
(b)Review and analysis of performance and financial accountability reportsThe Authority shall review each yearly report prepared and submitted by the Postmaster General to the Postal Regulatory Commission and Congress and shall submit a report to Congress analyzing the completeness and accuracy of such reports. 
(c)Comments regarding activities of Postal ServiceAt any time during a control period, the Authority may submit a report to Congress describing any action taken by the Postal Service (or any failure to act by the Postal Service) which the Authority determines will adversely affect the Postal Service’s ability to comply with an approved financial plan and budget under subtitle B or will otherwise have a significant adverse impact on the best interests of the Postal Service. 
(d)Reports on effect of Federal laws on the Postal ServiceAt any time during any year, the Authority may submit a report to the Postmaster General, the President, and Congress on the effect of laws enacted by Congress on the financial plan and budget for the year and on the financial stability and management efficiency of the Postal Service in general. 
(e)Making reports publicly availableThe Authority shall make any report submitted under this section available to the public, except to the extent that the Authority determines that the report contains confidential material. 
DTermination of a Control Period  
231.Termination of control period, etc 
(a)In generalAfter the completion of the requirements for the termination of a control period described in section 202(b)(4), the Authority shall submit a recommendation to Congress requesting the termination of such control period, the dissolution of the Authority, and the reinstatement to the Board of Governors (and the individual Governors) of the Postal Service of the authorities and responsibilities referred to in section 202(b)(2)(A). 
(b)Congressional approval 
(1)In generalA control period shall not be terminated unless a joint resolution approving of the recommendation in subsection (a) is enacted, in accordance with section 232, before the earlier of— 
(A)the end of the 30-day period beginning on the date on which the Authority transmits the recommendation to Congress under subsection (a); or 
(B)the adjournment of the Congress sine die for the session during which such recommendation is transmitted. 
(2)Days of sessionFor purposes of paragraph (1) and subsections (a) and (c) of section 232, the days on which either House of Congress is not in session because of an adjournment of more than 3 days to a day certain shall be excluded in the computation of a period. 
232.Congressional consideration of recommendation 
(a)Terms of the resolutionFor purposes of this subtitle, the term joint resolution means only a joint resolution which is introduced within the 10-day period beginning on the date on which the recommendation referred to in section 231(a) is received by Congress— 
(1)the matter after the resolving clause of which is as follows: That Congress approves the recommendation of the Postal Service Financial Responsibility and Management Assistance Authority, submitted by such Authority on __., the blank space being filled in with the appropriate date; 
(2)the title of which is as follows: Joint resolution approving the recommendation of Postal Service Financial Responsibility and Management Assistance Authority.; and 
(3)which does not have a preamble. 
(b)ReferralA resolution described in subsection (a) that is introduced in the House of Representatives or the Senate shall be referred to the appropriate committees of the House of Representatives or the Senate, respectively. 
(c)DischargeIf the committee to which a resolution described in subsection (a) is referred has not reported such resolution (or an identical resolution) by the end of the 20-day period beginning on the date on which the Authority transmits its recommendation to Congress under section 231(a) such committee shall, at the end of such period, be discharged from further consideration of such resolution, and such resolution shall be placed on the appropriate calendar of the House involved. 
(d)Consideration 
(1)In generalOn or after the third day after the date on which the committee to which such a resolution is referred has reported, or has been discharged (under subsection (c)) from further consideration of, such a resolution, it is in order (even though a previous motion to the same effect has been disagreed to) for any Member of the respective House to move to proceed to the consideration of the resolution. A Member may make the motion only on the day after the calendar day on which the Member announces to the House concerned the Member’s intention to make the motion, except that, in the case of the House of Representatives, the motion may be made without such prior announcement if the motion is made by direction of the committee to which the resolution was referred. All points of order against the resolution (and against consideration of the resolution) are waived. The motion is highly privileged in the House of Representatives and is privileged in the Senate and is not debatable. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the resolution is agreed to, the respective House shall immediately proceed to consideration of the joint resolution without intervening motion, order, or other business, and the resolution shall remain the unfinished business of the respective House until disposed of. 
(2)DebateDebate on the resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 2 hours, which shall be divided equally between those favoring and those opposing the resolution. An amendment to the resolution is not in order. A motion further to limit debate is in order and not debatable. A motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the resolution is not in order. A motion to reconsider the vote by which the resolution is agreed to or disagreed to is not in order. 
(3)Vote on final passageImmediately following the conclusion of the debate on a resolution described in subsection (a) and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the appropriate House, the vote on final passage of the resolution shall occur. 
(4)AppealsAppeals from the decisions of the Chair relating to the application of the rules of the Senate or the House of Representatives, as the case may be, to the procedure relating to a resolution described in subsection (a) shall be decided without debate. 
(e)Consideration by other House 
(1)In generalIf, before the passage by one House of a resolution of that House described in subsection (a), that House receives from the other House a resolution described in subsection (a), then the following procedures shall apply: 
(A)The resolution of the other House shall not be referred to a committee and may not be considered in the House receiving it except in the case of final passage as provided in subparagraph (B)(ii). 
(B)With respect to a resolution described in subsection (a) of the House receiving the resolution— 
(i)the procedure in that House shall be the same as if no resolution had been received from the other House; but 
(ii)the vote on final passage shall be on the resolution of the other House. 
(2)Disposition of a resolutionUpon disposition of the resolution received from the other House, it shall no longer be in order to consider the resolution that originated in the receiving House. 
(f)Rules of the Senate and HouseThis section is enacted by Congress— 
(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a resolution described in subsection (a), and it supersedes other rules only to the extent that it is inconsistent with such rules; and 
(2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House. 
IIIPostal Service Workforce 
AGeneral Provisions 
301.Modifications relating to determination of pay comparability 
(a)Postal policyThe first sentence of section 101(c) is amended— 
(1)by inserting total before rates and types of compensation; and 
(2)by inserting entire before private sector. 
(b)Employment policyThe second sentence of section 1003(a) is amended— 
(1)by inserting total before compensation and benefits each place it appears; and 
(2)by inserting entire before private sector. 
(c)ConsiderationsFor purposes of the amendments made by this section, any determination of total rates and types of compensation or total compensation and benefits shall, at a minimum, take into account pay, health benefits, retirement benefits, life insurance benefits, leave, holidays, and continuity and stability of employment. 
302.Limitation on postal contributions under FEGLI and FEHBPSection 1003 is amended by adding at the end the following: 
 
(e) 
(1)At least 1 month before the start of each fiscal year as described in paragraph (2), the Postmaster General shall transmit to the Postal Regulatory Commission certification (together with such supporting documentation as the Postal Regulatory Commission may require) that contributions of the Postal Service for such fiscal year will not exceed— 
(A)in the case of life insurance under chapter 87 of title 5, the Government contributions determined under section 8708 of such title; and 
(B)in the case of health insurance under chapter 89 of title 5, the Government contributions determined under 8906 of such title. 
(2)This subsection applies with respect to— 
(A)except as provided in subparagraph (B), each fiscal year beginning after September 30, 2013; and 
(B)in the case of officers and employees of the Postal Service covered by a collective bargaining agreement which is in effect on the date of the enactment of this subsection— 
(i)each fiscal year beginning after the expiration date of such agreement, including 
(ii)for the fiscal year in which such expiration date occurs, any portion of such fiscal year remaining after such expiration date. 
(3) 
(A)If, after reasonable notice and opportunity for hearing is afforded to the Postal Service, the Postal Regulatory Commission finds that the contributions of the Postal Service for a fiscal year will exceed or are exceeding the limitation specified in subparagraph (A) or (B) of paragraph (1), the Commission shall order that the Postal Service take such action as the Commission considers necessary to achieve full and immediate compliance with the applicable limitation or limitations. 
(B)Sections 3663 and 3664 shall apply with respect to any order issued by the Postal Regulatory Commission under subparagraph (A). 
(C)Nothing in this paragraph shall be considered to permit the issuance of an order requiring reduction of contributions below the level specified by the provision of law cited in subparagraph (A) or (B) of paragraph (1), as applicable..  
303.Repeal of provision relating to overall value of fringe benefitsThe last sentence of section 1005(f) is repealed. 
304.Applicability of reduction-in-force proceduresSection 1206 is amended by adding at the end the following: 
 
(d)Collective-bargaining agreements between the Postal Service and bargaining representatives recognized under section 1203, ratified after the date of enactment of this subsection, shall contain no provision restricting the applicability of reduction-in-force procedures under title 5 with respect to members of the applicable bargaining unit. 
(e)Any collective-bargaining agreement between the Postal Service and the bargaining representatives recognized under section 1203 ratified before the date of enactment of this Act that contain any provision violating subsection (d) shall be renegotiated with a new collective-bargaining agreement to be ratified or imposed through an arbitration decision under section 1207 within 9 months after such date of enactment. 
(f) 
(1)If a collective-bargaining agreement between the Postal Service and bargaining representatives recognized under section 1203, ratified after the date of enactment of this subsection, includes reduction-in-force procedures which can be applied in lieu of reduction-in-force procedures under title 5, the Postal Service may, in its discretion, apply with respect to members of the applicable bargaining unit— 
(A)the alternative procedures (or, if 2 or more are agreed to, 1 of the alternative procedures); or 
(B)the reduction-in-force procedures under title 5. 
(2)In no event may, if procedures for the resolution of a dispute or impasse arising in the negotiation of a collective-bargaining agreement (whether through binding arbitration or otherwise) are invoked under this chapter, the award or other resolution reached under such procedures provide for the elimination of, or the substitution of any alternative procedures in lieu of, reduction-in-force procedures under title 5.. 
305.Modifications relating to collective bargainingSection 1207 is amended by striking subsections (c) and (d) and inserting the following: 
 
(c) 
(1)If no agreement is reached within 30 days after the appointment of a mediator under subsection (b), or if the parties decide upon arbitration before the expiration of the 30-day period, an arbitration board shall be established consisting of 1 member selected by the Postal Service (from the list under paragraph (2)), 1 member selected by the bargaining representative of the employees (from the list under paragraph (2)), and the mediator appointed under subsection (b). 
(2)Upon receiving a request from either of the parties referred to in paragraph (1), the Director of the Federal Mediation and Conciliation Service shall provide a list of not less than 9 individuals who are well qualified to serve as neutral arbitrators. Each person listed shall be an arbitrator of nationwide reputation and professional nature, a member of the National Academy of Arbitrators, and an individual whom the Director has determined to be willing and available to serve. If, within 7 days after the list is provided, either of the parties has not selected an individual from the list, the Director shall make the selection within 3 days. 
(3)The arbitration board shall give the parties a full and fair hearing, including an opportunity to present evidence in support of their claims, and an opportunity to present their case in person, by counsel, or by other representative as they may elect. The hearing shall be concluded no more than 40 days after the arbitration board is established. 
(4)No more than 7 days after the hearing is concluded, each party shall submit to the arbitration board 2 offer packages, each of which packages shall specify the terms of a proposed final agreement. 
(5)If no agreement is reached within 7 days after the last day date for the submission of an offer package under paragraph (4), each party shall submit to the arbitration board a single final offer package specifying the terms of a proposed final agreement. 
(6)No later than 3 days after the submission of the final offer packages under paragraph (5), the arbitration board shall select 1 of those packages as its tentative award, subject to paragraph (7). 
(7) 
(A)The arbitration board may not select a final offer package under paragraph (6) unless it satisfies each of the following: 
(i)The offer complies with the requirements of sections 101(c) and 1003(a). 
(ii)The offer takes into account the current financial condition of the Postal Service. 
(iii)The offer takes into account the long-term financial condition of the Postal Service. 
(B) 
(i)If the board unanimously determines, based on clear and convincing evidence presented during the hearing under paragraph (3), that neither final offer package satisfies the conditions set forth in subparagraph (A), the board shall by majority vote— 
(I)select the package that best meets such conditions; and 
(II)modify the package so selected to the minimum extent necessary to satisfy such conditions. 
(ii)If modification (as described in subparagraph (B)(i)(II)) is necessary, the board shall have an additional 7 days to render its tentative award under this subparagraph. 
(8)The parties may negotiate a substitute award to replace the tentative award selected under paragraph (6) or rendered under paragraph (7) (as the case may be). If no agreement on a substitute award is reached within 10 days after the date on which the tentative award is so selected or rendered, the tentative award shall become final. 
(9)The arbitration board shall review any substitute award negotiated under paragraph (8) to determine if it satisfies the conditions set forth in paragraph (7)(A). If the arbitration board, by a unanimous vote taken within 3 days after the date on which the agreement on the substitute award is reached under paragraph (8), determines that the substitute award does not satisfy such conditions, the tentative award shall become final. In the absence of a vote, as described in the preceding sentence, the substitute agreement shall become final. 
(10)If, under paragraph (5), neither party submits a final offer package by the last day allowable under such paragraph, the arbitration board shall develop and issue a final award no later than 20 days after such last day. 
(11)A final award or agreement under this subsection shall be conclusive and binding upon the parties. 
(12)Costs of the arbitration board and mediation shall be shared equally by the Postal Service and the bargaining representative. 
(d)In the case of a bargaining unit whose recognized collective-bargaining representative does not have an agreement with the Postal Service, if the parties fail to reach agreement within 90 days after the commencement of collective bargaining, a mediator shall be appointed in accordance with the provisions of subsection (b), unless the parties have previously agreed to another procedure for a binding resolution of their differences. If the parties fail to reach agreement within 180 days after the commencement of collective bargaining, an arbitration board shall be established to provide conclusive and binding arbitration in accordance with the provisions of subsection (c).. 
306.One-time transfer of net surplus postal retirement contributions 
(a)Transfer requirementNot later than 2 weeks after the date of enactment of this Act, there shall be appropriated to the Postal Service Fund, from the Postal Service Federal Employee Retirement System account within the Civil Service Retirement and Disability Fund, an amount equal to the absolute value of the amount computed as of September 30, 2010, under section 8423(b)(1)(B) of title 5, United States Code, less the sum of— 
(1)the Postal supplemental liability, calculated as of September 30, 2010, under section 8348(h) of title 5, United States Code; and 
(2)any contribution required by section 8423 of such title that the Postal Service has not made during fiscal years 2011 or 2012, as determined by the Office of Personnel Management no later than one week after the date of enactment of this Act 
(b)Limitations on useThe amount transferred to the Postal Service Fund under this section— 
(1)may be used for such purposes as the Postal Service considers appropriate; except that 
(2)if any amounts so transferred remain in the Postal Service Fund after September 30, 2015, such amounts shall be used— 
(A)first, to satisfy any supplemental liability computed under section 8423(b)(1)(B) of title 5, United States Code; 
(B)second, to satisfy any supplemental liability computed under section 8348(h) of title 5, United States Code; and 
(C)third, to satisfy any obligations of the Postal Service under section 2005 of title 39, United States Code. 
(c)DefinitionsFor purposes of this section— 
(1)the term Civil Service Retirement and Disability Fund refers to the fund under section 8348 of title 5, United States Code; and 
(2)the term Postal Service Fund refers to the fund under section 2003 of title 39, United States Code. 
(d)Sense of CongressIt is the sense of Congress that the Postal Service should use any funds under subsection (b)(1) for separation incentives for Postal employees. 
BPostal Service Workers’ Compensation Reform 
311.Postal Service workers’ compensation reform 
(a)In generalEffective 12 months after the triggering date of this section (as defined in subsection (e)(2)), section 1005 is amended by striking subsection (c) and inserting the following:  
 
(c) 
(1)For purposes of this subsection— 
(A)the term postal employee means an officer or employee of the Postal Service or the former Post Office Department;  
(B)the term retirement age has the meaning given such term under section 216(l)(1) of the Social Security Act; and 
(C)the term appropriate committees of Congress means— 
(i)the Committee on Oversight and Government Reform of the House of Representatives; and 
(ii)the Committee on Homeland Security and Governmental Affairs of the Senate. 
(2)The Postal Service shall design and administer a program for the payment of benefits for the disability or death of an individual resulting from personal injury sustained while in the performance of such individual’s duties as a postal employee. 
(3)The program under this subsection— 
(A)shall be designed by the Postal Service in consultation with appropriate employee representatives;  
(B)shall not provide for any amount payable to a disabled postal employee to be augmented on the basis of number of dependents; and 
(C)shall include provisions for automatic transition, upon attainment of retirement age, to benefits involving, coordinated with, or otherwise determined by reference to retirement benefits.. 
(b)RecommendationsNot later than 6 months after the triggering date— 
(1)the Office of Personnel Management shall submit to the appropriate committees of Congress recommendations for any legislation or administrative actions which the Office considers necessary to carry out the purposes of this section with respect to any matter within the jurisdiction of the Office, including any amendments which may be necessary with respect to chapter 87 or 89 of title 5, United States Code; and 
(2)the Postal Service shall submit to the appropriate committees of Congress recommendations for any legislation which the Postal Service considers necessary to carry out the purposes of this section with respect to any matter within the jurisdiction of the Postal Service. 
(c)Notification requirementsNot later than 9 months after the triggering date, the Postal Service shall submit to the appropriate committees of Congress and shall cause to be published in the Federal Register a description of the program proposed by the Postal Service for implementation under section 1005(c) of title 39, United States Code, as amended by subsection (a). Included in the notification provided under the preceding sentence shall be— 
(1)a detailed statement of the benefits to be offered and the persons eligible to receive those benefits; 
(2)provisions to ensure an orderly transition to the system proposed to be implemented; and 
(3)such other information as the Postal Service considers appropriate. 
(d)Commencement dateThe program under section 1005(c) of title 39, United States Code, as amended by this section— 
(1)shall begin to operate on such date as the Postmaster General shall determine, except that such date shall be a date occurring— 
(A)not earlier than 12 months after the triggering date; and 
(B)not later than 24 months after the triggering date; and 
(2)shall apply with respect to amounts payable for periods beginning on or after the date on which the program begins to operate, irrespective of date of the disability or death to which such amounts relate. 
(e)Condition precedent 
(1)In generalThe preceding provisions of this section shall not become effective until the date on which a Postal Service Financial Responsibility and Management Assistance Authority (established under section 202)— 
(A)makes a written determination that conditions warrant their implementation; and 
(B)submits such written determination to the Postal Service, the Office of Personnel Management, and the appropriate committees of Congress (within the meaning of the amendment made by subsection (a)). 
(2)Triggering dateFor purposes of this section, the term triggering date of this section or triggering date means the date described in paragraph (1). 
IVPostal Service Revenue 
401.Adequacy, efficiency, and fairness of postal rates 
(a)In generalSection 3622(d) is amended— 
(1)in paragraph (1)— 
(A)by redesignating subparagraphs (B) through (E) as subparagraph (D) through (G), respectively; and 
(B)by inserting after subparagraph (A) the following: 
 
(B)subject to the limitation under subparagraph (A), establish postal rates to fulfill the requirement that each market-dominant class, product, and type of mail service (except for an experimental product or service) bear the direct and indirect postal costs attributable to such class, product, or type through reliably identified causal relationships plus that portion of all other costs of the Postal Service reasonably assignable to such class, product, or type; 
(C)establish postal rates for each group of functionally equivalent agreements between the Postal Service and users of the mail that— 
(i)cover attributable cost; and 
(ii)improve the net financial position of the Postal Service;for purposes of this subparagraph, a group of functionally equivalent agreements shall consist of all service agreements that are functionally equivalent to each other within the same market-dominant product, but shall not include agreements within an experimental product; ; and 
(2)by adding at the end the following: 
 
(4)PRC study 
(A)In generalWithin 90 days after the end of the first fiscal year beginning after the date of enactment of the Postal Reform Act of 2011, the Postal Regulatory Commission shall complete a study to determine the quantitative impact of the Postal Service’s excess capacity on the direct and indirect postal costs attributable to any class that bears less than 100 percent of its costs attributable (as described in paragraph (1)(B)), according to the most recent annual determination of the Postal Regulatory Commission under section 3653. 
(B)RequirementsThe study required under subparagraph (A) shall— 
(i)be conducted pursuant to regulations that the Postal Regulatory Commission shall prescribe within 90 days after the date of enactment of the Postal Reform Act of 2011, taking into account existing regulations for proceedings to improve the quality, accuracy, or completeness of ratemaking information under section 3652(e)(2) in effect on such date; and 
(ii)for any year in which any class of mail bears less than 100 percent of its costs attributable (as described in paragraph (1)(B)), be updated annually by the Postal Service and included in its annual report to the Commission under section 3652, using such methodologies as the Commission shall by regulation prescribe. 
(5)Additional ratesStarting not earlier than 12 months and not later than 18 months after the date on which the first study described in paragraph (4) is completed, and at least once in each subsequent 12-month period, the Postal Service shall establish postal rates for each loss-making class of mail to eliminate such losses (other than those caused by the Postal Service’s excess capacity) by exhausting all unused rate authority as well as maximizing incentives to reduce costs and increase efficiency, subject to the following: 
(A)The term loss-making, as used in this paragraph with respect to a class of mail, means a class of mail that bears less than 100 percent of its costs attributable (as described in paragraph (1)(B)), according to the most recent annual determination of the Postal Regulatory Commission under section 3653, adjusted to account for the quantitative effect of excess capacity on the costs attributable of the class (as described in paragraph (1)(C)). 
(B)Unused rate authority shall be annually increased by 2 percent for each class of mail that bears less than 90 percent of its costs attributable (as described in paragraph (1)(B)), according to the most recent annual determination of the Postal Regulatory Commission under section 3653, adjusted to account for the quantitative effect of excess capacity on the costs attributable of the class (as described in paragraph (1)(C)), with such increase in unused rate authority to take effect 30 days after the date that the Commission issues such determination.. 
(b)Conforming amendmentSubparagraph (A) of section 3622(c)(10) is amended to read as follows: 
 
(A)improve the net financial position of the Postal Service through reducing Postal Service costs or increasing the overall contribution to the institutional costs of the Postal Service; and. 
(c)ExceptionSection 3622(d) is amended by adding after paragraph (5) (as added by subsection (a)(2)) the following: 
 
(6)ExceptionThe requirements of paragraph (1)(B) shall not apply to a market-dominant product for which a substantial portion of the product’s mail volume consists of inbound international mail with terminal dues rates determined by the Universal Postal Union (and not by bilateral agreements or other arrangements).. 
402.Repeal of rate preferences for qualified political committeesSubsection (e) of section 3626 is repealed. 
403.Rate preferences for nonprofit advertising 
(a)Provisions relating to former section 4358(f)Section 3626(a)(5) is amended by adding at the end the following: Notwithstanding any other provision of this paragraph, the percentage specified in the preceding sentence shall be increased by an additional 2 percentage points as of the first day of each calendar year beginning at least 3 years after the date of the enactment of the Postal Reform Act of 2011, until such percentage reaches 80 percent.. 
(b)Provisions relating to former section 4452 (b) and (c)Section 3626(a)(6) is amended by inserting after subparagraph (C) the following (as a flush left sentence): 
 
Notwithstanding any other provision of this paragraph, the percentage specified in subparagraph (A) shall be increased by an additional 2 percentage points as of the first day of each calendar year beginning at least 3 years after the date of the enactment of the Postal Reform Act of 2011, until such percentage reaches 80 percent.. 
404.Streamlined review of qualifying service agreements for competitive productsSection 3633 is amended by adding at the end the following: 
 
(c)Streamlined reviewWithin 90 days after the date of the enactment of this subsection, after notice and opportunity for public comment, the Postal Regulatory Commission shall promulgate (and may from time to time thereafter revise) regulations for streamlined after-the-fact review of new agreements between the Postal Service and users of the mail that provide rates not of general applicability for competitive products, and are functionally equivalent to existing agreements that have collectively covered attributable costs and collectively improved the net financial position of the Postal Service. Streamlined review will be concluded within 5 working days after the agreement is filed with the Commission and shall be limited to approval or disapproval of the agreement as a whole based on the Commission’s determination of its functional equivalence. Agreements not approved may be resubmitted without prejudice under section 3632(b)(3).. 
405.Submission of service agreements for streamlined reviewSection 3632(b) is amended— 
(1)by redesignating paragraph (4) as paragraph (5); and 
(2)by inserting after paragraph (3) the following: 
 
(4)Rates for streamlined reviewIn the case of rates not of general applicability for competitive products that the Postmaster General considers eligible for streamlined review under section 3633(c), the Postmaster General shall cause each agreement to be filed with the Postal Regulatory Commission by such date, on or before the effective date of any new rate, as the Postmaster General considered appropriate.. 
406.Transparency and accountability for service agreementsSection 3653 is amended— 
(1)by redesignating subsections (c) through (e) as subsections (d) through (f), respectively; and 
(2)by inserting after subsection (b) the following: 
 
(c)Each annual written determination of the Commission under section 3653 shall include the following written determinations: 
(1)Whether each product covered its costs, and if it did not, the determination shall state that such product is in noncompliance under section 3653(c). 
(2)For each group of functionally equivalent agreements between the Postal Service and users of the mail, whether it fulfilled requirements to— 
(A)cover attributable costs; and 
(B)improve the net financial position of the Postal Service. 
(3)Any group of functionally equivalent agreements (as referred to in subparagraph (B)) not meeting subparagraphs (A) and (B) of paragraph (2) shall be determined to be in noncompliance under this subsection.  
(4)For purposes of this subsection, a group of functionally equivalent agreements (as referred to in paragraph (2)) shall consist of all service agreements that are functionally equivalent to each other within the same market-dominant or competitive product, but shall not include agreements within an experimental product.. 
407.Nonpostal services 
(a)Nonpostal services 
(1)In generalPart IV is amended by adding after chapter 36 the following: 
 
37Nonpostal Services 
 
Sec. 
3701. Purpose. 
3702. Definitions. 
3703. Postal Service advertising program. 
3704. Postal Service program for State governments. 
3705. Postal Service program for other government agencies. 
3706. Transparency and accountability for nonpostal services. 
3701.PurposeThis chapter is intended to enable the Postal Service to increase its net revenues through specific nonpostal products and services that are expressly authorized by this chapter. Postal Service revenues and expenses under this chapter shall be funded through the Postal Service Fund. 
3702.DefinitionsAs used in this chapter— 
(1)the term nonpostal services is limited to services offered by the Postal Service that are expressly authorized by this chapter and are not postal products or services; 
(2)the term Postal Service advertising program means a program, managed by the Postal Service, by which the Postal Service receives revenues from entities which advertise at Postal Service facilities and on Postal Service vehicles; 
(3)the term Postal Service program for State governments means a program, managed by the Postal Service, by which the Postal Service receives revenue from State governments (including their agencies) for providing services on their behalf at Postal Service facilities; 
(4)the term attributable costs has the same meaning as is given such term in section 3631; and 
(5)the term year means a fiscal year. 
3703.Postal Service advertising programNotwithstanding any other provision of this title, the Postal Service may establish and manage a program that allows entities to advertise at Postal Service facilities and on Postal Service vehicles. Such a program shall be subject to the following requirements: 
(1)The Postal Service shall at all times ensure advertising it permits is consistent with the integrity of the Postal Service. 
(2)Any advertising program is required to cover a minimum of 200 percent of its attributable costs in each year. 
(3)All advertising expenditures and revenues are subject to annual compliance determination (including remedies for noncompliance) applicable to nonpostal products. 
(4)Total advertising expenditures and revenues must be disclosed in Postal Service annual reports. 
3704.Postal Service program for State governments 
(a)In generalNotwithstanding any other provision of this title, the Postal Service may establish a program to provide services for agencies of State governments within the United States, but only if such services— 
(1)shall provide enhanced value to the public, such as by lowering the cost or raising the quality of such services or by making such services more accessible; 
(2)do not interfere with or detract from the value of postal services, including— 
(A)the cost and efficiency of postal services; and 
(B)access to postal retail service, such as customer waiting time and access to parking; and 
(3)provide a reasonable contribution to the institutional costs of the Postal Service, defined as reimbursement for each service and to each agency covering at least 150 percent of the attributable costs of such service in each year. 
(b)Public noticeAt least 90 days before offering any services under this section, the Postal Service shall make each agreement with State agencies readily available to the public on its website, including a business plan that describes the specific services to be provided, the enhanced value to the public, terms of reimbursement, the estimated annual reimbursement to the Postal Service, and the estimated percentage of attributable Postal Service costs that will be covered by reimbursement (with documentation to support these estimates). The Postal Service shall solicit public comment for at least 30 days, with comments posted on its website, followed by its written response posted on its website at least 30 days before offering such services. 
(c)Approval requiredThe Governors of the Postal Service shall approve the provision of services under this section by a recorded vote, with at least 2/3 of its membership voting for approval, with the vote publicly disclosed on the Postal Service website. 
(d)Classification of servicesAll services for a given agency provided under this section shall be classified as a separate activity subject to the requirements of annual reporting under section 3706. Such reporting shall also include information on the quality of service and related information to demonstrate that it satisfied the requirements of subsection (a). Information provided under this section shall be according to requirements that the Postal Regulatory Commission shall by regulation prescribe. 
(e)DefinitionsFor the purpose of this section— 
(1)the term State includes the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any other territory or possession of the United States; and 
(2)the term United States, when used in a geographical sense, means the States. 
3705.Postal Service program for other government agencies 
(a)In generalThe Postal Service may establish a program to provide property and services for other government agencies within the meaning of section 411, but only if such program provides a reasonable contribution to the institutional costs of the Postal Service, defined as reimbursement by each agency that covers at least 100 percent of the attributable costs of all property and service provided by the Postal Service in a each year to such agency. 
(b)Classification of servicesFor each agency, all property and services provided by the Postal Service under this section shall be classified as a separate activity subject to the requirements of annual reporting under section 3706. Information provided under this section shall be according to requirements that the Postal Regulatory Commission shall by regulation prescribe. 
3706.Transparency and accountability for nonpostal services 
(a)Annual reports to the Commission 
(1)In generalThe Postal Service shall, no later than 90 days after the end of each year, prepare and submit to the Postal Regulatory Commission a report (together with such nonpublic annex to the report as the Commission may require under subsection (b)) which shall analyze costs, revenues, rates, and quality of service for this chapter, using such methodologies as the Commission shall by regulation prescribe, and in sufficient detail to demonstrate compliance with all applicable requirements of this chapter. 
(2)AuditsThe Inspector General shall regularly audit the data collection systems and procedures utilized in collecting information and preparing such report. The results of any such audit shall be submitted to the Postal Service and the Postal Regulatory Commission. 
(b)Supporting matterThe Postal Regulatory Commission shall have access, in accordance with such regulations as the Commission shall prescribe, to the working papers and any other supporting matter of the Postal Service and the Inspector General in connection with any information submitted under this section. 
(c)Content and form of reports 
(1)In generalThe Postal Regulatory Commission shall, by regulation, prescribe the content and form of the public reports (and any nonpublic annex and supporting matter relating to the report) to be provided by the Postal Service under this section. Such reports shall be included with the annual compliance determination reported under section 3653. In carrying out this subsection, the Commission shall give due consideration to— 
(A)providing the public with timely, adequate information to assess compliance; 
(B)avoiding unnecessary or unwarranted administrative effort and expense on the part of the Postal Service; and 
(C)protecting the confidentiality of information that is commercially sensitive or is exempt from public disclosure under section 552(b) of title 5. 
(2)Revised requirementsThe Commission may, on its own motion or on request of any interested party, initiate proceedings (to be conducted in accordance with regulations that the Commission shall prescribe) to improve the quality, accuracy, or completeness of Postal Service data required by the Commission under this subsection whenever it shall appear that— 
(A)the attribution of costs or revenues to property or services under this chapter has become significantly inaccurate or can be significantly improved; 
(B)the quality of service data provided to the Commission for annual reports under this chapter has become significantly inaccurate or can be significantly improved; or 
(C)such revisions are, in the judgment of the Commission, otherwise necessitated by the public interest. 
(d)Confidential information 
(1)In generalIf the Postal Service determines that any document or portion of a document, or other matter, which it provides to the Postal Regulatory Commission in a nonpublic annex under this section contains information which is described in section 410(c) of this title, or exempt from public disclosure under section 552(b) of title 5, the Postal Service shall, at the time of providing such matter to the Commission, notify the Commission of its determination, in writing, and describe with particularity the documents (or portions of documents) or other matter for which confidentiality is sought and the reasons therefor. 
(2)TreatmentAny information or other matter described in paragraph (1) to which the Commission gains access under this section shall be subject to paragraphs (2) and (3) of section 504(g) in the same way as if the Commission had received notification with respect to such matter under section 504(g)(1). 
(e)Annual compliance determination 
(1)Opportunity for public commentAfter receiving the reports required under subsection (a) for any year, the Postal Regulatory Commission shall promptly provide an opportunity for comment on such reports by any interested party, and an officer of the Commission who shall be required to represent the interests of the general public. 
(2)Determination of compliance or noncomplianceNot later than 90 days after receiving the submissions required under subsection (a) with respect to a year, the Postal Regulatory Commission shall make a written determination as to whether any nonpostal activities during such year were or were not in compliance with applicable provisions of this chapter (or regulations promulgated under this chapter). The Postal Regulatory Commission shall issue a determination of noncompliance if the requirements for coverage of attributable costs are not met. If, with respect to a year, no instance of noncompliance is found to have occurred in such year, the written determination shall be to that effect. 
(3)NoncomplianceIf, for a year, a timely written determination of noncompliance is made under this chapter, the Postal Regulatory Commission shall take appropriate action. If the requirements for coverage of attributable costs specified by this chapter are not met, the Commission shall, within 60 days after the determination, prescribe remedial action to restore compliance as soon as practicable, which shall also include the full restoration of revenue shortfalls during the following fiscal year. The Commission may order the Postal Service to discontinue a nonpostal service under section 3703 or 3704 that persistently fails to meet cost coverage requirements. 
(4)Any deliberate noncomplianceIn addition, in cases of deliberate noncompliance by the Postal Service with the requirements of this chapter, the Postal Regulatory Commission may order, based on the nature, circumstances, extent, and seriousness of the noncompliance, a fine (in the amount specified by the Commission in its order) for each incidence of noncompliance. All receipts from fines imposed under this subsection shall be deposited in the general fund of the Treasury of the United States.. 
(2)Clerical amendmentThe table of chapters at the beginning of part IV is amended by adding after the item relating to chapter 36 the following: 
 
 
37.Nonpostal Services3701. 
(b)Conforming amendments 
(1)Section 404(e)Section 404(e) is amended by adding at the end the following: 
 
(6)Nothing in this section shall be considered to prevent the Postal Service from establishing nonpostal products and services that are expressly authorized by chapter 37.. 
(2)Section 411The last sentence of section 411 is amended by striking including reimbursability and inserting including reimbursability within the limitations of chapter 37. 
(3)Treatment of existing nonpostal servicesAll nonpostal services continued pursuant to section 404(e) of title 39, United States Code, shall be considered to be expressly authorized by chapter 37 of such title (as added by subsection (a)(1)) and shall be subject to the requirements of such chapter. 
408.Reimbursement of Alaska bypass mail costs 
(a)Cost estimates by Postal Regulatory CommissionSection 3651(b) is amended— 
(1)by redesignating paragraph (2) as paragraph (3); and 
(2)by inserting after paragraph (1) the following: 
 
(2)Alaska bypass mail costsIn addition to the information required under subsection (a), each report under this section shall also include, with respect to the period covered by such report, an estimate of the costs incurred by the Postal Service in providing Alaska bypass mail service under section 5402.. 
(b)Reimbursements 
(1)In generalChapter 54 is amended by adding at the end the following: 
 
5404.Reimbursement of Alaska bypass mail costs 
(a)In generalThe State of Alaska, on an annual basis, shall make a payment to the Postal Service to reimburse the Postal Service for its costs in providing Alaska bypass mail service under section 5402 of this title. 
(b)Date of first paymentThe State of Alaska shall make its first payment under subsection (a) on or before the last day of the first fiscal year of the State of Alaska beginning after the date of enactment of this section. 
(c)Payment amounts 
(1)Determination of amountsThe amount of a payment under subsection (a) shall be determined based on the most recent cost estimate prepared by the Postal Regulatory Commission under section 3651(b)(2) of this title (in this subsection referred to as the cost estimate). 
(2)First paymentThe first payment under subsection (a) shall be in an amount equal to 20 percent of the cost estimate.  
(3)Subsequent paymentsEach subsequent payment under subsection (a) shall be in an amount equal to a percentage of the cost estimate determined by adding 20 percent to the percentage due in the prior year, except that no payment shall exceed 100 percent of the cost estimate. 
(d)Notice of payment amountsNot later than 30 days after the date of issuance of a cost estimate by the Postal Regulatory Commission under section 3651(b)(2) of this title, the Postal Service shall furnish the State of Alaska with written notice of the amount of the next payment due under subsection (a). 
(e)Deposit of paymentsNot later than the last day of the fiscal year of the State of Alaska in which notice of a payment is provided under subsection (d)— 
(1)the State of Alaska shall transmit the payment to the Postal Service; and 
(2)the Postal Service shall deposit the payment in the Postal Service Fund.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 54 is amended by adding at the end the following: 
 
 
5404. Reimbursement of Alaska bypass mail costs..  
409.Appropriations modernization 
(a)In generalSection 2401 is amended by striking subsections (b) through (d). 
(b)Effective dateThe amendment made by subsection (a) shall be effective with respect to fiscal years beginning after the date of enactment of this Act. 
410.Retiree health care benefit payment deferralSection 8909a of title 5, United States Code, is amended— 
(1)in the section heading, by striking Benefit and inserting Benefits; 
(2)in subsection (d)(3)(A)(v), by striking $5,500,000,000 and inserting $1,000,000,000; 
(3)in subsection (d)(3)(A)(ix), by striking $5,700,000,000 and inserting $7,950,000,000; and 
(4)in subsection (d)(3)(A)(x), by striking $5,800,000,000 and inserting $8,050,000,000. 
VPostal Contracting Reform 
501.Contracting provisions 
(a)In generalPart I is amended by adding at the end the following: 
 
7Contracting Provisions 
 
Sec. 
701. Definitions. 
702. Advocate for competition. 
703. Delegation of contracting authority. 
704. Posting of noncompetitive purchase requests for noncompetitive contracts. 
705. Review of ethical issues. 
706. Ethical restrictions on participation in certain contracting activity. 
701.DefinitionsIn this chapter— 
(1)the term contracting officer means an employee of a covered postal entity who has authority to enter into a postal contract; 
(2)the term covered postal entity means— 
(A)the Postal Service; or 
(B)the Postal Regulatory Commission; 
(3)the term head of a covered postal entity means— 
(A)in the case of the Postal Service, the Postmaster General; or 
(B)in the case of the Postal Regulatory Commission, the Chairman of the Postal Regulatory Commission; 
(4)the term postal contract means— 
(A)in the case of the Postal Service, any contract (including any agreement or memorandum of understanding) entered into by the Postal Service for the procurement of goods or services; or 
(B)in the case of the Postal Regulatory Commission, any contract (including any agreement or memorandum of understanding) in an amount exceeding the simplified acquisition threshold (as defined in section 134 of title 41 and adjusted under section 1908 of such title) entered into by the Postal Regulatory Commission for the procurement of goods or services; and 
(5)the term senior procurement executive means the senior procurement executive of a covered postal entity. 
702.Advocate for competition 
(a)Establishment and designation 
(1)There is established in each covered postal entity an advocate for competition. 
(2)The head of each covered postal entity shall designate for the covered postal entity 1 or more officers or employees (other than the senior procurement executive) to serve as the advocate for competition. 
(b)ResponsibilitiesThe advocate for competition of a covered postal entity shall— 
(1)be responsible for promoting— 
(A)the contracting out of functions of the covered postal entity that the private sector can perform equally well or better, and at lower cost; and 
(B)competition to the maximum extent practicable consistent with obtaining best value by promoting the acquisition of commercial items and challenging barriers to competition; 
(2)review the procurement activities of the covered postal entity; and 
(3)prepare and transmit the annual report required under subsection (c). 
(c)Annual Report 
(1)PreparationThe advocate for competition of a covered postal entity shall prepare an annual report describing the following: 
(A)The activities of the advocate under this section. 
(B)Initiatives required to promote contracting out and competition. 
(C)Barriers to contracting out and competition. 
(D)In the case of the report prepared by the competition advocate of the Postal Service, the number of waivers made by the Postal Service under section 704(c). 
(2)TransmissionThe report under this subsection shall be transmitted— 
(A)to Congress;  
(B)to the head of the postal entity; 
(C)to the senior procurement executive of the entity; 
(D)in the case of the competition advocate of the Postal Service, to each member of the Postal Service Board of Governors; and 
(E)in the case of the competition advocate of the Postal Regulatory Commission, to each of the Commissioners of the Commission.  
703.Delegation of contracting authority 
(a)In general 
(1)PolicyNot later than 60 days after the date of enactment of this chapter, the head of each covered postal entity shall issue a policy on contracting officer delegations of authority for postal contracts for the covered postal entity. 
(2)ContentsThe policy issued under paragraph (1) shall require that— 
(A)notwithstanding any delegation of authority with respect to postal contracts, the ultimate responsibility and accountability for the award and administration of postal contracts resides with the senior procurement executive; and 
(B)a contracting officer shall maintain an awareness of and engagement in the activities being performed on postal contracts of which that officer has cognizance, notwithstanding any delegation of authority that may have been executed. 
(b)Posting of delegations 
(1)In generalThe head of each covered postal entity shall make any delegation of authority for postal contracts outside the functional contracting unit readily available and accessible on the website of the covered postal entity. 
(2)Effective dateThis paragraph shall apply to any delegation of authority made on or after 30 days after the date of enactment of this chapter. 
704.Posting of noncompetitive purchase requests for noncompetitive contracts 
(a)Posting required 
(1)Postal regulatory commissionThe Postal Regulatory Commission shall make the noncompetitive purchase request for any noncompetitive award for any contract (including any agreement or memorandum of understanding) entered into by the Postal Regulatory Commission for the procurement of goods and services, in an amount of $20,000 or more, including the rationale supporting the noncompetitive award, publicly available on the website of the Postal Regulatory Commission— 
(A)not later than 14 days after the date of the award of the noncompetitive contract; or 
(B)not later than 30 days after the date of the award of the noncompetitive contract, if the basis for the award was a compelling business interest. 
(2)Postal serviceThe Postal Service shall make the noncompetitive purchase request for any noncompetitive award of a postal contract in an amount of $250,000 or more, including the rationale supporting the noncompetitive award, publicly available on the website of the Postal Service— 
(A)not later than 14 days after the date of the award; or 
(B)not later than 30 days after the date of the award, if the basis for the award was a compelling business interest. 
(3)Adjustments to the posting threshold for the postal service 
(A)Review and determinationNot later than January 31 of each year, the Postal Service shall— 
(i)review the $250,000 threshold established under paragraph (2); and 
(ii)based on any change in the Consumer Price Index for all-urban consumers of the Department of Labor, determine whether an adjustment to the threshold shall be made. 
(B)Amount of adjustmentsAn adjustment under subparagraph (A) shall be made in increments of $5,000. If the Postal Service determines that a change in the Consumer Price Index for a year would require an adjustment in an amount that is less than $5,000, the Postal Service may not make an adjustment to the threshold for the year. 
(4)Effective dateThis subsection shall apply to any noncompetitive contract awarded on or after the date that is 90 days after the date of enactment of this chapter. 
(b)Public availability 
(1)In generalSubject to paragraph (2), the information required to be made publicly available by a covered postal entity under subsection (a) shall be readily accessible on the website of the covered postal entity. 
(2)Protection of proprietary informationA covered postal entity shall— 
(A)carefully screen any description of the rationale supporting a noncompetitive award required to be made publicly available under subsection (a) to determine whether the description includes proprietary data (including any reference or citation to the proprietary data) or security-related information; and 
(B)remove any proprietary data or security-related information before making publicly available a description of the rationale supporting a noncompetitive award. 
(c)Waivers 
(1)Waiver permittedIf the Postal Service determines that making a noncompetitive purchase request for a postal contract of the Postal Service publicly available would risk placing the Postal Service at a competitive disadvantage relative to a private sector competitor, the senior procurement executive, in consultation with the advocate for competition of the Postal Service, may waive the requirements under subsection (a). 
(2)Form and content of waiver 
(A)FormA waiver under paragraph (1) shall be in the form of a written determination placed in the file of the contract to which the noncompetitive purchase agreement relates. 
(B)ContentA waiver under paragraph (1) shall include— 
(i)a description of the risk associated with making the noncompetitive purchase request publicly available; and 
(ii)a statement that redaction of sensitive information in the noncompetitive purchase request would not be sufficient to protect the Postal Service from being placed at a competitive disadvantage relative to a private sector competitor. 
(3)Delegation of waiver authorityThe Postal Service may not delegate the authority to approve a waiver under paragraph (1) to any employee having less authority than the senior procurement executive. 
705.Review of ethical issuesIf a contracting officer identifies any ethical issues relating to a proposed contract and submits those issues and that proposed contract to the designated ethics official for the covered postal entity before the awarding of that contract, that ethics official shall— 
(1)review the proposed contract; and 
(2)advise the contracting officer on the appropriate resolution of ethical issues. 
706.Ethical restrictions on participation in certain contracting activity 
(a)DefinitionsIn this section— 
(1)the term covered employee means— 
(A)a contracting officer; or 
(B)any employee of a covered postal entity whose decision making affects a postal contract as determined by regulations prescribed by the head of a covered postal entity; 
(2)the term final conviction means a conviction, whether entered on a verdict or plea, including a plea of nolo contendere, for which a sentence has been imposed; and 
(3)the term covered relationship means a covered relationship described in section 2635.502(b)(1) of title 5, Code of Federal Regulations, or any successor thereto. 
(b)In general 
(1)RegulationsThe head of each covered postal entity shall prescribe regulations that— 
(A)require a covered employee to include in the file of any noncompetitive purchase request for a noncompetitive postal contract a written certification that— 
(i)discloses any covered relationship of the covered employee; and 
(ii)states that the covered employee will not take any action with respect to the noncompetitive purchase request that affects the financial interests of a friend, relative, or person with whom the covered employee is affiliated in a nongovernmental capacity, or otherwise gives rise to an appearance of the use of public office for private gain, as described in section 2635.702 of title 5, Code of Federal Regulations, or any successor thereto; 
(B)require a contracting officer to consult with the ethics counsel for the covered postal entity regarding any disclosure made by a covered employee under subparagraph (A)(i), to determine whether participation by the covered employee in the noncompetitive purchase request would give rise to a violation of part 2635 of title 5, Code of Federal Regulations (commonly referred to as the Standards of Ethical Conduct for Employees of the Executive Branch), or any successor thereto; 
(C)require the ethics counsel for a covered postal entity to review any disclosure made by a contracting officer under subparagraph (A)(i) to determine whether participation by the contracting officer in the noncompetitive purchase request would give rise to a violation of part 2635 of title 5, Code of Federal Regulations (commonly referred to as the Standards of Ethical Conduct for Employees of the Executive Branch), or any successor thereto; 
(D)under subsections (d) and (e) of section 2635.502 of title 5, Code of Federal Regulations, or any successor thereto, require the ethics counsel for a covered postal entity to— 
(i)authorize a covered employee that makes a disclosure under subparagraph (A)(i) to participate in the noncompetitive postal contract; or 
(ii)disqualify a covered employee that makes a disclosure under subparagraph (A)(i) from participating in the noncompetitive postal contract; 
(E)require a contractor to timely disclose to the contracting officer in a bid, solicitation, award, or performance of a postal contract any conflict of interest with a covered employee; and 
(F)include authority for the head of the covered postal entity to grant a waiver or otherwise mitigate any organizational or personal conflict of interest, if the head of the covered postal entity determines that the waiver or mitigation is in the best interests of the covered postal entity. 
(2)Posting of waiversNot later than 30 days after the head of a covered postal entity grants a waiver described in paragraph (1)(F), the head of the covered postal entity shall make the waiver publicly available on the website of the covered postal entity. 
(c)Contract voidance and recovery 
(1)Unlawful conductIn any case in which there is a final conviction for a violation of any provision of chapter 11 of title 18 relating to a postal contract, the head of a covered postal entity may— 
(A)void that contract; and 
(B)recover the amounts expended and property transferred by the covered postal entity under that contract. 
(2)Obtaining or disclosing procurement information 
(A)In generalIn any case in which a contractor under a postal contract fails to timely disclose a conflict of interest to the appropriate contracting officer as required under the regulations promulgated under subsection (b)(1)(E), the head of a covered postal entity may— 
(i)void that contract; and 
(ii)recover the amounts expended and property transferred by the covered postal entity under that contract. 
(B)Conviction or administrative determinationA case described under subparagraph (A) is any case in which— 
(i)there is a final conviction for an offense punishable under section 2105 of title 41; or 
(ii)the head of a covered postal entity determines, based upon a preponderance of the evidence, that the contractor or someone acting for the contractor has engaged in conduct constituting an offense punishable under section 2105 of such title.. 
(b)Clerical amendmentThe table of chapters at the beginning of part I is amended by adding at the end the following: 
 
 
7.Contracting Provisions701. 
502.Technical amendment to definitionSection 7101(8) of title 41, United States Code, is amended— 
(1)by striking and at the end of subparagraph (C); 
(2)by striking the period at the end of subparagraph (D) and inserting ; and; and 
(3)by adding at the end the following: 
 
(E)the United States Postal Service and the Postal Regulatory Commission.. 
 
 
1.Short title; table of contents; references 
(a)Short titleThis Act may be cited as the Postal Reform Act of 2012. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents; references. 
Title I—Postal Service Modernization 
Subtitle A—Commission on Postal Reorganization 
Sec. 101. Short title. 
Sec. 102. Definitions. 
Sec. 103. Commission on Postal Reorganization. 
Sec. 104. Recommendations for closures and consolidations. 
Sec. 105. Implementation of closures and consolidations. 
Sec. 106. Congressional consideration of final CPR reports. 
Sec. 107. Nonappealability of decisions. 
Sec. 108. Rules of construction. 
Sec. 109. GAO study and report. 
Subtitle B—Other provisions 
Sec. 111. Implementation of discretionary non-mail delivery days. 
Sec. 112. Efficient and flexible universal postal service. 
Sec. 113. Enhanced reporting on Postal Service efficiency. 
Sec. 114. Applicability of procedures relating to closures and consolidations. 
Title II—Postal Service Financial Responsibility and Management Assistance Authority 
Subtitle A—Establishment and Organization 
Sec. 201. Purposes. 
Sec. 202. Establishment of the Authority. 
Sec. 203. Membership and qualification requirements. 
Sec. 204. Organization. 
Sec. 205. Executive Director and staff. 
Sec. 206. Funding. 
Subtitle B—Powers of the Authority 
Sec. 211. Powers. 
Sec. 212. Exemption from liability for claims. 
Sec. 213. Treatment of actions arising under this title. 
Sec. 214. Delivery point modernization. 
Subtitle C—Establishment and Enforcement of Financial Plan and Budget for the Postal Service 
Sec. 221. Development of financial plan and budget for the Postal Service. 
Sec. 222. Supplementary borrowing authority during a control period. 
Sec. 223. Process for submission and approval of financial plan and budget. 
Sec. 224. Responsibilities of the Authority. 
Sec. 225. Effect of finding noncompliance with financial plan and budget. 
Sec. 226. Recommendations regarding financial stability, etc. 
Sec. 227. Special rules for fiscal year in which control period commences. 
Sec. 228. Assistance in achieving financial stability, etc. 
Sec. 229. Obtaining reports. 
Sec. 230. Reports and comments. 
Title III—Postal Service Workforce 
Subtitle A—General Provisions 
Sec. 301. Modifications relating to determination of pay comparability. 
Sec. 302. Limitation on postal contributions under FEGLI and FEHBP. 
Sec. 303. Repeal of provision relating to overall value of fringe benefits. 
Sec. 304. Applicability of reduction-in-force procedures. 
Sec. 305. Modifications relating to collective bargaining. 
Sec. 306. One-time transfer of net surplus postal retirement contributions. 
Subtitle B—Postal Service Workers’ Compensation Reform 
Sec. 311. Postal Service workers’ compensation reform. 
Title IV—Postal Service Revenue 
Sec. 401. Adequacy, efficiency, and fairness of postal rates. 
Sec. 402. Repeal of rate preferences for qualified political committees. 
Sec. 403. Rate preferences for nonprofit advertising. 
Sec. 404. Streamlined review of qualifying service agreements for competitive products. 
Sec. 405. Submission of service agreements for streamlined review. 
Sec. 406. Transparency and accountability for service agreements. 
Sec. 407. Nonpostal services. 
Sec. 408. Reimbursement of Alaska bypass mail costs. 
Sec. 409. Appropriations modernization. 
Sec. 410. Retiree health care benefit payment deferral. 
Title V—Postal Contracting Reform 
Sec. 501. Contracting provisions. 
Sec. 502. Technical amendment to definition. 
(c)ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 39, United States Code. 
IPostal Service Modernization 
ACommission on Postal Reorganization 
101.Short titleThis subtitle may be cited as the Commission on Postal Reorganization Act or the CPR Act . 
102.DefinitionsFor purposes of this title— 
(1)the term Postal Service means the United States Postal Service; 
(2)the term postal retail facility means a post office, post office branch, post office classified station, or other facility which is operated by the Postal Service, and the primary function of which is to provide retail postal services; 
(3)the term mail processing facility means a processing and distribution center, processing and distribution facility, network distribution center, or other facility which is operated by the Postal Service, and the primary function of which is to sort and process mail; 
(4)the term district office means the central office of an administrative field unit with responsibility for postal operations in a designated geographic area (as defined under regulations, directives, or other guidance of the Postal Service, as in effect on June 23, 2011); 
(5)the term area office means the central office of an administrative field unit with responsibility for postal operations in a designated geographic area which is comprised of designated geographic areas as referred to in paragraph (4); 
(6)the term baseline year means the fiscal year last ending before the date of the enactment of this Act; and 
(7)the term Member of Congress has the meaning given such term by section 2106 of title 5, United States Code. 
103.Commission on Postal Reorganization 
(a)EstablishmentThere shall be established, not later than 90 days after the date of the enactment of this Act, an independent commission to be known as the Commission on Postal Reorganization (hereinafter in this section referred to as the Commission). 
(b)DutiesThe Commission shall carry out the duties specified for it in this subtitle. 
(c)Members 
(1)In generalThe Commission shall be composed of 5 members who shall be appointed by the President, and of whom— 
(A)1 shall be appointed from among individuals recommended by the Speaker of the House of Representatives; 
(B)1 shall be appointed from among individuals recommended by the majority leader of the Senate; 
(C)1 shall be appointed from among individuals recommended by the minority leader of the House of Representatives; 
(D)1 shall be appointed from among individuals recommended by the minority leader of the Senate; and 
(E)1 shall be appointed from among individuals recommended by the Comptroller General. 
(2)Qualifications 
(A)In generalMembers of the Commission shall be chosen to represent the public interest generally, and shall not be representatives of specific interests using the Postal Service. 
(B)IneligibilityAn individual may not be appointed to serve as a member of the Commission if such individual is a Member of Congress or served as an employee of the Postal Service or the Postal Regulatory Commission, or of a labor organization representing employees of the Postal Service or the Postal Regulatory Commission, during the 3-year period ending on the date of such appointment. 
(3)Political affiliationNot more than 3 members of the Commission may be of the same political party. 
(d)TermsEach member of the Commission shall be appointed for the life of the Commission and may be removed only for cause. 
(e)VacanciesA vacancy in the Commission shall be filled in the same manner as the original appointment. 
(f)ChairmanThe President shall, at the time of making appointments under subsection (c), designate one of the members to serve as chairman of the Commission. 
(g)Compensation and travel expenses 
(1)Compensation 
(A)In generalExcept as provided in subparagraph (B), each member of the Commission shall be paid at a rate equal to the daily equivalent of $40,000 per year for each day (including travel time) during which the member is engaged in the actual performance of duties vested in the Commission. 
(B)ExceptionAny member of the Commission who is a full-time officer or employee of the United States may not receive additional pay, allowances, or benefits by reason of such member’s service on the Commission. 
(2)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions of subchapter I of chapter 57 of title 5, United States Code. 
(h)DirectorThe Commission shall have a Director who shall be appointed by the Commission. The Director shall be paid at the rate of basic pay for level IV of the Executive Schedule under section 5315 of title 5, United States Code. An appointment under this subsection shall be subject to the requirements of subsection (c)(2). 
(i)Additional personnelWith the approval of the Commission, the Director may appoint and fix the pay of such additional personnel as the Director considers appropriate. Such additional personnel may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that an individual so appointed may not receive pay at a rate of basic pay in excess of the rate of basic pay payable to the Director. An individual appointed under this subsection shall serve at the pleasure of the Director. 
(j)Provisions relating to details 
(1)In generalUpon request of the Director, the head of any Federal department or agency may detail any of the personnel of such department or agency to the Commission to assist the Commission in carrying out its duties under this subtitle. Notwithstanding any other provision of law, to provide continuity in the work of the Commission, such details may be extended beyond 1 year at the request of the Director. 
(2)Numerical limitationNot more than 1/3 of the personnel of the Commission may consist of the number of individuals on detail from the Postal Service and the Postal Regulatory Commission combined. 
(3)Other limitationsA person may not be detailed to the Commission from the Postal Service or the Postal Regulatory Commission if such person participated personally and substantially on any matter, within the Postal Service or the Postal Regulatory Commission, concerning the preparation of recommendations for closures or consolidations of postal facilities under this subtitle. No employee of the Postal Service or the Postal Regulatory Commission (including a detailee to the Postal Service or the Postal Regulatory Commission) may— 
(A)prepare any report concerning the effectiveness, fitness, or efficiency of the performance, on the staff of the Commission, of any person detailed from the Postal Service or the Postal Regulatory Commission to such staff; 
(B)review the preparation of such a report; or 
(C)approve or disapprove such a report. 
(k)Other authorities 
(1)Experts and consultantsThe Commission may procure by contract, to the extent funds are available, temporary or intermittent services under section 3109 of title 5, United States Code. 
(2)Leasing, etcThe Commission may lease space and acquire personal property to the extent funds are available. 
(l)Authorization of appropriationsIn order to carry out this section, there are authorized to be appropriated out of the Postal Service Fund $20,000,000, which funds shall remain available until expended. 
(m)Financial reporting 
(1)Audit and expendituresThe Commission shall be responsible for issuing annual financial statements and for establishing and maintaining adequate controls over its financial reporting. 
(2)Internal auditsThe Commission shall maintain an adequate internal audit of its financial transactions. 
(3)Annual certificationThe Commission shall obtain an annual certification for each fiscal year from an independent, certified public accounting firm of the accuracy of its financial statements. 
(4)Comptroller GeneralThe accounts and operations of the Commission shall be audited by the Comptroller General and reports thereon made to the Congress to the extent and at such times as the Comptroller General may determine. 
(n)TerminationThe Commission shall terminate 60 days after submitting its final reports under section 104(d)(3). 
104.Recommendations for closures and consolidations 
(a)Plan for the closure or consolidation of postal retail facilities 
(1)In generalNot later than 120 days after the date of the enactment of this Act, the Postal Service, in consultation with the Postal Regulatory Commission, shall develop and submit to the Commission on Postal Reorganization a plan for the closure or consolidation of such postal retail facilities as the Postal Service considers necessary and appropriate so that the total annual costs attributable to the operation of postal retail facilities will be, for each fiscal year beginning at least 2 years after the date on which the Commission transmits to Congress its final report under subsection (d)(3)(A) relating to this subsection, at least $1,000,000,000 less than the corresponding total annual costs for the baseline year. 
(2)ContentsThe plan shall include— 
(A)a list of the postal retail facilities proposed for closure or consolidation under this subtitle; 
(B)a proposed schedule under which— 
(i)closures and consolidations of postal retail facilities would be carried out under this subtitle; and 
(ii)all closures and consolidations of postal retail facilities under this subtitle would be completed by not later than 2 years after the date on which the Commission transmits to Congress its final report under subsection (d)(3)(A) relating to such plan; 
(C)the estimated total annual cost savings attributable to the proposed closures and consolidations described in the plan; 
(D)the criteria and process used to develop the information described in subparagraphs (A) and (B); 
(E)the methodology and assumptions used to derive the estimates described in subparagraph (C); and 
(F)any changes to the processing, transportation, delivery, or other postal operations anticipated as a result of the proposed closures and consolidations described in the plan. 
(3)ConsistencyThe methodology and assumptions used to derive the cost estimates described in paragraph (2)(C) shall be consistent with the methodology and assumptions which would have been used by the Postal Service if those closures and consolidations had instead taken effect in the baseline year. 
(b)Plan for the closure or consolidation of mail processing facilities 
(1)In generalNot later than 300 days after the date of the enactment of this Act, the Postal Service, in consultation with the Inspector General of the United States Postal Service, shall develop and submit to the Commission on Postal Reorganization a plan for the closure or consolidation of such mail processing facilities as the Postal Service considers necessary and appropriate so that— 
(A)the total annual costs attributable to the operation of mail processing facilities will be, for each fiscal year beginning at least 2 years after the date on which the Commission transmits to Congress its final report under subsection (d)(3)(A) relating to this subsection, at least $2,000,000,000 less than the corresponding total annual costs for the baseline year; and 
(B)the Postal Service has, for fiscal years beginning at least 2 years after the date on which the Commission transmits to Congress its final report under subsection (d)(3)(A) relating to this subsection, no more than 10 percent excess mail processing capacity. 
(2)ContentsThe plan shall include— 
(A)a list of the mail processing facilities proposed for closure or consolidation under this subtitle; 
(B)a proposed schedule under which— 
(i)closures and consolidations of mail processing facilities would be carried out under this subtitle; and 
(ii)all closures and consolidations of mail processing facilities under this subtitle would be completed by not later than 2 years after the date on which the Commission transmits to Congress its final report under subsection (d)(3)(A) relating to such plan; 
(C)the estimated total annual cost savings attributable to the proposed closures and consolidations described in the plan; 
(D)the criteria and process used to develop the information described in subparagraphs (A) and (B); 
(E)the methodology and assumptions used to derive the estimates described in subparagraph (C); and 
(F)any changes to the processing, transportation, delivery, or other postal operations anticipated as a result of the proposed closures and consolidations described in the plan. 
(3)ConsistencyThe methodology and assumptions used to derive the cost estimates described in paragraph (2)(C) shall be consistent with the methodology and assumptions which would have been used by the Postal Service if those closures and consolidations had instead taken effect in the baseline year. 
(4)Excess mail processing capacityThe Commission shall cause to be published in the Federal Register notice of a proposed definition of excess mail processing capacity for purposes of this section within 120 days after the date of the enactment of this Act, and shall provide a period of 30 days for public comment on the proposed definition. Not later than 180 days after the date of the enactment of this Act, the Commission shall issue and cause to be published in the Federal Register a final definition of excess mail processing capacity for purposes of this section. Such definition shall include an estimate of the total amount of excess mail processing capacity in mail processing facilities as of the date of the enactment of this Act. 
(5)Underutilized mail processing facilitiesIn developing a plan under this subsection, the Postal Service may include the estimated total cost savings that would result from moving mail processing operations to any mail processing facility that, as of the date of introduction of this Act— 
(A)is not currently used by the Postal Service; and 
(B)is capable of processing mail to the Postal Service’s standards. 
(c)Plan for the closure or consolidation of area and district offices 
(1)In generalNot later than 300 days after the date of the enactment of this Act, the Postal Service, in consultation with the Inspector General of the United States Postal Service, shall develop and submit to the Commission on Postal Reorganization a plan for the closure or consolidation of such area and district offices as the Postal Service considers necessary and appropriate so that the combined total number of area and district offices will be, for each fiscal year beginning at least 2 years after the date on which the Commission transmits to Congress its final report under subsection (d)(3)(A) relating to this subsection, at least 30 percent less than the corresponding combined total for the baseline year. 
(2)ContentsThe plan shall include— 
(A)a list of the area and district offices proposed for closure or consolidation under this subtitle; 
(B)a proposed schedule under which— 
(i)closures and consolidations of area and district offices would be carried out under this subtitle; and 
(ii)all closures and consolidations of area and district offices under this subtitle would be completed by not later than 2 years after the date on which the Commission transmits to Congress its final report under subsection (d)(3)(A) relating to such plan; 
(C)the estimated total annual cost savings attributable to the proposed closures and consolidations described in the plan; 
(D)the criteria and process used to develop the information described in subparagraphs (A) and (B); 
(E)the methodology and assumptions used to derive the estimates described in subparagraph (C); and 
(F)any changes to the processing, transportation, delivery, or other postal operations anticipated as a result of the proposed closures and consolidations described in the plan. 
(3)ConsistencyThe methodology and assumptions used to derive the cost estimates described in paragraph (2)(C) shall be consistent with the methodology and assumptions which would have been used by the Postal Service if those closures and consolidations had instead taken effect in the baseline year. 
(d)Review and recommendations of the Commission 
(1)Initial reports 
(A)In generalAfter receiving the plan of the Postal Service under subsection (a), (b), or (c), the Commission on Postal Reorganization shall transmit to Congress and publish in the Federal Register a report under this paragraph, which shall contain the Commission’s findings based on a review and analysis of such plan, together with the Commission’s initial recommendations for closures and consolidations of postal facilities, mail processing facilities, or area and district offices (as the case may be). 
(B)Explanation of changesThe Commission shall explain and justify in its report any recommendations made by the Commission that are different from those contained in the Postal Service plan to which such report pertains. 
(C)DeadlinesA report of the Commission under this paragraph shall be transmitted and published, in accordance with subparagraph (A), within— 
(i)if the report pertains to the plan under subsection (a), 60 days after the date on which the Commission receives such plan; or 
(ii)if the report pertains to the plan under subsection (b) or (c), 90 days after the date on which the Commission receives such plan. 
(2)Public hearings 
(A)In generalAfter receiving the plan of the Postal Service under subsection (a), (b), or (c), the Commission on Postal Reorganization shall conduct at least 5 public hearings on such plan. The hearings shall be conducted in geographic areas chosen so as to reflect a broadly representative range of needs and interests. 
(B)TestimonyAll testimony before the Commission at a public hearing conducted under this paragraph shall be given under oath. 
(C)DeadlinesAll hearings under this paragraph shall be completed within 60 days after the date as of which the Commission satisfies the requirements of paragraph (1) with respect to such plan. 
(3)Final reports 
(A)In generalAfter satisfying the requirements of paragraph (2) with respect to the plan of the Postal Service under subsection (a), (b), or (c) (as the case may be), the Commission shall transmit to Congress and publish in the Federal Register a report under this paragraph containing a summary of the hearings conducted with respect to such plan, together with the Commission’s final recommendations for closures and consolidations of postal facilities, mail processing facilities, or area and district offices (as the case may be). 
(B)ApprovalRecommendations under subparagraph (A) shall not be considered to be final recommendations unless they are made with— 
(i)except as provided in clause (ii), the concurrence of at least 4 members of the Commission; or 
(ii)to the extent that the requirements of subsection (b)(1)(A) or (c)(1) are not met, the concurrence of all sitting members, but only if the shortfall (relative to the requirements of subsection (b)(1)(A) or (c)(1), as the case may be) does not exceed 25 percent. 
(C)ContentsA report under this paragraph shall include— 
(i)the information required by paragraph (2) of subsection (a), (b), or (c) (as the case may be); and 
(ii)a description of the operations that will be affected by the closure or consolidation and the facilities or offices which will be performing or ceasing to perform such operations as a result of such closure or consolidation. 
(D)DeadlinesA report of the Commission under this paragraph shall be transmitted and published, in accordance with subparagraph (A), within 60 days after the date as of which the Commission satisfies the requirements of paragraph (2) with respect to the plan involved. 
(e)Limitation relating to postal retail facilities identified for closure or consolidation 
(1)ApplicabilityThis subsection applies to any plan of the Postal Service under subsection (a) and any report of the Commission under subsection (d) (whether initial or final) pertaining to such plan. 
(2)LimitationOf the total number of postal retail facilities recommended for closure or consolidation (combined) under any plan or report to which this subsection applies, the number of such facilities that are within the K or L cost ascertainment grouping (combined) shall account for not more than 10 percent of such total number. 
(3)ReferencesFor purposes of this subsection— 
(A)any reference to a cost ascertainment grouping shall be considered to refer to a cost ascertainment grouping as described in section 123.11 of the Postal Operations Manual (as in effect on June 23, 2011); and 
(B)any reference to a particular category (designated by a letter) of a cost ascertainment grouping shall be considered to refer to such category, as described in such section 123.11 (as in effect on the date specified in subparagraph (A)). 
(f)Annual reports 
(1)In generalThere shall be included in the next 5 annual reports submitted under section 2402 of title 39, United States Code, beginning with the report covering any period of time occurring after the date of enactment of this Act, the following (shown on a State-by-State basis):  
(A)In connection with closures and consolidations taking effect in the year covered by the report, the total number of individuals separated from employment with the Postal Service, including, if separation occurs in a year other than the year in which the closing or consolidation occurs, the year in which separation occurs.  
(B)Of the total numbers under subparagraph (A)— 
(i)the number and percentage comprising preference eligibles or veterans; and 
(ii)the number and percentage comprising individuals other than preference eligibles or veterans. 
(C)Of the total numbers under subparagraph (A), the number and percentage reemployed in a position within the general commuting area of the facility or office involved (including, if reemployment occurs in a year other than the year in which the closing or consolidation occurs, the year in which reemployment occurs)— 
(i)with the Postal Service; or 
(ii)with an employer other than the Postal Service. 
(D)The methodology and assumptions used to derive the estimates described in subparagraph (B). 
(E)The criteria and process used to develop the information described in subparagraph (C). 
(2)DefinitionsFor purposes of this subsection— 
(A)the term preference eligible has the meaning given such term in section 2108(3) of title 5, United States Code; and 
(B)the term veteran has the meaning given such term in section 101(2) of title 38, United States Code.  
105.Implementation of closures and consolidations 
(a)In generalSubject to subsection (b), the Postal Service shall— 
(1)close or consolidate (as the case may be) the facilities and offices recommended by the Commission in each of its final reports under section 104(d)(3); and 
(2)carry out those closures and consolidations in accordance with the timetable recommended by the Commission in such report, except that in no event shall any such closure or consolidation be completed later than 2 years after the date on which such report is submitted to Congress. 
(b)Congressional disapproval 
(1)In generalThe Postal Service may not carry out any closure or consolidation recommended by the Commission in a final report if a joint resolution disapproving the recommendations of the Commission is enacted, in accordance with section 106, before the earlier of— 
(A)the end of the 45-day period beginning on the date on which the Commission transmits those recommendations to Congress under section 104(d)(3); or 
(B)the adjournment of the Congress sine die for the session during which such report is transmitted. 
(2)Days of sessionFor purposes of paragraph (1) and section 106, a day on which either House of Congress is not in session because of an adjournment of more than 3 days to a day certain shall be excluded in the computation of a period. 
106.Congressional consideration of final CPR reports 
(a)Terms of the resolutionFor purposes of this subtitle, the term joint resolution, as used with respect to a report under section 104(d)(3), means only a joint resolution— 
(1)which has no preamble; 
(2)the title of which is as follows: Joint resolution disapproving the recommendations of the Commission on Postal Reorganization.; 
(3)the matter after the resolving clause of which is as follows: That Congress disapproves the recommendations of the Commission on Postal Reorganization, submitted by such Commission on __, and pertaining to the closure or consolidation of __., the first blank space being filled in with the appropriate date and the second blank space being filled in with postal retail facilities, mail processing facilities, or area and district offices (as the case may be); and 
(4)which is introduced in accordance with subsection (b). 
(b)IntroductionAfter a House of Congress receives a report under section 104(d)(3), the majority leader of that House (or a designee thereof) shall introduce (by request, if appropriate) a joint resolution with respect to such report within— 
(1)in the case of the House of Representatives, 3 legislative days; and 
(2)in the case of the Senate, 3 session days. 
(c)Consideration in the House of Representatives 
(1)DischargeAny committee of the House of Representatives to which a joint resolution described in subsection (a) is referred shall report it to the House, without amendment, not later than the 10th legislative day after the date of its introduction. If a committee fails to report the joint resolution within that period, it shall be in order to move that the House discharge such committee from further consideration of the joint resolution. Such a motion shall be in order only at a time designated by the Speaker in the legislative schedule within 3 legislative days after the day on which the proponent announces to the House an intention to offer the motion. Notice may not be given on an anticipatory basis. Such a motion shall not be in order after the House has disposed of a motion to discharge such joint resolution. The previous question shall be considered as ordered on the motion to its adoption without intervening motion, except 20 minutes of debate equally divided and controlled by the proponent and an opponent. If such a motion is adopted, the House shall proceed immediately to consider the joint resolution in accordance with paragraph (3). A motion to reconsider the vote by which the motion is disposed of shall not be in order. 
(2)Proceeding to considerationAfter the last committee authorized to consider the joint resolution reports it to the House or has been discharged (other than by motion pursuant to paragraph (1)) from its consideration, it shall be in order to move to proceed to consider that joint resolution in the House. Such a motion shall be in order only at a time designated by the Speaker in the legislative schedule within 3 legislative days after the day on which the proponent announces to the House an intention to offer the motion. Notice may not be given on an anticipatory basis. Such a motion shall not be in order after the House has disposed of a motion to proceed with respect to that transmittal of recommendations. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. A motion to reconsider the vote by which the motion is disposed of shall not be in order. 
(3)ConsiderationThe joint resolution shall be considered as read. All points of order against a joint resolution and against its consideration are waived. The previous question shall be considered as ordered on a joint resolution to its passage without intervening motion, except 5 hours of debate equally divided and controlled by the proponent and an opponent and 1 motion to limit debate on the joint resolution. A motion to reconsider the vote on passage of the joint resolution shall not be in order. 
(4)Post sine dieIf the House has adopted a concurrent resolution providing for adjournment sine die at the end of a Congress, a motion to discharge under paragraph (1) or a motion to proceed under paragraph (2) shall be in order, as applicable. 
(d)Consideration in the Senate 
(1)DischargeIf the committee of the Senate to which a joint resolution described in subsection (a) is referred has not reported such joint resolution within 10 session days, such committee shall be discharged from further consideration of such joint resolution, and such joint resolution shall be placed on the appropriate calendar. 
(2)Proceeding to considerationOn or after the 3rd session day after the date on which the committee to which such a joint resolution is referred has reported, or has been discharged from further consideration of, such joint resolution, it is in order (even though a previous motion to the same effect has been disagreed to) for any Member of the Senate to move to proceed to the consideration of the joint resolution. A Member may make the motion only on the day after the calendar day on which the Member announces the Member’s intention to make the motion. All points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion is privileged and is not debatable. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the joint resolution is agreed to, the Senate shall immediately proceed to consideration of the joint resolution without intervening motion, order, or other business, and the joint resolution shall remain the unfinished business of the Senate until disposed of. 
(3)DebateDebate on the joint resolution and on all debatable motions and appeals in connection therewith shall be limited to not more than 8 hours, which shall be divided equally between those favoring and those opposing the joint resolution. An amendment to the joint resolution is not in order. A motion further to limit debate is in order and not debatable. A motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the joint resolution is not in order. A motion to reconsider the vote by which the joint resolution is agreed to or disagreed to is not in order. 
(4)Vote on final passageImmediately following the conclusion of debate on a joint resolution described in subsection (a) and a single quorum call at the conclusion of the debate, if requested, the vote on final passage of the joint resolution shall occur. 
(5)AppealsAppeals from the decisions of the Chair relating to the application of the rules of the Senate to the procedure relating to a joint resolution described in subsection (a) shall be decided without debate. 
(e)Amendments prohibitedNo amendment to, or motion to strike a provision from, a joint resolution considered under this section shall be in order in either the Senate or the House of Representatives. 
(f)Consideration by other House 
(1)In generalIf, before the passage by 1 House of a joint resolution of that House described in subsection (a), that House receives from the other House such a joint resolution with respect to the same recommendations, the following procedures shall apply: 
(A)No committee referralThe joint resolution of the other House shall not be referred to a committee. 
(B)Joint resolution procedureWith respect to a joint resolution described in subsection (a) of the House receiving the joint resolution, the procedure in that House shall be the same as if no joint resolution had been received from the other House, but the vote on final passage shall be on the joint resolution of the other House. 
(2)No considerationUpon disposition of the joint resolution received from the other House, it shall no longer be in order to consider the joint resolution that originated in the receiving House under these procedures. 
(3)ExceptionThis subsection shall not apply to the House of Representatives if the joint resolution received from the Senate is a revenue measure. 
(g)Rules of the Senate and HouseThis section is enacted by Congress— 
(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution described in this section, and it supersedes other rules only to the extent that it is inconsistent with such rules; and 
(2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.  
107.Nonappealability of decisions 
(a)To PRCThe closing or consolidation of any facility or office under this subtitle may not be appealed to the Postal Regulatory Commission under section 404(d) or any other provision of title 39, United States Code, or be the subject of an advisory opinion issued by the Postal Regulatory Commission under section 3661 of such title. 
(b)Judicial reviewNo process, report, recommendation, or other action of the Commission on Postal Reorganization shall be subject to judicial review. 
108.Rules of construction 
(a)Continued availability of authority To close or consolidate postal facilities 
(1)In generalNothing in this subtitle shall be considered to prevent the Postal Service from closing or consolidating any postal facilities, in accordance with otherwise applicable provisions of law, either before or after the implementation of any closures or consolidations under this subtitle. 
(2)Coordination ruleNo appeal or determination under section 404(d) of title 39, United States Code, or any other provision of law shall delay, prevent, or otherwise affect any closure or consolidation under this subtitle. 
(b)Inapplicability of certain provisions 
(1)In generalThe provisions of law identified in paragraph (2)— 
(A)shall not apply to any closure or consolidation carried out under this subtitle; and 
(B)shall not be taken into account for purposes of carrying out section 103 or 104. 
(2)Provisions identifiedThe provisions of law under this paragraph are— 
(A)section 101(b) of title 39, United States Code; and 
(B)section 404(d) of title 39, United States Code. 
109.GAO study and report 
(a)StudyNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study on the effects, with respect to the unemployment rate of minority communities, of the proposed closures and consolidations of postal retail facilities, mail processing facilities, and area or district offices under this subtitle. 
(b)ReportUpon completion of the study required under subsection (a), the Comptroller General of the United States shall submit a report to Congress regarding the findings of such study.  
BOther provisions 
111.Implementation of discretionary non-mail delivery days 
(a)In generalSection 404 is amended by inserting after subsection (e) the following: 
 
(f) 
(1)The Postmaster General may, with respect to any year for which 6-day delivery is otherwise required, declare up to 12 non-mail delivery days. Not later than 1 month before the beginning of the year, the Postmaster General shall submit to the Board of Governors a report listing the non-mail delivery days in such year. 
(2)A non-mail delivery day under this subsection shall be a day other than— 
(A)a Sunday; 
(B)a legal public holiday listed in section 6103(a) of title 5 or any other day declared to be a holiday by Federal statute or Executive order; or 
(C)during the 30-day period that ends on the date of a regularly scheduled general election for Federal office. 
(3)Any day which is declared under this subsection to be a non-mail delivery day— 
(A)shall, for purposes of mail delivery and such other postal operations as the Postal Service may by regulation prescribe, be treated as if it were a Sunday; except that 
(B)an employee of the Postal Service (other than one who is prevented from working on such day by reason of this subsection) shall be entitled to the same pay and benefits for that day as if this subsection had not been enacted. 
(4) 
(A)The 6-day mail delivery requirement shall not apply with respect to a week in which a non-mail delivery day under this subsection occurs. 
(B)The authority to declare a non-mail delivery day under this subsection shall be considered to be within the right of the Postal Service to determine the methods, means, and personnel by which postal operations are to be conducted. 
(5)Not less than 6 months after the date of enactment of this subsection, the Postal Service may submit a proposal under section 3661 for a nationwide change in service to reduce mail delivery from 6 days to 5 days each week. Notwithstanding any other provision of law, the Postal Service shall maintain 6-day delivery service as the standard mail delivery schedule until 90 days following the rendering of an advisory opinion on 5-day delivery by the Postal Regulatory Commission.. 
112.Efficient and flexible universal postal service 
(a)Postal policy 
(1)In generalSection 101(b) is amended to read as follows: 
 
(b)The Postal Service shall provide effective and regular postal services to rural areas, communities, and small towns where post offices are not self-sustaining.. 
(2)Conforming amendmentsClause (iii) of section 404(d)(2)(A) is amended to read as follows: 
 
(iii)whether such closing or consolidation is consistent with the policy of the Government, as stated in section 101(b), that the Postal Service shall provide effective and regular postal services to rural areas, communities, and small towns where post offices are not self-sustaining;.  
(b)General dutyParagraph (3) of section 403(b) is amended to read as follows: 
 
(3)to ensure that postal patrons throughout the Nation will, consistent with reasonable economies of postal operations, have ready access to essential postal services.. 
(c)PRC review of determinations To close or consolidate a post office 
(1)Deadline for reviewSection 404(d)(5) is amended by striking 120 days and inserting 60 days. 
(2)Exclusion from reviewSection 404(d) is amended by adding at the end the following: 
 
(7) 
(A)The appeals process set forth in paragraph (5) shall not apply to a determination of the Postal Service to close a post office if there is located, within 2 miles of such post office, a qualified contract postal unit. 
(B)For purposes of this paragraph— 
(i)the term contract postal unit means a store or other place of business which— 
(I)is not owned or operated by the Postal Service; and 
(II)in addition to its usual operations, provides postal services to the general public under contract with the Postal Service; and 
(ii)the term qualified contract postal unit, as used in connection with a post office, means a contract postal unit which— 
(I)begins to provide postal services to the general public during the period— 
(aa)beginning 1 year before the date on which the closure or consolidation of such post office is scheduled to take effect; and 
(bb)ending on the 15th day after the date on which the closure or consolidation of such post office is scheduled to take effect; and 
(II)has not, pursuant to subparagraph (A), served as the basis for exempting any other post office from the appeals process set forth in paragraph (5). 
(C) 
(i)If the contract postal unit (which is providing postal services that had been previously provided by the post office that was closed) does not continue to provide postal services, as required by subparagraph (B)(i)(II), for at least the 2-year period beginning on the date on which such post office was closed, the contract postal unit shall be subject to a closure determination by the Postal Service to decide whether a post office must be reopened within the area (delimited by the 2-mile radius referred to in subparagraph (A)). 
(ii)A decision under clause (i) not to reopen a post office may be appealed to the Postal Regulatory Commission under procedures which the Commission shall by regulation prescribe. Such procedures shall be based on paragraph (5), except that, for purposes of this clause, paragraph (5)(C) shall be applied by substituting in violation of section 101(b), leaving postal patrons without effective and regular access to postal services for unsupported by substantial evidence on the record.. 
(3)ApplicabilityThe amendments made by this subsection shall not apply with respect to any appeal, notice of which is received by the Postal Regulatory Commission before the date of the enactment of this Act (determined applying the rules set forth in section 404(d)(6) of title 39, United States Code). 
(d)Expedited procedures 
(1)In generalSection 3661 is amended by adding at the end the following: 
 
(d) 
(1)The Commission shall issue its opinion within 90 days after the receipt of any proposal (as referred to in subsection (b)) concerning— 
(A)the closing or consolidation of postal retail facilities (as that term is defined in section 102(2) of the Postal Reform Act of 2012) to a degree that will generally affect service on a nationwide or substantially nationwide basis; or 
(B)an identical or substantially identical proposal on which the Commission issued an opinion within the preceding 5 years. 
(2)If necessary in order to comply with the 90-day requirement under paragraph (1), the Commission may apply expedited procedures which the Commission shall by regulation prescribe.. 
(2)RegulationsThe Postal Regulatory Commission shall prescribe any regulations necessary to carry out the amendment made by paragraph (1) within 90 days after the date of the enactment of this Act. 
(3)ApplicabilityThe amendment made by this subsection shall apply with respect to any proposal received by the Postal Regulatory Commission on or after the earlier of— 
(A)the 90th day after the date of the enactment of this Act; or 
(B)the effective date of the regulations under paragraph (2). 
113.Enhanced reporting on Postal Service efficiencySection 3652(a) is amended— 
(1)in paragraph (1), by striking and after the semicolon; 
(2)in paragraph (2), by striking the period at the end and inserting ; and; and 
(3)by adding after paragraph (2) the following: 
 
(3)which shall provide the overall change in Postal Service productivity and the resulting effect of such change on overall Postal Service costs during such year, using such methodologies as the Commission shall by regulation prescribe..  
114.Applicability of procedures relating to closures and consolidations 
(a)In generalSection 404(d) is amended by adding after paragraph (7) (as added by section 112(c)(2)) the following:  
 
(8)For purposes of this subsection, the term post office means a post office and any other facility described in section 102(2) of the Postal Reform Act of 2012. . 
(b)Effective dateThe amendment made by subsection (a) shall be effective with respect to any closure or consolidation, the proposed effective date of which occurs on or after the 60th day following the date of enactment of this Act. 
IIPostal Service Financial Responsibility and Management Assistance Authority 
AEstablishment and Organization 
201.Purposes 
(a)PurposesThe purposes of this title are as follows: 
(1)To eliminate budget deficits and cash shortages of the Postal Service through strategic financial planning, sound budgeting, accurate revenue forecasts, and careful spending. 
(2)To ensure the universal service mandate detailed in section 101 of title 39, United States Code, is maintained during a period of fiscal emergency. 
(3)To conduct necessary investigations and studies to determine the fiscal status and operational efficiency of the Postal Service. 
(4)To assist the Postal Service in— 
(A)restructuring its organization and workforce to bring expenses in line with diminishing revenue and generate sufficient profits for capital investment and repayment of debt; 
(B)meeting all fiscal obligations to the Treasury of the United States; and 
(C)ensuring the appropriate and efficient delivery of postal services. 
(5)To provide the Postal Service with a temporary increase in its borrowing authority to enable the Postal Service to complete necessary restructuring. 
(6)To ensure the long-term financial, fiscal, and economic vitality and operational efficiency of the Postal Service. 
(b)Reservation of powersNothing in this title may be construed— 
(1)to relieve any obligations existing as of the date of the enactment of this Act of the Postal Service to the Treasury of the United States; or 
(2)to limit the authority of Congress to exercise ultimate legislative authority over the Postal Service. 
202.Establishment of the Authority 
(a)EstablishmentThere shall be established, upon the commencement of any control period, an entity to be known as the Postal Service Financial Responsibility and Management Assistance Authority (hereinafter in this title referred to as the Authority). 
(b)Control period 
(1)Commencement of a control period 
(A)In generalFor the purposes of this title, a control period commences whenever the Postal Service has been in default to the Treasury of the United States, with respect to any debts, obligations, loans, bonds, notes, or other form of borrowing, or any scheduled payments to any fund in the Treasury of the United States, for a period of at least 30 days. 
(B)Advisory periodFor purposes of the first control period, the Authority shall operate exclusively in an advisory period for two full fiscal years after the commencement of the control period. At the completion of the second full fiscal year or any year thereafter during the length of the control period, if the Postal Service’s annual deficit is greater than $2,000,000,000, the Authority shall be fully in force according to the provisions of this title. During an advisory period— 
(i)the Authority is not authorized to employ any staff and the Postal Service shall designate a Level-Two Postal Service Executive as a liaison with the members of the Authority; 
(ii)any provision of this title that requires the Authority or the Postal Service to take any action shall be considered only to take effect in the event the Authority comes into full force and that effective date shall be considered to be the date of the commencement of the control period for the purposes any provision not mention in this subparagraph; and 
(iii)the Postal Service shall have access to the funds available under section 222 according to applicable provisions of this Act, subject to the approval of the Postal Service Board of Governors without the approval of the Authority. 
(2)Treatment of authorities and responsibilities of the Board of Governors, etc. during a control periodDuring a control period— 
(A)all authorities and responsibilities of the Board of Governors, and the individual Governors, of the Postal Service under title 39, United States Code, and any other provision of law shall be assumed by the Authority; and 
(B)the Board of Governors, and the individual Governors, may act in an advisory capacity only. 
(3)Treatment of certain Postal Service executives during a control period 
(A)DefinitionFor the purposes of this section, the term Level-Two Postal Service Executive includes the Postmaster General, the Deputy Postmaster General, and all other officers or employees of the Postal Service in level two of the Postal Career Executive Service (or the equivalent). 
(B)TreatmentNotwithstanding any other provision of law or employment contract, during a control period— 
(i)all Level-Two Postal Service Executives shall serve at the pleasure of the Authority; 
(ii)the duties and responsibilities of all Level-Two Postal Service Executives, as well as the terms and conditions of their employment (including their compensation), shall be subject to determination or redetermination by the Authority; 
(iii)total compensation of a Level-Two Postal Service Executive may not, for any year in such control period, exceed the annual rate of basic pay payable for level I of the Executive Schedule under section 5312 of title 5, United States Code, for such year; for purposes of this clause, the term total compensation means basic pay, bonuses, awards, and all other monetary compensation; 
(iv)the percentage by which the rate of basic pay of a Level-Two Postal Service Executive is increased during any year in such control period may not exceed the percentage change in the Consumer Price Index for All Urban Consumers, un­ad­just­ed for seasonal variation, for the most recent 12-month period available, except that, in the case of a Level-Two Postal Service Executive who has had a significant change in job responsibilities, a greater change shall be allowable if approved by the Authority; 
(v)apart from basic pay, a Level-Two Postal Service Executive may not be afforded any bonus, award, or other monetary compensation for any fiscal year in the control period if expenditures of the Postal Service for such fiscal year exceeded revenues of the Postal Service for such fiscal year (determined in accordance with generally accepted accounting principles); and 
(vi)no deferred compensation may be paid, accumulated, or recognized in the case of any Level-Two Postal Service Executive, with respect to any year in a control period, which is not generally paid, accumulated, or recognized in the case of employees of the United States (outside of the Postal Service) in level I of the Executive Schedule under section 5312 of title 5, United States Code, with respect to such year. 
(C)Bonus authoritySection 3686 of title 39, United States Code, shall, during the period beginning on the commencement date of the control period and ending on the termination date of the control period— 
(i)be suspended with respect to all Level-Two Postal Service Executives; but 
(ii)remain in effect for all other officers and employees of the Postal Service otherwise covered by this section. 
(4)Termination of a control periodA control period terminates upon certification by the Authority, with the concurrence of the Secretary of the Treasury and the Director of the Office of Personnel Management, that— 
(A)for 2 consecutive fiscal years (occurring after the date of the enactment of this Act), expenditures of the Postal Service did not exceed revenues of the Postal Service (as determined in accordance with generally accepted accounting principles); 
(B)the Authority has approved a Postal Service financial plan and budget that shows expenditures of the Postal Service not exceeding revenues of the Postal Service (as so determined) for the fiscal year to which such budget pertains and each of the next 3 fiscal years; and 
(C)the Postal Service financial plan and budget (as referred to in subparagraph (B)) includes plans— 
(i)for the repayment of any supplementary debt under section 222, in equal annual installments over a period of not more than 5 years; and 
(ii)to properly fund Postal Service pensions and retiree health benefits in accordance with law. 
203.Membership and qualification requirements 
(a)Membership 
(1)In generalThe Authority shall consist of 5 members appointed by the President who meet the qualifications described in subsection (b), except that the Authority may take any action under this title at any time after the President has appointed 4 of its members. 
(2)RecommendationsOf the 5 members so appointed— 
(A)1 shall be appointed from among individuals recommended by the Speaker of the House of Representatives; 
(B)1 shall be appointed from among individuals recommended by the majority leader of the Senate; 
(C)1 shall be appointed from among individuals recommended by the minority leader of the House of Representatives; 
(D)1 shall be appointed from among individuals recommended by the minority leader of the Senate; and 
(E)1 shall be appointed from among individuals recommended by the Comptroller General. 
(3)Political affiliationNo more than 3 members of the Authority may be of the same political party. 
(4)ChairThe President shall designate 1 of the members of the Authority as the Chair of the Authority. 
(5)Sense of Congress regarding deadline for appointmentIt is the sense of Congress that the President should appoint the members of the Authority as soon as practicable after the date on which a control period commences, but no later than 30 days after such date. 
(6)Term of service 
(A)In generalExcept as provided in subparagraph (B), each member of the Authority shall be appointed for a term of 3 years. 
(B)Appointment for term following initial termAs designated by the President at the time of appointment for the term immediately following the initial term, of the members appointed for the term immediately following the initial term— 
(i)1 member shall be appointed for a term of 1 year; 
(ii)2 members shall be appointed for a term of 2 years; and 
(iii)2 members shall be appointed for a term of 3 years. 
(C)RemovalThe President may remove any member of the Authority only for cause. 
(D)No compensation for serviceMembers of the Authority shall serve without pay, but may receive reimbursement for any reasonable and necessary expenses incurred by reason of service on the Authority. 
(b)Qualification requirements 
(1)In generalAn individual meets the qualifications for membership on the Authority if the individual— 
(A)has significant knowledge and expertise in finance, management, and the organization or operation of businesses having more than 500 employees; and 
(B)represents the public interest generally, is not a representative of specific interests using or belonging to the Postal Service, and does not have any business or financial interest in any enterprise in the private sector of the economy engaged in the delivery of mail matter. 
(2)Specific conditionsAn individual shall not be considered to satisfy paragraph (1)(B) if, at any time during the 5-year period ending on the date of appointment, such individual— 
(A)has been an officer, employee, or private contractor with the Postal Service or the Postal Regulatory Commission; or 
(B)has served as an employee or contractor of a labor organization representing employees of the Postal Service or the Postal Regulatory Commission. 
204.Organization 
(a)Adoption of by-Laws for conducting businessAs soon as practicable after the appointment of its members, the Authority shall adopt by-laws, rules, and procedures governing its activities under this title, including procedures for hiring experts and consultants. Upon adoption, such by-laws, rules, and procedures shall be submitted by the Authority to the Postmaster General, the President, and Congress. 
(b)Certain activities requiring approval of majority of membersUnder its by-laws, the Authority may conduct its operations under such procedures as it considers appropriate, except that an affirmative vote of a majority of the members of the Authority shall be required in order for the Authority to— 
(1)approve or disapprove a financial plan and budget as described by subtitle C; 
(2)implement recommendations on financial stability and management responsibility under section 226; 
(3)take any action under authority of section 202(b)(3)(B)(i); or 
(4)initiate the establishment of a new workers’ compensation system for the Postal Service in accordance with section 311.  
205.Executive Director and staff 
(a)Executive DirectorThe Authority shall have an Executive Director who shall be appointed by the Chair with the consent of the Authority. The Executive Director shall be paid at a rate determined by the Authority, except that such rate may not exceed the rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code. 
(b)StaffWith the approval of the Authority, the Executive Director may appoint and fix the pay of such additional personnel as the Executive Director considers appropriate, except that no individual appointed by the Executive Director may be paid at a rate greater than the rate of pay for the Executive Director. Personnel appointed under this subsection shall serve at the pleasure of the Executive Director. 
(c)Inapplicability of certain civil service lawsThe Executive Director and staff of the Authority may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates. 
(d)Staff of Federal agenciesUpon request of the Chair, the head of any Federal department or agency may detail, on a reimbursable or nonreimbursable basis, any of the personnel of such department or agency to the Authority to assist it in carrying out its duties under this title. 
206.Funding 
(a)In generalThere are authorized to be appropriated, out of the Postal Service Fund, such sums as may be necessary for the Authority. In requesting an appropriation under this section for a fiscal year, the Authority shall prepare and submit to the Congress under section 2009 of title 39, United States Code, a budget of the Authority’s expenses, including expenses for facilities, supplies, compensation, and employee benefits not to exceed $10,000,000. In years in which a control period commences, the Authority shall submit a budget within 30 days of the appointment of the members of the Authority. 
(b)Amendment to section 2009Section 2009 is amended in the next to last sentence— 
(1)by striking , and (3) and inserting , (3); and 
(2)by striking the period and inserting , and (4) the Postal Service Financial Responsibility and Management Assistance Authority requests to be appropriated, out of the Postal Service Fund, under section 206 of the Postal Reform Act of 2012.. 
BPowers of the Authority 
211.Powers 
(a)Powers of members and agentsAny member or agent of the Authority may, if authorized by the Authority, take any action which the Authority is authorized by this section to take. 
(b)Obtaining official data from the Postal ServiceNotwithstanding any other provision of law, the Authority may secure copies of such records, documents, information, or data from any entity of the Postal Service necessary to enable the Authority to carry out its responsibilities under this title. At the request of the Authority, the Authority shall be granted direct access to such information systems, records, documents, information, or data as will enable the Authority to carry out its responsibilities under this title. The head of the relevant entity of the Postal Service shall provide the Authority with such information and assistance (including granting the Authority direct access to automated or other information systems) as the Authority requires under this subsection. 
(c)Gifts, bequests, and devisesThe Authority may accept, use, and dispose of gifts, bequests, or devises of services or property, both real and personal, for the purpose of aiding or facilitating the work of the Authority. Gifts, bequests, or devises of money and proceeds from sales of other property received as gifts, bequests, or devises shall be deposited in such account as the Authority may establish and shall be available for disbursement upon order of the Chair. 
(d)Administrative support servicesUpon the request of the Authority, the Administrator of General Services may provide to the Authority, on a reimbursable basis, the administrative support services necessary for the Authority to carry out its responsibilities under this title. 
(e)Authority To enter into contractsThe Executive Director may enter into such contracts as the Executive Director considers appropriate (subject to the approval of the Chair) to carry out the Authority’s responsibilities under this title. 
(f)Civil actions To enforce powersThe Authority may seek judicial enforcement of its authority to carry out its responsibilities under this title. 
(g)Penalties 
(1)Administrative disciplineAny officer or employee of the Postal Service who, by action or inaction, fails to comply with any directive or other order of the Authority under section 226(c) shall be subject to appropriate administrative discipline, including suspension from duty without pay or removal from office, by order of either the Postmaster General or the Authority. 
(2)Reporting requirementWhenever an officer or employee of the Postal Service takes or fails to take any action which is noncompliant with any directive or other order of the Authority under section 226(c), the Postmaster General shall immediately report to the Authority all pertinent facts, together with a statement of any actions taken by the Postmaster General or proposed by the Postmaster General to be taken under paragraph (1). 
(h)Sense of CongressIt is the sense of Congress that, in making determinations that affect prior collective bargaining agreements and prior agreements on workforce reduction, any rightsizing effort within the Postal Service that results in a decrease in the number of postal employees should ensure that such employees can receive their full pensions, are fully compensated, and that the collective bargaining agreements and prior agreements on workforce reduction that they entered into with Postal Service management are fully honored. 
212.Exemption from liability for claimsThe Authority and its members may not be liable for any obligation of or claim against the Postal Service resulting from actions taken to carry out this title. 
213.Treatment of actions arising under this title 
(a)Jurisdiction established in United States Court of Appeals for the District of Columbia CircuitA person (including the Postal Service) adversely affected or aggrieved by an order or decision of the Authority may, within 30 days after such order or decision becomes final, institute proceedings for review thereof by filing a petition in the United States Court of Appeals for the District of Columbia Circuit. The court shall review the order or decision in accordance with section 706 of title 5, United States Code, and chapter 158 and section 2112 of title 28, United States Code. Judicial review shall be limited to the question of whether the Authority acted in excess of its statutory authority, and determinations of the Authority with respect to the scope of its statutory authority shall be upheld if based on a permissible construction of the statutory authority. 
(b)Prompt appeal to the Supreme CourtNotwithstanding any other provision of law, review by the Supreme Court of the United States of a decision of the Court of Appeals which is issued pursuant to subsection (a) may be had only if the petition for such review is filed within 10 days after the entry of such decision. 
(c)Timing of reliefNo order of any court granting declaratory or injunctive relief against the Authority, including relief permitting or requiring the obligation, borrowing, or expenditure of funds, shall take effect during the pendency of the action before such court, during the time appeal may be taken, or (if appeal is taken) during the period before the court has entered its final order disposing of such action. 
(d)Expedited considerationIt shall be the duty of the United States Court of Appeals for the District of Columbia and the Supreme Court of the United States to advance on the docket and to expedite to the greatest possible extent the disposition of any matter brought under subsection (a). 
214.Delivery point modernization 
(a)DefinitionsFor purposes of this section— 
(1)the term delivery point means a mailbox or other receptacle to which mail is delivered;  
(2)the term primary mode of delivery means the typical method by which the Postal Service delivers letter mail to the delivery point of a postal patron; 
(3)the term door delivery means a primary mode of mail delivery whereby mail is placed into a slot or receptacle at or near the postal patron’s door or is hand delivered to a postal patron, but does not include curbside or centralized delivery; 
(4)the term centralized delivery means a primary mode of mail delivery whereby mail receptacles are grouped or clustered at a single location; and  
(5)the term curbside delivery means a primary mode of mail delivery whereby a mail receptacle is situated at the edge of a roadway or curb. 
(b)Reduction in total number of delivery pointsThe Authority shall, during the first control period commencing under this title, take such measures as may be necessary and appropriate so that— 
(1)in each fiscal year beginning at least 2 years after the commencement date of such first control period— 
(A)the total number of delivery points for which door delivery is the primary mode of mail delivery does not exceed 25 percent of the corresponding number for the fiscal year last ending before such commencement date; and 
(B)the total annual costs attributable to door delivery, centralized delivery, and curbside delivery combined will be at least $3,500,000,000 less than the corresponding total annual costs for the fiscal year last ending before such commencement date; and 
(2)in each fiscal year beginning at least 4 years after the commencement date of such first control period, the total number of delivery points for which door delivery is the primary mode of mail delivery does not exceed 10 percent of the corresponding number for the fiscal year last ending before such commencement date.In making any decision under this subsection involving the continuation or termination of door delivery with respect to any locality or addresses within a locality, the Authority shall consider rates of poverty, population density, historical value, whether such locality is in a registered historic district (as that term is defined in section 47(c)(3)(B) of the Internal Revenue Code of 1986), whether such address is another place on the National Register of Historic Places, and other appropriate factors. 
(c)Order of precedenceIn order to carry out subsection (b)— 
(1)in making conversions from door delivery to other primary modes of delivery— 
(A)conversion shall be to centralized delivery; except 
(B)if subparagraph (A) is impractical, conversion shall be to curbside delivery; and 
(2)in the case of delivery points established after the commencement date of the first control period under this title— 
(A)centralized delivery shall be the primary mode of delivery; except 
(B)if subparagraph (A) is impractical, curbside delivery shall be the primary mode of delivery.  
(d)Waiver for physical hardshipThe Postal Service shall establish and maintain a waiver program under which, upon application, door delivery may be continued or provided in any case in which— 
(1)centralized or curbside delivery would, but for this subsection, otherwise be the primary mode of delivery; and  
(2)door delivery is necessary in order to avoid causing significant physical hardship to a postal patron. 
(e)Centralized delivery placementIt is the sense of the Congress that the Postal Service should negotiate with State and local governments, businesses, local associations, and property owners to place centralized delivery units in locations that maximize delivery efficiency, ease of use for postal patrons, and respect for private property rights. 
(f)Voucher program 
(1)In generalThe Postal Service may, in accordance with such standards and procedures as the Postal Service shall by regulation prescribe, provide for a voucher program under which— 
(A)upon application, the Postal Service may defray all or any portion of the costs associated with conversion from door delivery under this section which would otherwise be borne by postal patrons; and 
(B)the Postal Service Competitive Products Fund is made available for that purpose. 
(2)Conforming amendmentSection 2011(a)(2) is amended— 
(A)in subparagraph (A), by striking and after the semicolon; 
(B)in subparagraph (B), by striking the period and inserting ; and; and 
(C)by adding at the end the following:  
 
(C)vouchers under the program described in section 214(f)(1) of the Postal Reform Act of 2012.. 
(g)Audits 
(1)In generalThe Inspector General of the United States Postal Service— 
(A)shall conduct an annual audit to determine whether the Postal Service is in compliance with the requirements of subsection (b); and  
(B)shall make such recommendations as the Inspector General considers appropriate to improve the administration of such subsection. 
(2)SubmissionThe audit and recommendations under paragraph (1) shall be submitted by the Inspector General to— 
(A)the Committee on Oversight and Government Reform of the House of Representatives; and 
(B)the Committee on Homeland Security and Governmental Affairs of the Senate. 
(3)InformationUpon request, the Postal Service shall furnish such information as the Inspector General may require in order to carry out this subsection. 
(h)Savings report 
(1)In generalIn the event that a reduction in door delivery points is required under this section, the Authority shall submit a report to Congress, not later than 1 year after the date on which such reductions commence, describing the cost savings realized to the date of such submission and the estimated additional cost savings anticipated as a result of such reductions occurring after such submission. The report shall include— 
(A)the measures taken to achieve the realized savings and the assumptions and methodologies used to compute the estimated cost savings; and 
(B)information with respect to what additional measures might be necessary to achieve the cost savings required under this section. 
(2)Reduction limitationNotwithstanding any other provision of this Act, if the Authority determines that the measures described pursuant to subparagraphs (A) and (B) of paragraph (1) are not feasible, not cost effective, or otherwise detrimental to the mail delivery policy of the Postal Service, the Authority shall submit a report to Congress stating any legislative changes recommended for door delivery modernization procedures under this section, including increasing flexibility of this section’s requirements or the postponement of further conversion. 
CEstablishment and Enforcement of Financial Plan and Budget for the Postal Service 
221.Development of financial plan and budget for the Postal Service 
(a)Development of financial plan and budgetFor each fiscal year for which the Postal Service is in a control period, the Postmaster General shall develop and submit to the Authority a financial plan and budget for the Postal Service in accordance with this section. 
(b)Contents of financial plan and budgetA financial plan and budget for the Postal Service for a fiscal year shall specify the budget for the Postal Service as required by section 2009 of title 39, United States Code, for the applicable fiscal year and the next 3 fiscal years, in accordance with the following requirements: 
(1)The financial plan and budget shall meet the requirements described in subsection (c) to promote the financial stability of the Postal Service. 
(2)The financial plan and budget shall— 
(A)include the Postal Service’s annual budget program (under section 2009 of title 39, United States Code) and the Postal Service’s plan commonly referred to as its Integrated Financial Plan; 
(B)describe lump-sum expenditures by all categories traditionally used by the Postal Service; 
(C)describe capital expenditures (together with a schedule of projected capital commitments and cash outlays of the Postal Service and proposed sources of funding); 
(D)contain estimates of overall debt (both outstanding and anticipated to be issued); and 
(E)contain cash flow and liquidity forecasts for the Postal Service at such intervals as the Authority may require. 
(3)The financial plan and budget shall include a statement describing methods of estimations and significant assumptions. 
(4)The financial plan and budget shall include any other provisions and shall meet such other criteria as the Authority considers appropriate to meet the purposes of this title, including provisions for— 
(A)changes in personnel policies and levels for each component of the Postal Service; and 
(B)management initiatives to promote productivity, improvement in the delivery of services, or cost savings. 
(c)Requirements To promote financial stability 
(1)In generalThe requirements to promote the financial stability of the Postal Service applicable to the financial plan and budget for a fiscal year are as follows: 
(A)In each fiscal year (following the first full fiscal year) in a control period, budgeted expenditures of the Postal Service for the fiscal year involved may not exceed budgeted revenues of the Postal Service for the fiscal year involved. 
(B)In each fiscal year in a control period, the Postal Service shall make continuous, substantial progress towards long-term fiscal solvency and shall have substantially greater net income than in the previous fiscal year. 
(C)The Postal Service shall provide for the orderly liquidation of any supplementary debt under section 222. 
(D)The financial plan and budget shall assure the continuing long-term financial stability of the Postal Service, as indicated by factors such as the efficient management of the Postal Service’s workforce and the effective provision of services by the Postal Service. 
(2)Application of sound budgetary practicesIn meeting the requirement described in paragraph (1) with respect to a financial plan and budget for a fiscal year, the Postal Service shall apply sound budgetary practices, including reducing costs and other expenditures, improving productivity, increasing revenues, or a combination of such practices. 
(3)Assumptions based on current lawIn meeting the requirements described in paragraph (1) with respect to a financial plan and budget for a fiscal year, the Postal Service shall base estimates of revenues and expenditures on Federal law as in effect at the time of the preparation of such financial plan and budget. 
222.Supplementary borrowing authority during a control period 
(a)In generalUpon the commencement of a control period, subject to the approval of the Authority, the Postal Service is authorized to borrow money and issue and sell such obligations as may be necessary to carry out the purposes of this title, to the same extent, in the same manner, and subject to the same terms and conditions as if the maximum amount allowable under the provisions of section 2005(a)(2) of title 39, United States Code, for the fiscal year involved were equal to the maximum amount which (but for this section) would otherwise be allowable under such provisions, increased by $10,000,000,000. The authorization to issue obligations under this section shall extend for a period of not more than 10 years beginning on the date of commencement of a control period, as described in section 202(b). At the end of such a 10-year period, the Postal Service shall dispose of real property of the Postal Service generating sufficient proceeds to repay any outstanding obligation incurred under this subsection in its entirety. 
(b)ExclusionThe last sentence of section 2005(a)(1) of title 39, United States Code, shall not apply with respect to any amounts borrowed or obligations issued or sold under authority of this section (which, but for subsection (a), would not otherwise have been allowable). 
(c)DepositAny amounts received under this section shall be deposited in the Postal Service Fund. 
(d)CollateralFor the purposes of funds acquired under subsection (a), the Postal Service shall provide an appropriate level of collateral in the form of pledged Postal Service property assets. For each fiscal year in which there remain funds made available to the Postal Service under subsection (a), the Postal Service shall dispose of real property equal to an amount that is at least 10 percent of the total funds obligated by the Postal Service under subsection (a), and the proceeds of such disposal shall be used to repay any outstanding obligation made by the Postal Service under subsection (a) in its entirety. 
223.Process for submission and approval of financial plan and budget 
(a)In generalFor each fiscal year for which the Postal Service is in a control period, the Postmaster General shall submit to the Authority— 
(1)by February 1 before the start of such fiscal year, a preliminary financial plan and budget under section 221 for such fiscal year; and 
(2)by August 1 before the start of such fiscal year, a final financial plan and budget under section 221 for such fiscal year. 
(b)Review by AuthorityUpon receipt of a financial plan and budget under subsection (a) (whether preliminary or final), the Authority shall promptly review such financial plan and budget. In conducting the review, the Authority may request any additional information it considers necessary and appropriate to carry out its duties under this subtitle. 
(c)Approval of Postmaster General’s financial plan and budget 
(1)In generalIf the Authority determines that the final financial plan and budget for the fiscal year submitted by the Postmaster General under subsection (a) meets the requirements of section 221— 
(A)the Authority shall approve the financial plan and budget and shall provide the Postmaster General, the President, and Congress with a notice certifying its approval; and 
(B)the Postmaster General shall promptly submit the annual budget program to the Office of Management and Budget pursuant to section 2009 of title 39, United States Code. 
(2)Deemed approval after 30 days 
(A)In generalIf the Authority has not provided the Postmaster General, the President, and Congress with a notice certifying approval under paragraph (1)(A) or a statement of disapproval under subsection (d) before the expiration of the 30-day period which begins on the date the Authority receives the financial plan and budget from the Postmaster General under subsection (a), the Authority shall be deemed to have approved the financial plan and budget and to have provided the Postmaster General, the President, and Congress with the notice certifying approval under paragraph (1)(A). 
(B)Explanation of failure to respondIf subparagraph (A) applies with respect to a financial plan and budget, the Authority shall provide the Postmaster General, the President and Congress with an explanation for its failure to provide the notice certifying approval or the statement of disapproval during the 30-day period described in such subparagraph. 
(d)Disapproval of Postmaster General’s budgetIf the Authority determines that the final financial plan and budget for the fiscal year submitted by the Postmaster General under subsection (a) does not meet the requirements applicable under section 221, the Authority shall disapprove the financial plan and budget, and shall provide the Postmaster General, the President, and Congress with a statement containing— 
(1)the reasons for such disapproval; 
(2)the amount of any shortfall in the budget or financial plan; and 
(3)any recommendations for revisions to the budget the Authority considers appropriate to ensure that the budget is consistent with the financial plan and budget. 
(e)Authority review of Postmaster General’s revised final financial plan and budget 
(1)Submission of Postmaster General’s revised final financial plan and budgetNot later than 15 days after receiving the statement from the Authority under subsection (d), the Postmaster General shall promptly adopt a revised final financial plan and budget for the fiscal year which addresses the reasons for the Authority’s disapproval cited in the statement, and shall submit such financial plan and budget to the Authority. 
(2)Approval of Postmaster General’s revised final financial plan and budgetIf, after reviewing the revised final financial plan and budget for a fiscal year submitted by the Postmaster General under paragraph (1) in accordance with the procedures described in this section, the Authority determines that the revised final financial plan and budget meets the requirements applicable under section 221— 
(A)the Authority shall approve the financial plan and budget and shall provide the Postmaster General, the President, and Congress with a notice certifying its approval; and 
(B)the Postmaster General shall promptly submit the annual budget program to the Office of Management and Budget pursuant to section 2009 of title 39, United States Code. 
(3)Disapproval of Postmaster General’s revised final financial plan and budget 
(A)In generalIf, after reviewing the revised final financial plan and budget for a fiscal year submitted by the Postmaster General under paragraph (1) in accordance with the procedures described in this subsection, the Authority determines that the revised final financial plan and budget does not meet the applicable requirements under section 221, the Authority shall— 
(i)disapprove the financial plan and budget; 
(ii)provide the Postmaster General, the President, and Congress with a statement containing the reasons for such disapproval and describing the amount of any shortfall in the financial plan and budget; and 
(iii)approve and recommend a financial plan and budget for the Postal Service which meets the applicable requirements under section 221, and submit such financial plan and budget to the Postmaster General, the President, and Congress. 
(B)Submission to OMBUpon receipt of the recommended financial plan and budget under subparagraph (A)(iii), the Postmaster General shall promptly submit the recommended annual budget program to the Office of Management and Budget pursuant to section 2009 of title 39, United States Code. 
(4)Deemed approval after 15 days 
(A)In generalIf the Authority has not provided the Postmaster General, the President, and Congress with a notice certifying approval under paragraph (2)(A) or a statement of disapproval under paragraph (3) before the expiration of the 15-day period which begins on the date the Authority receives the revised final financial plan and budget submitted by the Postmaster General under paragraph (1), the Authority shall be deemed to have approved the revised final financial plan and budget and to have provided the Postmaster General, the President, and Congress with the notice certifying approval described in paragraph (2)(A). 
(B)Explanation of failure to respondIf subparagraph (A) applies with respect to a financial plan and budget, the Authority shall provide the Postmaster General, the President and Congress with an explanation for its failure to provide the notice certifying approval or the statement of disapproval during the 15-day period described in such subparagraph. 
(f)Deadline for transmission of financial plan and budget by AuthorityNotwithstanding any other provision of this section, not later than September 30th before each fiscal year which is in a control period, the Authority shall— 
(1)provide Congress with a notice certifying its approval of the Postmaster General’s initial financial plan and budget for the fiscal year under subsection (c); 
(2)provide Congress with a notice certifying its approval of the Postmaster General’s revised final financial plan and budget for the fiscal year under subsection (e)(2); or 
(3)submit to Congress an approved and recommended financial plan and budget of the Authority for the Postal Service for the fiscal year under subsection (e)(3)(A)(iii). 
(g)Revisions to financial plan and budget 
(1)Permitting Postmaster General to submit revisionsThe Postmaster General may submit proposed revisions to the financial plan and budget for a control period to the Authority at any time during the year. 
(2)Process for review, approval, disapproval, and Postmaster General actionExcept as provided in paragraph (3), the procedures described in subsections (b), (c), (d), and (e) shall apply with respect to a proposed revision to a financial plan and budget in the same manner as such procedures apply with respect to the original financial plan and budget. 
(3)Exception for revisions not affecting spendingTo the extent that a proposed revision to a financial plan and budget adopted by the Postmaster General pursuant to this subsection does not increase the amount of spending with respect to any account of the Postal Service, the revision shall become effective upon the Authority’s approval of such revision. 
224.Responsibilities of the Authority 
(a)In generalThe Authority shall direct the exercise of the powers of the Postal Service, including— 
(1)determining its overall strategies (both long-term and short-term); 
(2)determining its organizational structure, particularly for senior management at the level of vice president and higher; 
(3)hiring, monitoring, compensating, and, when necessary, replacing senior management at the level of vice president and higher, as well as ensuring adequate succession planning for these positions; 
(4)approving major policies, particularly those that have an important effect on the Postal Service’s financial position and the provision of universal postal service; 
(5)approving corporate budgets, financial and capital plans, operational and service performance standards and targets, human resources strategies, collective bargaining strategies, negotiation parameters, and collective bargaining agreements, and the compensation structure for nonbargaining employees; 
(6)approving substantial capital projects and any substantial disposition of capital assets, such as surplus property; 
(7)approving changes in rates and classifications, new products and services, policy regarding other substantial matters before the Postal Regulatory Commission, and any appeals of its decisions or orders to the Federal courts; 
(8)approving the Postal Service Annual Report, Annual Comprehensive Statement, and strategic plans, performance plans, and performance program reports under chapter 28 of title 39, United States Code; 
(9)formulating and communicating organizational policy and positions on legislative and other public policy matters to Congress and the public; 
(10)ensuring organizational responsiveness to oversight by Congress, the Postal Regulatory Commission, the Treasury of the United States, and other audit entities; 
(11)ensuring adequate internal controls and selecting, monitoring, and compensating an independent public accounting firm to conduct an annual audit of the Postal Service; and 
(12)carrying out any responsibility, not otherwise listed in this subsection, that was the responsibility of the Board of Governors at any time during the 5-year period ending on the date of the enactment of this Act. 
(b)Review of Postal Service proposals 
(1)Submission of Postal Service proposals to the AuthorityDuring a control period, the Postmaster General shall submit to the Authority any proposal that has a substantial effect on any item listed in subsection (a). 
(2)Prompt review by AuthorityUpon receipt of a proposal from the Postmaster General under paragraph (1), the Authority shall promptly review the proposal to determine whether it is consistent with the applicable financial plan and budget approved under this title. 
(3)Actions by Authority 
(A)ApprovalIf the Authority determines that a proposal is consistent with the applicable financial plan and budget, the Authority shall notify the Postmaster General that it approves the proposal. 
(B)Finding of inconsistencyIf the Authority determines that a proposal is significantly inconsistent with the applicable financial plan and budget, the Authority shall— 
(i)notify the Postmaster General of its finding; 
(ii)provide the Postmaster General with an explanation of the reasons for its finding; and 
(iii)to the extent the Authority considers appropriate, provide the Postmaster General with recommendations for modifications to the proposal. 
(4)Deemed approvalIf the Authority does not notify the Postmaster General that it approves or disapproves a proposal submitted under this subsection during the 7-day period which begins on the date the Postmaster General submits the proposal to the Authority, the Authority shall be deemed to have approved the proposal in accordance with paragraph (3)(A). At the option of the Authority, the previous sentence shall be applied as if the reference in such sentence to 7-day period were a reference to 14-day period if, during the 7-day period referred to in the preceding sentence, the Authority so notifies the Postmaster General. 
(c)Effect of approved financial plan and budget on contracts and leases 
(1)Mandatory prior approval for certain contracts and leases 
(A)In generalIn the case of a contract or lease described in subparagraph (B) which is proposed to be entered into, renewed, modified, or extended by the Postal Service during a control period, the Postmaster General (or the appropriate officer or agent of the Postal Service) shall submit the proposed contract or lease to the Authority. The Authority shall review each contract or lease submitted under this subparagraph, and the Postmaster General (or the appropriate officer or agent of the Postal Service) may not enter into the contract or lease unless the Authority determines that the proposed contract or lease is consistent with the financial plan and budget for the fiscal year. 
(B)Contracts and leases describedA contract or lease described in this subparagraph is— 
(i)a labor contract entered into through collective bargaining; or 
(ii)such other type of contract or lease as the Authority may specify for purposes of this subparagraph. 
(2)Authority to review other contracts after execution 
(A)In generalIn addition to the prior approval of certain contracts and leases, the Postal Service shall submit to the Authority— 
(i)any Level-Two Post Career Executive Service employee contract that is in effect during a control period; and 
(ii)any collective bargaining agreement entered into by the Postal Service that is in effect during a control period.Any such contract or agreement shall be submitted to the Authority upon the commencement of a control period and at such other times as the Authority may require. 
(B)Review by authorityThe Authority shall review each contract submitted under subparagraph (A) to determine if the contract is consistent with the financial plan and budget for the fiscal year. If the Authority determines that the contract is not consistent with the financial plan and budget, the Authority shall take such actions as are within the Authority’s powers to revise the contract. 
225.Effect of finding noncompliance with financial plan and budget 
(a)Submission of reportsNot later than 30 days after the expiration of each quarter of each fiscal year beginning in a control period, the Postmaster General shall submit reports to the Authority describing the actual revenues obtained and expenditures made by the Postal Service during the quarter with its cash flows during the quarter, and comparing such actual revenues, expenditures, and cash flows with the most recent projections for these items. 
(b)Additional informationIf the Authority determines, based on reports submitted by the Postmaster General under subsection (a), independent audits, or such other information as the Authority may obtain, that the revenues or expenditures of the Postal Service during a control period are not consistent with the financial plan and budget for the year, the Authority shall require the Postmaster General to provide such additional information as the Authority determines to be necessary to explain the inconsistency. 
(c)Certification of variance 
(1)In generalAfter requiring the Postmaster General to provide additional information under subsection (b), the Authority shall certify to the Postmaster General, the President, the Secretary of the Treasury, and Congress that the Postal Service is at variance with the financial plan and budget unless— 
(A)the additional information provides an explanation for the inconsistency which the Authority finds reasonable and appropriate; or 
(B) 
(i)the Postal Service adopts or implements remedial action (including revising the financial plan and budget pursuant to section 223(g)) to correct the inconsistency which the Authority finds reasonable and appropriate, taking into account the terms of the financial plan and budget; and 
(ii)the Postmaster General agrees to submit the reports described in subsection (a) on a monthly basis for such period as the Authority may require. 
(2)Special rule for inconsistencies attributable to acts of Congress 
(A)Determination by authorityIf the Authority determines that the revenues or expenditures of the Postal Service during a control period are not consistent with the financial plan and budget for the year as approved by the Authority under section 223 as a result of the terms and conditions of any law enacted by Congress which affects the Postal Service, the Authority shall so notify the Postmaster General. 
(B)CertificationIn the case of an inconsistency described in subparagraph (A), the Authority shall certify to the Postmaster General, the President, the Secretary of the Treasury, and Congress that the Postal Service is at variance with the financial plan and budget unless the Postal Service adopts or implements remedial action (including revising the financial plan and budget pursuant to section 202(e)) to correct the inconsistency which the Authority finds reasonable and appropriate, taking into account the terms of the financial plan and budget. 
(d)Effect of certificationIf the Authority certifies to the Secretary of the Treasury that a variance exists, the Authority or the Secretary may withhold access by the Postal Service to additional supplementary debt authorized by this title. 
226.Recommendations regarding financial stability, etc 
(a)In generalThe Authority may at any time submit recommendations to the Postmaster General, the President, and Congress on actions the Postal Service or any other entity of the Federal Government should take to ensure compliance by the Postal Service with a financial plan and budget or to otherwise promote the financial stability, management responsibility, and service delivery efficiency of the Postal Service, including recommendations relating to— 
(1)the management of the Postal Service’s financial affairs, including cash forecasting, information technology, placing controls on expenditures for personnel, reducing benefit costs, reforming procurement practices, and placing other controls on expenditures; 
(2)the relationship between the Postal Service and other entities of the Federal Government; 
(3)the structural relationship of subdivisions within the Postal Service; 
(4)the modification of existing revenue structures, or the establishment of additional revenue structures; 
(5)the establishment of alternatives for meeting obligations to pay for the pensions and retirement benefits of current and future Postal Service retirees; 
(6)modifications of services which are the responsibility of and are delivered by the Postal Service; 
(7)modifications of the types of services which are delivered by entities other than the Postal Service under alternative service delivery mechanisms; 
(8)the effects of Federal Government laws and court orders on the operations of the Postal Service; 
(9)the increased use of a personnel system for employees of the Postal Service which is based upon employee performance standards; and 
(10)the improvement of personnel training and proficiency, the adjustment of staffing levels, and the improvement of training and performance of management and supervisory personnel. 
(b)Response to recommendations for actions within authority of Postal Service 
(1)In generalIn the case of any recommendations submitted under subsection (a) during a control period which are within the authority of the Postal Service to adopt, not later than 90 days after receiving the recommendations, the Postmaster General shall submit a statement to the Authority, the President, and Congress which provides notice as to whether the Postal Service will adopt the recommendations. 
(2)Implementation plan required for adopted recommendationsIf the Postmaster General notifies the Authority and Congress under paragraph (1) that the Postal Service will adopt any of the recommendations submitted under subsection (a), the Postmaster General shall include in the statement a written plan to implement the recommendation which includes— 
(A)specific performance measures to determine the extent to which the Postal Service has adopted the recommendation; and 
(B)a schedule for auditing the Postal Service’s compliance with the plan. 
(3)Explanations required for recommendations not adoptedIf the Postmaster General notifies the Authority, the President, and Congress under paragraph (1) that the Postal Service will not adopt any recommendation submitted under subsection (a) which the Postal Service has authority to adopt, the Postmaster General shall include in the statement explanations for the rejection of the recommendations. 
(c)Implementation of rejected recommendations by Authority 
(1)In generalIf the Postmaster General notifies the Authority, the President, and Congress under subsection (b)(1) that the Postal Service will not adopt any recommendation submitted under subsection (a) which the Postal Service has authority to adopt, the Authority may by a majority vote of its members take such action concerning the recommendation as it deems appropriate, after consulting with the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate. 
(2)Effective dateThis subsection shall apply with respect to recommendations of the Authority made after the expiration of the 6-month period which begins on the date of the commencement of a control period. 
227.Special rules for fiscal year in which control period commences 
(a)Adoption of transition budgetNotwithstanding any provision of section 223 to the contrary, in the case of a fiscal year in which a control period commences, the following rules shall apply: 
(1)Not later than 45 days after the appointment of its members, the Authority shall review the proposed Integrated Financial Plan for the Postal Service for such fiscal year and shall submit any recommendations for modifications to such plan to promote the financial stability of the Postal Service to the Postmaster General, the President, and Congress. 
(2)Not later than 15 days after receiving the recommendations of the Authority submitted under paragraph (1), the Postmaster General shall promptly adopt a revised budget for the fiscal year (in this section referred to as the transition budget), and shall submit the transition budget to the Authority, the President, and Congress. 
(3)Not later than 15 days after receiving the transition budget from the Postmaster General under paragraph (2), the Authority shall submit a report to the Postmaster General, the President, and Congress analyzing the budget (taking into account any items or provisions disapproved by the Postmaster General) and shall include in the report such recommendations for revisions to the transition budget as the Authority considers appropriate to promote the financial stability of the Postal Service during the fiscal year. 
(b)Financial plan and budget 
(1)Deadline for submissionFor purposes of section 223, the Postmaster General shall submit the financial plan and budget for the applicable fiscal year as soon as practicable after the commencement of a control period (in accordance with guidelines established by the Authority). 
(2)Adoption by Postmaster GeneralIn accordance with the procedures applicable under section 223 (including procedures providing for review by the Authority) the Postmaster General shall adopt the financial plan and budget for the applicable fiscal year (including the transition budget incorporated in the financial plan and budget).  
(3)Transition budget as temporary financial plan and budgetUntil the approval of the financial plan and budget for the applicable fiscal year by the Authority under this subsection, the transition budget established under subsection (a) shall serve as the financial plan and budget adopted under this subtitle for purposes of this Act (and any provision of law amended by this Act) for the applicable fiscal year. 
228.Assistance in achieving financial stability, etcIn addition to any other actions described in this title, the Authority may undertake cooperative efforts to assist the Postal Service in achieving financial stability and management efficiency, including— 
(1)assisting the Postal Service in avoiding defaults, eliminating and liquidating deficits, maintaining sound budgetary practices, and avoiding interruptions in the delivery of services; 
(2)assisting the Postal Service in improving the delivery of services, the training and effectiveness of personnel of the Postal Service, and the efficiency of management and supervision; and 
(3)making recommendations to the President for transmission to Congress on changes to this Act or other Federal laws, or other actions of the Federal Government, which would assist the Postal Service in complying with an approved financial plan and budget under subtitle B. 
229.Obtaining reportsThe Authority may require the Postmaster General, the Chief Financial Officer of the Postal Service, and the Inspector General of the Postal Service, to prepare and submit such reports as the Authority considers appropriate to assist it in carrying out its responsibilities under this title, including submitting copies of any reports regarding revenues, expenditures, budgets, costs, plans, operations, estimates, and other financial or budgetary matters of the Postal Service. 
230.Reports and comments 
(a)Annual reports to CongressNot later than 30 days after the last day of each fiscal year which is a control year, the Authority shall submit a report to Congress describing— 
(1)the progress made by the Postal Service in meeting the objectives of this title during the fiscal year; 
(2)the assistance provided by the Authority to the Postal Service in meeting the purposes of this title for the fiscal year; and 
(3)any other activities of the Authority during the fiscal year. 
(b)Review and analysis of performance and financial accountability reportsThe Authority shall review each yearly report prepared and submitted by the Postmaster General to the Postal Regulatory Commission and Congress and shall submit a report to Congress analyzing the completeness and accuracy of such reports. 
(c)Comments regarding activities of Postal ServiceAt any time during a control period, the Authority may submit a report to Congress describing any action taken by the Postal Service (or any failure to act by the Postal Service) which the Authority determines will adversely affect the Postal Service’s ability to comply with an approved financial plan and budget under subtitle B or will otherwise have a significant adverse impact on the best interests of the Postal Service. 
(d)Reports on effect of Federal laws on the Postal ServiceAt any time during any year, the Authority may submit a report to the Postmaster General, the President, and Congress on the effect of laws enacted by Congress on the financial plan and budget for the year and on the financial stability and management efficiency of the Postal Service in general. 
(e)Making reports publicly availableThe Authority shall make any report submitted under this section available to the public, except to the extent that the Authority determines that the report contains confidential material. 
IIIPostal Service Workforce 
AGeneral Provisions 
301.Modifications relating to determination of pay comparability 
(a)Postal policyThe first sentence of section 101(c) is amended— 
(1)by inserting total before rates and types of compensation; and 
(2)by inserting entire before private sector. 
(b)Employment policyThe second sentence of section 1003(a) is amended— 
(1)by inserting total before compensation and benefits each place it appears; and 
(2)by inserting entire before private sector. 
(c)ConsiderationsFor purposes of the amendments made by this section, any determination of total rates and types of compensation or total compensation and benefits shall, at a minimum, take into account pay, health benefits, retirement benefits, life insurance benefits, leave, holidays, and continuity and stability of employment. 
302.Limitation on postal contributions under FEGLI and FEHBPSection 1003 is amended by adding at the end the following: 
 
(e) 
(1)At least 1 month before the start of each fiscal year as described in paragraph (2), the Postmaster General shall transmit to the Postal Regulatory Commission certification (together with such supporting documentation as the Postal Regulatory Commission may require) that contributions of the Postal Service for such fiscal year will not exceed— 
(A)in the case of life insurance under chapter 87 of title 5, the Government contributions determined under section 8708 of such title; and 
(B)in the case of health insurance under chapter 89 of title 5, the Government contributions determined under 8906 of such title. 
(2)This subsection applies with respect to— 
(A)except as provided in subparagraph (B), each fiscal year beginning after September 30, 2013; and 
(B)in the case of officers and employees of the Postal Service covered by a collective bargaining agreement which is in effect on the date of the enactment of this subsection— 
(i)each fiscal year beginning after the expiration date of such agreement, including 
(ii)for the fiscal year in which such expiration date occurs, any portion of such fiscal year remaining after such expiration date. 
(3) 
(A)If, after reasonable notice and opportunity for hearing is afforded to the Postal Service, the Postal Regulatory Commission finds that the contributions of the Postal Service for a fiscal year will exceed or are exceeding the limitation specified in subparagraph (A) or (B) of paragraph (1), the Commission shall order that the Postal Service take such action as the Commission considers necessary to achieve full and immediate compliance with the applicable limitation or limitations. 
(B)Sections 3663 and 3664 shall apply with respect to any order issued by the Postal Regulatory Commission under subparagraph (A). 
(C)Nothing in this paragraph shall be considered to permit the issuance of an order requiring reduction of contributions below the level specified by the provision of law cited in subparagraph (A) or (B) of paragraph (1), as applicable..  
303.Repeal of provision relating to overall value of fringe benefitsThe last sentence of section 1005(f) is repealed. 
304.Applicability of reduction-in-force proceduresSection 1206 is amended by adding at the end the following: 
 
(d)Collective-bargaining agreements between the Postal Service and bargaining representatives recognized under section 1203, ratified after the date of enactment of this subsection, shall contain no provision restricting the applicability of reduction-in-force procedures under title 5 with respect to members of the applicable bargaining unit. 
(e)Any collective-bargaining agreement between the Postal Service and the bargaining representatives recognized under section 1203 ratified before the date of enactment of this Act that contain any provision violating subsection (d) shall be renegotiated with a new collective-bargaining agreement to be ratified or imposed through an arbitration decision under section 1207 within 9 months after such date of enactment. 
(f) 
(1)If a collective-bargaining agreement between the Postal Service and bargaining representatives recognized under section 1203, ratified after the date of enactment of this subsection, includes reduction-in-force procedures which can be applied in lieu of reduction-in-force procedures under title 5, the Postal Service may, in its discretion, apply with respect to members of the applicable bargaining unit— 
(A)the alternative procedures (or, if 2 or more are agreed to, 1 of the alternative procedures); or 
(B)the reduction-in-force procedures under title 5. 
(2)In no event may, if procedures for the resolution of a dispute or impasse arising in the negotiation of a collective-bargaining agreement (whether through binding arbitration or otherwise) are invoked under this chapter, the award or other resolution reached under such procedures provide for the elimination of, or the substitution of any alternative procedures in lieu of, reduction-in-force procedures under title 5.. 
305.Modifications relating to collective bargainingSection 1207 is amended by striking subsections (c) and (d) and inserting the following: 
 
(c) 
(1)If no agreement is reached within 30 days after the appointment of a mediator under subsection (b), or if the parties decide upon arbitration before the expiration of the 30-day period, an arbitration board shall be established consisting of 1 member selected by the Postal Service (from the list under paragraph (2)), 1 member selected by the bargaining representative of the employees (from the list under paragraph (2)), and the mediator appointed under subsection (b). 
(2)Upon receiving a request from either of the parties referred to in paragraph (1), the Director of the Federal Mediation and Conciliation Service shall provide a list of not less than 9 individuals who are well qualified to serve as neutral arbitrators. Each person listed shall be an arbitrator of nationwide reputation and professional nature, a member of the National Academy of Arbitrators, and an individual whom the Director has determined to be willing and available to serve. If, within 7 days after the list is provided, either of the parties has not selected an individual from the list, the Director shall make the selection within 3 days. 
(3)The arbitration board shall give the parties a full and fair hearing, including an opportunity to present evidence in support of their claims, and an opportunity to present their case in person, by counsel, or by other representative as they may elect. The hearing shall be concluded no more than 40 days after the arbitration board is established. 
(4)No more than 7 days after the hearing is concluded, each party shall submit to the arbitration board 2 offer packages, each of which packages shall specify the terms of a proposed final agreement. 
(5)If no agreement is reached within 7 days after the last day date for the submission of an offer package under paragraph (4), each party shall submit to the arbitration board a single final offer package specifying the terms of a proposed final agreement. 
(6)No later than 3 days after the submission of the final offer packages under paragraph (5), the arbitration board shall select 1 of those packages as its tentative award, subject to paragraph (7). 
(7) 
(A)The arbitration board may not select a final offer package under paragraph (6) unless it satisfies each of the following: 
(i)The offer complies with the requirements of sections 101(c) and 1003(a). 
(ii)The offer takes into account the current financial condition of the Postal Service. 
(iii)The offer takes into account the long-term financial condition of the Postal Service. 
(B) 
(i)If the board unanimously determines, based on clear and convincing evidence presented during the hearing under paragraph (3), that neither final offer package satisfies the conditions set forth in subparagraph (A), the board shall by majority vote— 
(I)select the package that best meets such conditions; and 
(II)modify the package so selected to the minimum extent necessary to satisfy such conditions. 
(ii)If modification (as described in subparagraph (B)(i)(II)) is necessary, the board shall have an additional 7 days to render its tentative award under this subparagraph. 
(8)The parties may negotiate a substitute award to replace the tentative award selected under paragraph (6) or rendered under paragraph (7) (as the case may be). If no agreement on a substitute award is reached within 10 days after the date on which the tentative award is so selected or rendered, the tentative award shall become final. 
(9)The arbitration board shall review any substitute award negotiated under paragraph (8) to determine if it satisfies the conditions set forth in paragraph (7)(A). If the arbitration board, by a unanimous vote taken within 3 days after the date on which the agreement on the substitute award is reached under paragraph (8), determines that the substitute award does not satisfy such conditions, the tentative award shall become final. In the absence of a vote, as described in the preceding sentence, the substitute agreement shall become final. 
(10)If, under paragraph (5), neither party submits a final offer package by the last day allowable under such paragraph, the arbitration board shall develop and issue a final award no later than 20 days after such last day. 
(11)A final award or agreement under this subsection shall be conclusive and binding upon the parties. 
(12)Costs of the arbitration board and mediation shall be shared equally by the Postal Service and the bargaining representative. 
(d)In the case of a bargaining unit whose recognized collective-bargaining representative does not have an agreement with the Postal Service, if the parties fail to reach agreement within 90 days after the commencement of collective bargaining, a mediator shall be appointed in accordance with the provisions of subsection (b), unless the parties have previously agreed to another procedure for a binding resolution of their differences. If the parties fail to reach agreement within 180 days after the commencement of collective bargaining, an arbitration board shall be established to provide conclusive and binding arbitration in accordance with the provisions of subsection (c).. 
306.One-time transfer of net surplus postal retirement contributions 
(a)Transfer requirementNot later than 2 weeks after the date of enactment of this Act, there shall be appropriated to the Postal Service Fund, from the Postal Service Federal Employee Retirement System account within the Civil Service Retirement and Disability Fund, an amount equal to the absolute value of the amount computed as of September 30, 2010, under section 8423(b)(1)(B) of title 5, United States Code, less the sum of— 
(1)the Postal supplemental liability, calculated as of September 30, 2010, under section 8348(h) of title 5, United States Code; and 
(2)any contribution required by section 8423 of such title that the Postal Service has not made during fiscal years 2011 or 2012, as determined by the Office of Personnel Management no later than one week after the date of enactment of this Act 
(b)Limitations on useThe amount transferred to the Postal Service Fund under this section— 
(1)may be used for such purposes as the Postal Service considers appropriate; except that 
(2)if any amounts so transferred remain in the Postal Service Fund after September 30, 2015, such amounts shall be used— 
(A)first, to satisfy any supplemental liability computed under section 8423(b)(1)(B) of title 5, United States Code; 
(B)second, to satisfy any supplemental liability computed under section 8348(h) of title 5, United States Code; and 
(C)third, to satisfy any obligations of the Postal Service under section 2005 of title 39, United States Code. 
(c)DefinitionsFor purposes of this section— 
(1)the term Civil Service Retirement and Disability Fund refers to the fund under section 8348 of title 5, United States Code; and 
(2)the term Postal Service Fund refers to the fund under section 2003 of title 39, United States Code. 
(d)Sense of CongressIt is the sense of Congress that the Postal Service should use any funds under subsection (b)(1) for separation incentives for Postal employees. 
BPostal Service Workers’ Compensation Reform 
311.Postal Service workers’ compensation reform 
(a)In generalEffective 12 months after the triggering date of this section (as defined in subsection (e)(2)), section 1005 is amended by striking subsection (c) and inserting the following:  
 
(c) 
(1)For purposes of this subsection— 
(A)the term postal employee means an officer or employee of the Postal Service or the former Post Office Department;  
(B)the term retirement age has the meaning given such term under section 216(l)(1) of the Social Security Act; and 
(C)the term appropriate committees of Congress means— 
(i)the Committee on Oversight and Government Reform of the House of Representatives; and 
(ii)the Committee on Homeland Security and Governmental Affairs of the Senate. 
(2)The Postal Service shall design and administer a program for the payment of benefits for the disability or death of an individual resulting from personal injury sustained while in the performance of such individual’s duties as a postal employee. 
(3)The program under this subsection— 
(A)shall be designed by the Postal Service in consultation with appropriate employee representatives;  
(B)shall not provide for any amount payable to a disabled postal employee to be augmented on the basis of number of dependents; and 
(C)shall include provisions for automatic transition, upon attainment of retirement age, to benefits involving, coordinated with, or otherwise determined by reference to retirement benefits.. 
(b)RecommendationsNot later than 6 months after the triggering date— 
(1)the Office of Personnel Management shall submit to the appropriate committees of Congress recommendations for any legislation or administrative actions which the Office considers necessary to carry out the purposes of this section with respect to any matter within the jurisdiction of the Office, including any amendments which may be necessary with respect to chapter 87 or 89 of title 5, United States Code; and 
(2)the Postal Service shall submit to the appropriate committees of Congress recommendations for any legislation which the Postal Service considers necessary to carry out the purposes of this section with respect to any matter within the jurisdiction of the Postal Service. 
(c)Notification requirementsNot later than 9 months after the triggering date, the Postal Service shall submit to the appropriate committees of Congress and shall cause to be published in the Federal Register a description of the program proposed by the Postal Service for implementation under section 1005(c) of title 39, United States Code, as amended by subsection (a). Included in the notification provided under the preceding sentence shall be— 
(1)a detailed statement of the benefits to be offered and the persons eligible to receive those benefits; 
(2)provisions to ensure an orderly transition to the system proposed to be implemented; and 
(3)such other information as the Postal Service considers appropriate. 
(d)Commencement dateThe program under section 1005(c) of title 39, United States Code, as amended by this section— 
(1)shall begin to operate on such date as the Postmaster General shall determine, except that such date shall be a date occurring— 
(A)not earlier than 12 months after the triggering date; and 
(B)not later than 24 months after the triggering date; and 
(2)shall apply with respect to amounts payable for periods beginning on or after the date on which the program begins to operate, irrespective of date of the disability or death to which such amounts relate. 
(e)Condition precedent 
(1)In generalThe preceding provisions of this section shall not become effective until the date on which a Postal Service Financial Responsibility and Management Assistance Authority (established under section 202)— 
(A)makes a written determination that conditions warrant their implementation; and 
(B)submits such written determination to the Postal Service, the Office of Personnel Management, and the appropriate committees of Congress (within the meaning of the amendment made by subsection (a)). 
(2)Triggering dateFor purposes of this section, the term triggering date of this section or triggering date means the date described in paragraph (1). 
IVPostal Service Revenue 
401.Adequacy, efficiency, and fairness of postal rates 
(a)In generalSection 3622(d) is amended— 
(1)in paragraph (1)— 
(A)by redesignating subparagraphs (B) through (E) as subparagraph (D) through (G), respectively; and 
(B)by inserting after subparagraph (A) the following: 
 
(B)subject to the limitation under subparagraph (A), establish postal rates to fulfill the requirement that each market-dominant class, product, and type of mail service (except for an experimental product or service) bear the direct and indirect postal costs attributable to such class, product, or type through reliably identified causal relationships plus that portion of all other costs of the Postal Service reasonably assignable to such class, product, or type; 
(C)establish postal rates for each group of functionally equivalent agreements between the Postal Service and users of the mail that— 
(i)cover attributable cost; and 
(ii)improve the net financial position of the Postal Service;for purposes of this subparagraph, a group of functionally equivalent agreements shall consist of all service agreements that are functionally equivalent to each other within the same market-dominant product, but shall not include agreements within an experimental product; ; and 
(2)by adding at the end the following: 
 
(4)PRC study 
(A)In generalWithin 90 days after the end of the first fiscal year beginning after the date of enactment of the Postal Reform Act of 2012, the Postal Regulatory Commission shall complete a study to determine the quantitative impact of the Postal Service’s excess capacity on the direct and indirect postal costs attributable to any class that bears less than 100 percent of its costs attributable (as described in paragraph (1)(B)), according to the most recent annual determination of the Postal Regulatory Commission under section 3653. 
(B)RequirementsThe study required under subparagraph (A) shall— 
(i)be conducted pursuant to regulations that the Postal Regulatory Commission shall prescribe within 90 days after the date of enactment of the Postal Reform Act of 2012, taking into account existing regulations for proceedings to improve the quality, accuracy, or completeness of ratemaking information under section 3652(e)(2) in effect on such date; and 
(ii)for any year in which any class of mail bears less than 100 percent of its costs attributable (as described in paragraph (1)(B)), be updated annually by the Postal Service and included in its annual report to the Commission under section 3652, using such methodologies as the Commission shall by regulation prescribe. 
(5)Additional ratesStarting not earlier than 12 months and not later than 18 months after the date on which the first study described in paragraph (4) is completed, and at least once in each subsequent 12-month period, the Postal Service shall establish postal rates for each loss-making class of mail to eliminate such losses (other than those caused by the Postal Service’s excess capacity) by exhausting all unused rate authority as well as maximizing incentives to reduce costs and increase efficiency, subject to the following: 
(A)The term loss-making, as used in this paragraph with respect to a class of mail, means a class of mail that bears less than 100 percent of its costs attributable (as described in paragraph (1)(B)), according to the most recent annual determination of the Postal Regulatory Commission under section 3653, adjusted to account for the quantitative effect of excess capacity on the costs attributable of the class (as described in paragraph (1)(C)). 
(B)Unused rate authority shall be annually increased by 2 percent for each class of mail that bears less than 90 percent of its costs attributable (as described in paragraph (1)(B)), according to the most recent annual determination of the Postal Regulatory Commission under section 3653, adjusted to account for the quantitative effect of excess capacity on the costs attributable of the class (as described in paragraph (1)(C)), with such increase in unused rate authority to take effect 30 days after the date that the Commission issues such determination.. 
(b)Conforming amendmentSubparagraph (A) of section 3622(c)(10) is amended to read as follows: 
 
(A)improve the net financial position of the Postal Service through reducing Postal Service costs or increasing the overall contribution to the institutional costs of the Postal Service; and. 
(c)ExceptionSection 3622(d) is amended by adding after paragraph (5) (as added by subsection (a)(2)) the following: 
 
(6)ExceptionThe requirements of paragraph (1)(B) shall not apply to a market-dominant product for which a substantial portion of the product’s mail volume consists of inbound international mail with terminal dues rates determined by the Universal Postal Union (and not by bilateral agreements or other arrangements).. 
402.Repeal of rate preferences for qualified political committeesSubsection (e) of section 3626 is repealed. 
403.Rate preferences for nonprofit advertising 
(a)Provisions relating to former section 4358(f)Section 3626(a)(5) is amended by adding at the end the following: Notwithstanding any other provision of this paragraph, the percentage specified in the preceding sentence shall be increased by an additional 2 percentage points as of the first day of each calendar year beginning at least 3 years after the date of the enactment of the Postal Reform Act of 2012, until such percentage reaches 80 percent.. 
(b)Provisions relating to former section 4452 (b) and (c)Section 3626(a)(6) is amended by inserting after subparagraph (C) the following (as a flush left sentence): 
 
Notwithstanding any other provision of this paragraph, the percentage specified in subparagraph (A) shall be increased by an additional 2 percentage points as of the first day of each calendar year beginning at least 3 years after the date of the enactment of the Postal Reform Act of 2012, until such percentage reaches 80 percent.. 
404.Streamlined review of qualifying service agreements for competitive productsSection 3633 is amended by adding at the end the following: 
 
(c)Streamlined reviewWithin 90 days after the date of the enactment of this subsection, after notice and opportunity for public comment, the Postal Regulatory Commission shall promulgate (and may from time to time thereafter revise) regulations for streamlined after-the-fact review of new agreements between the Postal Service and users of the mail that provide rates not of general applicability for competitive products, and are functionally equivalent to existing agreements that have collectively covered attributable costs and collectively improved the net financial position of the Postal Service. Streamlined review will be concluded within 5 working days after the agreement is filed with the Commission and shall be limited to approval or disapproval of the agreement as a whole based on the Commission’s determination of its functional equivalence. Agreements not approved may be resubmitted without prejudice under section 3632(b)(3).. 
405.Submission of service agreements for streamlined reviewSection 3632(b) is amended— 
(1)by redesignating paragraph (4) as paragraph (5); and 
(2)by inserting after paragraph (3) the following: 
 
(4)Rates for streamlined reviewIn the case of rates not of general applicability for competitive products that the Postmaster General considers eligible for streamlined review under section 3633(c), the Postmaster General shall cause each agreement to be filed with the Postal Regulatory Commission by such date, on or before the effective date of any new rate, as the Postmaster General considered appropriate.. 
406.Transparency and accountability for service agreementsSection 3653 is amended— 
(1)by redesignating subsections (c) through (e) as subsections (d) through (f), respectively; and 
(2)by inserting after subsection (b) the following: 
 
(c)Each annual written determination of the Commission under section 3653 shall include the following written determinations: 
(1)Whether each product covered its costs, and if it did not, the determination shall state that such product is in noncompliance under section 3653(c). 
(2)For each group of functionally equivalent agreements between the Postal Service and users of the mail, whether it fulfilled requirements to— 
(A)cover attributable costs; and 
(B)improve the net financial position of the Postal Service. 
(3)Any group of functionally equivalent agreements (as referred to in subparagraph (B)) not meeting subparagraphs (A) and (B) of paragraph (2) shall be determined to be in noncompliance under this subsection.  
(4)For purposes of this subsection, a group of functionally equivalent agreements (as referred to in paragraph (2)) shall consist of all service agreements that are functionally equivalent to each other within the same market-dominant or competitive product, but shall not include agreements within an experimental product.. 
407.Nonpostal services 
(a)Nonpostal services 
(1)In generalPart IV is amended by adding after chapter 36 the following: 
 
37Nonpostal Services 
 
Sec. 
3701. Purpose. 
3702. Definitions. 
3703. Postal Service advertising program. 
3704. Postal Service program for State governments. 
3705. Postal Service program for other government agencies. 
3706. Transparency and accountability for nonpostal services. 
3701.PurposeThis chapter is intended to enable the Postal Service to increase its net revenues through specific nonpostal products and services that are expressly authorized by this chapter. Postal Service revenues and expenses under this chapter shall be funded through the Postal Service Fund. 
3702.DefinitionsAs used in this chapter— 
(1)the term nonpostal services is limited to services offered by the Postal Service that are expressly authorized by this chapter and are not postal products or services; 
(2)the term Postal Service advertising program means a program, managed by the Postal Service, by which the Postal Service receives revenues from entities which advertise at Postal Service facilities and on Postal Service vehicles; 
(3)the term Postal Service program for State governments means a program, managed by the Postal Service, by which the Postal Service receives revenue from State governments (including their agencies) for providing services on their behalf at Postal Service facilities; 
(4)the term attributable costs has the same meaning as is given such term in section 3631; and 
(5)the term year means a fiscal year. 
3703.Postal Service advertising programNotwithstanding any other provision of this title, the Postal Service may establish and manage a program that allows entities to advertise at Postal Service facilities and on Postal Service vehicles. Such a program shall be subject to the following requirements: 
(1)The Postal Service shall at all times ensure advertising it permits is consistent with the integrity of the Postal Service. 
(2)Any advertising program is required to cover a minimum of 200 percent of its attributable costs in each year. 
(3)All advertising expenditures and revenues are subject to annual compliance determination (including remedies for noncompliance) applicable to nonpostal products. 
(4)Total advertising expenditures and revenues must be disclosed in Postal Service annual reports. 
3704.Postal Service program for State governments 
(a)In generalNotwithstanding any other provision of this title, the Postal Service may establish a program to provide services for agencies of State governments within the United States, but only if such services— 
(1)shall provide enhanced value to the public, such as by lowering the cost or raising the quality of such services or by making such services more accessible; 
(2)do not interfere with or detract from the value of postal services, including— 
(A)the cost and efficiency of postal services; and 
(B)access to postal retail service, such as customer waiting time and access to parking; and 
(3)provide a reasonable contribution to the institutional costs of the Postal Service, defined as reimbursement for each service and to each agency covering at least 150 percent of the attributable costs of such service in each year. 
(b)Public noticeAt least 90 days before offering any services under this section, the Postal Service shall make each agreement with State agencies readily available to the public on its website, including a business plan that describes the specific services to be provided, the enhanced value to the public, terms of reimbursement, the estimated annual reimbursement to the Postal Service, and the estimated percentage of attributable Postal Service costs that will be covered by reimbursement (with documentation to support these estimates). The Postal Service shall solicit public comment for at least 30 days, with comments posted on its website, followed by its written response posted on its website at least 30 days before offering such services. 
(c)Approval requiredThe Governors of the Postal Service shall approve the provision of services under this section by a recorded vote, with at least 2/3 of its membership voting for approval, with the vote publicly disclosed on the Postal Service website. 
(d)Classification of servicesAll services for a given agency provided under this section shall be classified as a separate activity subject to the requirements of annual reporting under section 3706. Such reporting shall also include information on the quality of service and related information to demonstrate that it satisfied the requirements of subsection (a). Information provided under this section shall be according to requirements that the Postal Regulatory Commission shall by regulation prescribe. 
(e)DefinitionsFor the purpose of this section— 
(1)the term State includes the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any other territory or possession of the United States; and 
(2)the term United States, when used in a geographical sense, means the States. 
3705.Postal Service program for other government agencies 
(a)In generalThe Postal Service may establish a program to provide property and services for other government agencies within the meaning of section 411, but only if such program provides a reasonable contribution to the institutional costs of the Postal Service, defined as reimbursement by each agency that covers at least 100 percent of the attributable costs of all property and service provided by the Postal Service in a each year to such agency. 
(b)Classification of servicesFor each agency, all property and services provided by the Postal Service under this section shall be classified as a separate activity subject to the requirements of annual reporting under section 3706. Information provided under this section shall be according to requirements that the Postal Regulatory Commission shall by regulation prescribe. 
3706.Transparency and accountability for nonpostal services 
(a)Annual reports to the Commission 
(1)In generalThe Postal Service shall, no later than 90 days after the end of each year, prepare and submit to the Postal Regulatory Commission a report (together with such nonpublic annex to the report as the Commission may require under subsection (b)) which shall analyze costs, revenues, rates, and quality of service for this chapter, using such methodologies as the Commission shall by regulation prescribe, and in sufficient detail to demonstrate compliance with all applicable requirements of this chapter. 
(2)AuditsThe Inspector General shall regularly audit the data collection systems and procedures utilized in collecting information and preparing such report. The results of any such audit shall be submitted to the Postal Service and the Postal Regulatory Commission. 
(b)Supporting matterThe Postal Regulatory Commission shall have access, in accordance with such regulations as the Commission shall prescribe, to the working papers and any other supporting matter of the Postal Service and the Inspector General in connection with any information submitted under this section. 
(c)Content and form of reports 
(1)In generalThe Postal Regulatory Commission shall, by regulation, prescribe the content and form of the public reports (and any nonpublic annex and supporting matter relating to the report) to be provided by the Postal Service under this section. Such reports shall be included with the annual compliance determination reported under section 3653. In carrying out this subsection, the Commission shall give due consideration to— 
(A)providing the public with timely, adequate information to assess compliance; 
(B)avoiding unnecessary or unwarranted administrative effort and expense on the part of the Postal Service; and 
(C)protecting the confidentiality of information that is commercially sensitive or is exempt from public disclosure under section 552(b) of title 5. 
(2)Revised requirementsThe Commission may, on its own motion or on request of any interested party, initiate proceedings (to be conducted in accordance with regulations that the Commission shall prescribe) to improve the quality, accuracy, or completeness of Postal Service data required by the Commission under this subsection whenever it shall appear that— 
(A)the attribution of costs or revenues to property or services under this chapter has become significantly inaccurate or can be significantly improved; 
(B)the quality of service data provided to the Commission for annual reports under this chapter has become significantly inaccurate or can be significantly improved; or 
(C)such revisions are, in the judgment of the Commission, otherwise necessitated by the public interest. 
(d)Confidential information 
(1)In generalIf the Postal Service determines that any document or portion of a document, or other matter, which it provides to the Postal Regulatory Commission in a nonpublic annex under this section contains information which is described in section 410(c) of this title, or exempt from public disclosure under section 552(b) of title 5, the Postal Service shall, at the time of providing such matter to the Commission, notify the Commission of its determination, in writing, and describe with particularity the documents (or portions of documents) or other matter for which confidentiality is sought and the reasons therefor. 
(2)TreatmentAny information or other matter described in paragraph (1) to which the Commission gains access under this section shall be subject to paragraphs (2) and (3) of section 504(g) in the same way as if the Commission had received notification with respect to such matter under section 504(g)(1). 
(e)Annual compliance determination 
(1)Opportunity for public commentAfter receiving the reports required under subsection (a) for any year, the Postal Regulatory Commission shall promptly provide an opportunity for comment on such reports by any interested party, and an officer of the Commission who shall be required to represent the interests of the general public. 
(2)Determination of compliance or noncomplianceNot later than 90 days after receiving the submissions required under subsection (a) with respect to a year, the Postal Regulatory Commission shall make a written determination as to whether any nonpostal activities during such year were or were not in compliance with applicable provisions of this chapter (or regulations promulgated under this chapter). The Postal Regulatory Commission shall issue a determination of noncompliance if the requirements for coverage of attributable costs are not met. If, with respect to a year, no instance of noncompliance is found to have occurred in such year, the written determination shall be to that effect. 
(3)NoncomplianceIf, for a year, a timely written determination of noncompliance is made under this chapter, the Postal Regulatory Commission shall take appropriate action. If the requirements for coverage of attributable costs specified by this chapter are not met, the Commission shall, within 60 days after the determination, prescribe remedial action to restore compliance as soon as practicable, which shall also include the full restoration of revenue shortfalls during the following fiscal year. The Commission may order the Postal Service to discontinue a nonpostal service under section 3703 or 3704 that persistently fails to meet cost coverage requirements. 
(4)Any deliberate noncomplianceIn addition, in cases of deliberate noncompliance by the Postal Service with the requirements of this chapter, the Postal Regulatory Commission may order, based on the nature, circumstances, extent, and seriousness of the noncompliance, a fine (in the amount specified by the Commission in its order) for each incidence of noncompliance. All receipts from fines imposed under this subsection shall be deposited in the general fund of the Treasury of the United States.. 
(2)Clerical amendmentThe table of chapters at the beginning of part IV is amended by adding after the item relating to chapter 36 the following: 
 
 
37.Nonpostal Services3701. 
(b)Conforming amendments 
(1)Section 404(e)Section 404(e) is amended by adding at the end the following: 
 
(6)Nothing in this section shall be considered to prevent the Postal Service from establishing nonpostal products and services that are expressly authorized by chapter 37.. 
(2)Section 411The last sentence of section 411 is amended by striking including reimbursability and inserting including reimbursability within the limitations of chapter 37. 
(3)Treatment of existing nonpostal servicesAll nonpostal services continued pursuant to section 404(e) of title 39, United States Code, shall be considered to be expressly authorized by chapter 37 of such title (as added by subsection (a)(1)) and shall be subject to the requirements of such chapter. 
408.Reimbursement of Alaska bypass mail costs 
(a)Cost estimates by Postal Regulatory CommissionSection 3651(b) is amended— 
(1)by redesignating paragraph (2) as paragraph (3); and 
(2)by inserting after paragraph (1) the following: 
 
(2)Alaska bypass mail costsIn addition to the information required under subsection (a), each report under this section shall also include, with respect to the period covered by such report, an estimate of the costs incurred by the Postal Service in providing Alaska bypass mail service under section 5402.. 
(b)Reimbursements 
(1)In generalChapter 54 is amended by adding at the end the following: 
 
5404.Reimbursement of Alaska bypass mail costs 
(a)In generalThe State of Alaska, on an annual basis, shall make a payment to the Postal Service to reimburse the Postal Service for its costs in providing Alaska bypass mail service under section 5402 of this title. 
(b)Date of first paymentThe State of Alaska shall make its first payment under subsection (a) on or before the last day of the first fiscal year of the State of Alaska beginning after the date of enactment of this section. 
(c)Payment amounts 
(1)Determination of amountsThe amount of a payment under subsection (a) shall be determined based on the most recent cost estimate prepared by the Postal Regulatory Commission under section 3651(b)(2) of this title (in this subsection referred to as the cost estimate). 
(2)First paymentThe first payment under subsection (a) shall be in an amount equal to 20 percent of the cost estimate.  
(3)Subsequent paymentsEach subsequent payment under subsection (a) shall be in an amount equal to a percentage of the cost estimate determined by adding 20 percent to the percentage due in the prior year, except that no payment shall exceed 100 percent of the cost estimate. 
(d)Notice of payment amountsNot later than 30 days after the date of issuance of a cost estimate by the Postal Regulatory Commission under section 3651(b)(2) of this title, the Postal Service shall furnish the State of Alaska with written notice of the amount of the next payment due under subsection (a). 
(e)Deposit of paymentsNot later than the last day of the fiscal year of the State of Alaska in which notice of a payment is provided under subsection (d)— 
(1)the State of Alaska shall transmit the payment to the Postal Service; and 
(2)the Postal Service shall deposit the payment in the Postal Service Fund.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 54 is amended by adding at the end the following: 
 
 
5404. Reimbursement of Alaska bypass mail costs..  
409.Appropriations modernization 
(a)In generalSection 2401 is amended by striking subsections (b) through (d). 
(b)Effective dateThe amendment made by subsection (a) shall be effective with respect to fiscal years beginning after the date of enactment of this Act. 
410.Retiree health care benefit payment deferralSection 8909a of title 5, United States Code, is amended— 
(1)in the section heading, by striking Benefit and inserting Benefits; 
(2)in subsection (d)(3)(A)(v), by striking $5,500,000,000 and inserting $1,000,000,000; 
(3)in subsection (d)(3)(A)(ix), by striking $5,700,000,000 and inserting $7,950,000,000; and 
(4)in subsection (d)(3)(A)(x), by striking $5,800,000,000 and inserting $8,050,000,000. 
VPostal Contracting Reform 
501.Contracting provisions 
(a)In generalPart I is amended by adding at the end the following: 
 
7Contracting Provisions 
 
Sec. 
701. Definitions. 
702. Advocate for competition. 
703. Delegation of contracting authority. 
704. Posting of noncompetitive purchase requests for noncompetitive contracts. 
705. Review of ethical issues. 
706. Ethical restrictions on participation in certain contracting activity. 
701.DefinitionsIn this chapter— 
(1)the term contracting officer means an employee of a covered postal entity who has authority to enter into a postal contract; 
(2)the term covered postal entity means— 
(A)the Postal Service; or 
(B)the Postal Regulatory Commission; 
(3)the term head of a covered postal entity means— 
(A)in the case of the Postal Service, the Postmaster General; or 
(B)in the case of the Postal Regulatory Commission, the Chairman of the Postal Regulatory Commission; 
(4)the term postal contract means— 
(A)in the case of the Postal Service, any contract (including any agreement or memorandum of understanding) entered into by the Postal Service for the procurement of goods or services; or 
(B)in the case of the Postal Regulatory Commission, any contract (including any agreement or memorandum of understanding) in an amount exceeding the simplified acquisition threshold (as defined in section 134 of title 41 and adjusted under section 1908 of such title) entered into by the Postal Regulatory Commission for the procurement of goods or services; and 
(5)the term senior procurement executive means the senior procurement executive of a covered postal entity. 
702.Advocate for competition 
(a)Establishment and designation 
(1)There is established in each covered postal entity an advocate for competition. 
(2)The head of each covered postal entity shall designate for the covered postal entity 1 or more officers or employees (other than the senior procurement executive) to serve as the advocate for competition. 
(b)ResponsibilitiesThe advocate for competition of a covered postal entity shall— 
(1)be responsible for promoting— 
(A)the contracting out of functions of the covered postal entity that the private sector can perform equally well or better, and at lower cost; and 
(B)competition to the maximum extent practicable consistent with obtaining best value by promoting the acquisition of commercial items and challenging barriers to competition; 
(2)review the procurement activities of the covered postal entity; and 
(3)prepare and transmit the annual report required under subsection (c). 
(c)Annual Report 
(1)PreparationThe advocate for competition of a covered postal entity shall prepare an annual report describing the following: 
(A)The activities of the advocate under this section. 
(B)Initiatives required to promote contracting out and competition. 
(C)Barriers to contracting out and competition. 
(D)In the case of the report prepared by the competition advocate of the Postal Service, the number of waivers made by the Postal Service under section 704(c). 
(2)TransmissionThe report under this subsection shall be transmitted— 
(A)to Congress;  
(B)to the head of the postal entity; 
(C)to the senior procurement executive of the entity; 
(D)in the case of the competition advocate of the Postal Service, to each member of the Postal Service Board of Governors; and 
(E)in the case of the competition advocate of the Postal Regulatory Commission, to each of the Commissioners of the Commission.  
703.Delegation of contracting authority 
(a)In general 
(1)PolicyNot later than 60 days after the date of enactment of this chapter, the head of each covered postal entity shall issue a policy on contracting officer delegations of authority for postal contracts for the covered postal entity. 
(2)ContentsThe policy issued under paragraph (1) shall require that— 
(A)notwithstanding any delegation of authority with respect to postal contracts, the ultimate responsibility and accountability for the award and administration of postal contracts resides with the senior procurement executive; and 
(B)a contracting officer shall maintain an awareness of and engagement in the activities being performed on postal contracts of which that officer has cognizance, notwithstanding any delegation of authority that may have been executed. 
(b)Posting of delegations 
(1)In generalThe head of each covered postal entity shall make any delegation of authority for postal contracts outside the functional contracting unit readily available and accessible on the website of the covered postal entity. 
(2)Effective dateThis paragraph shall apply to any delegation of authority made on or after 30 days after the date of enactment of this chapter. 
704.Posting of noncompetitive purchase requests for noncompetitive contracts 
(a)Posting required 
(1)Postal regulatory commissionThe Postal Regulatory Commission shall make the noncompetitive purchase request for any noncompetitive award for any contract (including any agreement or memorandum of understanding) entered into by the Postal Regulatory Commission for the procurement of goods and services, in an amount of $20,000 or more, including the rationale supporting the noncompetitive award, publicly available on the website of the Postal Regulatory Commission— 
(A)not later than 14 days after the date of the award of the noncompetitive contract; or 
(B)not later than 30 days after the date of the award of the noncompetitive contract, if the basis for the award was a compelling business interest. 
(2)Postal serviceThe Postal Service shall make the noncompetitive purchase request for any noncompetitive award of a postal contract in an amount of $250,000 or more, including the rationale supporting the noncompetitive award, publicly available on the website of the Postal Service— 
(A)not later than 14 days after the date of the award; or 
(B)not later than 30 days after the date of the award, if the basis for the award was a compelling business interest. 
(3)Adjustments to the posting threshold for the postal service 
(A)Review and determinationNot later than January 31 of each year, the Postal Service shall— 
(i)review the $250,000 threshold established under paragraph (2); and 
(ii)based on any change in the Consumer Price Index for all-urban consumers of the Department of Labor, determine whether an adjustment to the threshold shall be made. 
(B)Amount of adjustmentsAn adjustment under subparagraph (A) shall be made in increments of $5,000. If the Postal Service determines that a change in the Consumer Price Index for a year would require an adjustment in an amount that is less than $5,000, the Postal Service may not make an adjustment to the threshold for the year. 
(4)Effective dateThis subsection shall apply to any noncompetitive contract awarded on or after the date that is 90 days after the date of enactment of this chapter. 
(b)Public availability 
(1)In generalSubject to paragraph (2), the information required to be made publicly available by a covered postal entity under subsection (a) shall be readily accessible on the website of the covered postal entity. 
(2)Protection of proprietary informationA covered postal entity shall— 
(A)carefully screen any description of the rationale supporting a noncompetitive award required to be made publicly available under subsection (a) to determine whether the description includes proprietary data (including any reference or citation to the proprietary data) or security-related information; and 
(B)remove any proprietary data or security-related information before making publicly available a description of the rationale supporting a noncompetitive award. 
(c)Waivers 
(1)Waiver permittedIf the Postal Service determines that making a noncompetitive purchase request for a postal contract of the Postal Service publicly available would risk placing the Postal Service at a competitive disadvantage relative to a private sector competitor, the senior procurement executive, in consultation with the advocate for competition of the Postal Service, may waive the requirements under subsection (a). 
(2)Form and content of waiver 
(A)FormA waiver under paragraph (1) shall be in the form of a written determination placed in the file of the contract to which the noncompetitive purchase agreement relates. 
(B)ContentA waiver under paragraph (1) shall include— 
(i)a description of the risk associated with making the noncompetitive purchase request publicly available; and 
(ii)a statement that redaction of sensitive information in the noncompetitive purchase request would not be sufficient to protect the Postal Service from being placed at a competitive disadvantage relative to a private sector competitor. 
(3)Delegation of waiver authorityThe Postal Service may not delegate the authority to approve a waiver under paragraph (1) to any employee having less authority than the senior procurement executive. 
705.Review of ethical issuesIf a contracting officer identifies any ethical issues relating to a proposed contract and submits those issues and that proposed contract to the designated ethics official for the covered postal entity before the awarding of that contract, that ethics official shall— 
(1)review the proposed contract; and 
(2)advise the contracting officer on the appropriate resolution of ethical issues. 
706.Ethical restrictions on participation in certain contracting activity 
(a)DefinitionsIn this section— 
(1)the term covered employee means— 
(A)a contracting officer; or 
(B)any employee of a covered postal entity whose decision making affects a postal contract as determined by regulations prescribed by the head of a covered postal entity; 
(2)the term final conviction means a conviction, whether entered on a verdict or plea, including a plea of nolo contendere, for which a sentence has been imposed; and 
(3)the term covered relationship means a covered relationship described in section 2635.502(b)(1) of title 5, Code of Federal Regulations, or any successor thereto. 
(b)In general 
(1)RegulationsThe head of each covered postal entity shall prescribe regulations that— 
(A)require a covered employee to include in the file of any noncompetitive purchase request for a noncompetitive postal contract a written certification that— 
(i)discloses any covered relationship of the covered employee; and 
(ii)states that the covered employee will not take any action with respect to the noncompetitive purchase request that affects the financial interests of a friend, relative, or person with whom the covered employee is affiliated in a nongovernmental capacity, or otherwise gives rise to an appearance of the use of public office for private gain, as described in section 2635.702 of title 5, Code of Federal Regulations, or any successor thereto; 
(B)require a contracting officer to consult with the ethics counsel for the covered postal entity regarding any disclosure made by a covered employee under subparagraph (A)(i), to determine whether participation by the covered employee in the noncompetitive purchase request would give rise to a violation of part 2635 of title 5, Code of Federal Regulations (commonly referred to as the Standards of Ethical Conduct for Employees of the Executive Branch), or any successor thereto; 
(C)require the ethics counsel for a covered postal entity to review any disclosure made by a contracting officer under subparagraph (A)(i) to determine whether participation by the contracting officer in the noncompetitive purchase request would give rise to a violation of part 2635 of title 5, Code of Federal Regulations (commonly referred to as the Standards of Ethical Conduct for Employees of the Executive Branch), or any successor thereto; 
(D)under subsections (d) and (e) of section 2635.502 of title 5, Code of Federal Regulations, or any successor thereto, require the ethics counsel for a covered postal entity to— 
(i)authorize a covered employee that makes a disclosure under subparagraph (A)(i) to participate in the noncompetitive postal contract; or 
(ii)disqualify a covered employee that makes a disclosure under subparagraph (A)(i) from participating in the noncompetitive postal contract; 
(E)require a contractor to timely disclose to the contracting officer in a bid, solicitation, award, or performance of a postal contract any conflict of interest with a covered employee; and 
(F)include authority for the head of the covered postal entity to grant a waiver or otherwise mitigate any organizational or personal conflict of interest, if the head of the covered postal entity determines that the waiver or mitigation is in the best interests of the covered postal entity. 
(2)Posting of waiversNot later than 30 days after the head of a covered postal entity grants a waiver described in paragraph (1)(F), the head of the covered postal entity shall make the waiver publicly available on the website of the covered postal entity. 
(c)Contract voidance and recovery 
(1)Unlawful conductIn any case in which there is a final conviction for a violation of any provision of chapter 11 of title 18 relating to a postal contract, the head of a covered postal entity may— 
(A)void that contract; and 
(B)recover the amounts expended and property transferred by the covered postal entity under that contract. 
(2)Obtaining or disclosing procurement information 
(A)In generalIn any case in which a contractor under a postal contract fails to timely disclose a conflict of interest to the appropriate contracting officer as required under the regulations promulgated under subsection (b)(1)(E), the head of a covered postal entity may— 
(i)void that contract; and 
(ii)recover the amounts expended and property transferred by the covered postal entity under that contract. 
(B)Conviction or administrative determinationA case described under subparagraph (A) is any case in which— 
(i)there is a final conviction for an offense punishable under section 2105 of title 41; or 
(ii)the head of a covered postal entity determines, based upon a preponderance of the evidence, that the contractor or someone acting for the contractor has engaged in conduct constituting an offense punishable under section 2105 of such title.. 
(b)Clerical amendmentThe table of chapters at the beginning of part I is amended by adding at the end the following: 
 
 
7.Contracting Provisions701. 
502.Technical amendment to definitionSection 7101(8) of title 41, United States Code, is amended— 
(1)by striking and at the end of subparagraph (C); 
(2)by striking the period at the end of subparagraph (D) and inserting ; and; and 
(3)by adding at the end the following: 
 
(E)the United States Postal Service and the Postal Regulatory Commission.. 


March 29, 2012 
Reported from the Committee on Rules with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
